Exhibit 10.25

 

 

AGREEMENT FOR

A

U.S. $350,000,000

SENIOR SECURED REVOLVING CREDIT FACILITY

TO BE MADE AVAILABLE TO

ERA GROUP INC.

BY

WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC.,

and REGIONS BANK,

as Mandated Lead Arrangers and Bookrunners

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

JPMORGAN CHASE BANK, N.A., as Syndication Agent

DEUTSCHE BANK SECURITIES INC., SUNTRUST BANK and REGIONS BANK,

as Co-Documentation Agents

COMPASS BANK, WHITNEY BANK, GOLDMAN SACHS BANK USA, COMERICA

BANK and THE NORTHERN TRUST COMPANY,

as Managing Agents

AND

THE FINANCIAL INSTITUTIONS

IDENTIFIED ON SCHEDULE A,

as Lenders

December 22, 2011

 

 



--------------------------------------------------------------------------------

INDEX

 

SECTION 1.

   DEFINITIONS      1   

1.1.

   Defined Terms      1   

1.2.

   Computation of Time Periods; Other Definitional Provisions      32   

1.3.

   Accounting Terms      32   

1.4.

   Certain Matters Regarding Materiality      32   

1.5.

   Forms of Documents      32   

1.6.

   Headings      32   

SECTION 2.

   REPRESENTATIONS AND WARRANTIES      33   

2.1.

   Representations and Warranties      33   

SECTION 3.

   ADVANCES OF THE FACILITY/LETTERS OF CREDIT      40   

3.1.

   Purpose      40   

3.2.

   Revolving Credit Advances      40   

3.3.

   Swing Line Advances      40   

3.4.

   Availability Generally      41   

3.5.

   Revolving Credit Advance Drawdown Notice      41   

3.6.

   Swing Line Advance Drawdown Notice      42   

3.7.

   Drawdown Notice a Warranty      42   

3.8.

   Notation of Advance on Note      42   

3.9.

   Letters of Credit      42   

3.10.

   Request for Issuance of Letter of Credit      43   

3.11.

   Letter of Credit Payments Deemed Advances      43   

3.12.

   Letter of Credit Participation      44   

3.13.

   Collateral Account      45   

SECTION 4.

   CONDITIONS      46   

4.1.

   Conditions Precedent to Drawdown of the Initial Advance under the Credit
Facility      46   

4.2.

   Further Conditions Precedent      50   

4.3.

   Break Funding Costs      50   

4.4.

   Satisfaction after Drawdown      50   

SECTION 5.

   REPAYMENT, PREPAYMENT AND REDUCTION      51   

5.1.

   Repayment      51   

5.2.

   Optional Prepayment      51   

5.3.

   Mandatory Prepayment      51   

5.4.

   Voluntary Permanent Reduction of the Committed Amount of the Credit Facility
     51   

5.5.

   Reduction of Commitment      51   

SECTION 6.

   INTEREST AND RATE      52   

6.1.

   Applicable Rate      52   

6.2.

   LIBOR; Interest Periods      52   

6.3.

   Interest Payments      52   

6.4.

   Interest Due Only on Banking Day      52   

6.5.

   Calculation of Interest      52   

 



--------------------------------------------------------------------------------

 

SECTION 7.

   PAYMENTS      52   

7.1.

   Place of Payments, No Set Off      52   

7.2.

   Proof of no Withholding      53   

7.3.

   Federal Income Tax Credits      53   

SECTION 8.

   INTENTIONALLY OMITTED      53   

8.1.

   [Intentionally Omitted]      53   

SECTION 9.

   EVENTS OF DEFAULT      54   

9.1.

   Events of Default      54   

9.2.

   Remedies      57   

9.3.

   Indemnification      60   

9.4.

   Application of Moneys      60   

SECTION 10.

   COVENANTS      61   

10.1.

   Covenants      61   

10.2.

   Helicopter Covenants      76   

SECTION 11.

   ASSIGNMENT AND PARTICIPATIONS      82   

SECTION 12.

   ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.      83   

12.1.

   Illegality      83   

12.2.

   Increased Cost      83   

12.3.

   Replacement of Lender or Participant      84   

12.4.

   Non-availability of Funds      85   

12.5.

   Determination of Losses      86   

12.6.

   Compensation for Losses      86   

SECTION 13.

   CURRENCY INDEMNITY      86   

13.1.

   Currency Conversion      86   

13.2.

   Change in Exchange Rate      86   

13.3.

   Additional Debt Due      86   

13.4.

   Rate of Exchange      86   

SECTION 14.

   FEES AND EXPENSES      86   

14.1.

   Commitment Fee      86   

14.2.

   Letter of Credit and Facing Fees and Related Charges      87   

14.3.

   Agency Fee      87   

14.4.

   Underwriting Fee      87   

14.5.

   Costs, Charges and Expenses      87   

SECTION 15.

   APPLICABLE LAW, JURISDICTION AND WAIVER      87   

15.1.

   Applicable Law      87   

15.2.

   Jurisdiction      88   

15.3.

   Waiver of Jury Trial      88   

SECTION 16.

   THE AGENTS      88   

16.1.

   Appointment of Agents      88   

 

ii



--------------------------------------------------------------------------------

 

16.2.

   Distribution of Payments      89   

16.3.

   Adjustments      89   

16.4.

   Holder of Interest in Notes      89   

16.5.

   No Duty to Examine, Etc.      89   

16.6.

   Agents as Lenders      89   

16.7.

   Obligations of Agents      90   

16.8.

   Discretion of Agents      90   

16.9.

   Assumption re Event of Default      90   

16.10.

   No Liability of Agents and the Lenders      90   

16.11.

   Indemnification of Agents      91   

16.12.

   Consultation with Counsel      91   

16.13.

   Resignation      91   

16.14.

   Representations of Lenders      91   

16.15.

   Notification of Event of Default      92   

SECTION 17.

   NOTICES AND DEMANDS      92   

17.1.

   Notices in Writing      92   

17.2.

   Addresses for Notice      92   

17.3.

   Notices Deemed Received      93   

SECTION 18.

   MISCELLANEOUS      94   

18.1.

   Time of Essence      94   

18.2.

   Unenforceable, etc.; Provisions - Effect      94   

18.3.

   References      94   

18.4.

   Further Assurances      94   

18.5.

   Entire Agreement; Amendments      94   

18.6.

   USA Patriot Act Notice; OFAC and Bank Secrecy Act      95   

18.7.

   Right of Set-Off      95   

18.8.

   No Waiver, Remedies      95   

18.9.

   Binding Effect      96   

18.10.

   Confidentiality      96   

18.11.

   Indemnification      96   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

A

   THE LENDERS AND THEIR COMMITMENTS

B

   HELICOPTER OWNING SUBSIDIARIES AND OTHER SUBSIDIARIES

C

   EXISTING LIENS

D

   EXISTING INDEBTEDNESS

E

   REQUIRED INSURANCE

F

   TIERS

EXHIBITS

 

  1

   FORM OF NOTE

  2

   FORM OF DRAWDOWN NOTICE

  3

   FORM OF LETTER OF CREDIT REQUEST

  4

   FORM OF COMPLIANCE CERTIFICATE

  5

   FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

  6

   FORM OF GUARANTY

  7

   FORM OF PLEDGE AGREEMENT

  8

   FORM OF SECURITY AGREEMENT

  9

   FORM OF MORTGAGE

10

   FORM OF CASH COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

THIS SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this “Agreement”) is
made this 22nd day of December, 2011, and is by and among (1) ERA GROUP INC., a
corporation incorporated under the laws of the State of Delaware (hereinafter
called the “Borrower”), (2) WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK,
N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC. and
REGIONS BANK, as mandated lead arrangers (in such capacity, collectively, the
“Mandated Lead Arrangers”), (3) WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE
BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC. and
REGIONS BANK, as bookrunners (in such capacity, together, the “Bookrunners”),
(4) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative
agent (the “Administrative Agent”), (5) JPMORGAN CHASE BANK, N.A., as
syndication agent (the “Syndication Agent”), (6) DEUTSCHE BANK SECURITIES INC.,
SUNTRUST BANK and REGIONS BANK, as co-documentation agents (in such capacity,
together, the “Co-Documentation Agents”), (7) COMPASS BANK, WHITNEY BANK,
GOLDMAN SACHS BANK USA, COMERICA BANK and THE NORTHERN TRUST COMPANY, as
managing agents (the “Managing Agents” and together with the Administrative
Agent, the Syndication Agent, and the Co-Documentation Agents, the “Agents”)
(8) Wells Fargo, as swing line bank (the “Swing Line Bank”) and (9) the banks
and financial institutions whose names and addresses are set out in Schedule A
hereto (together with any assignee thereof pursuant to Section 11 and the Swing
Line Bank, the “Lenders”, and each a “Lender”).

WITNESSETH THAT:

WHEREAS, at the request of the Borrower, each of the Agents has agreed to act in
its respective capacity as set forth herein and the Lenders have agreed to
provide to the Borrower a revolving credit facility in the amount of Three
Hundred Fifty Million Dollars ($350,000,000), including Letters of Credit not to
exceed Fifty Million Dollars ($50,000,000) in the aggregate and a Swing Line
Facility not to exceed Twenty Five Million Dollars ($25,000,000), as such
facility amount may be increased as provided herein, on the terms and subject to
the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy thereof are hereby acknowledged, the parties hereto agree as set
forth below:

SECTION 1. DEFINITIONS

1.1. Defined Terms. In this Agreement the words and expressions specified below
shall, except where the context otherwise requires, have the meanings attributed
to them below:

 

“Acceptable Accounting Firm”

   means Ernst & Young, LLP or any other firm of independent certified public or
chartered accountants of international reputation selected by the Borrower and
acceptable to the Administrative Agent;



--------------------------------------------------------------------------------

“Acceptable Jurisdiction”

   means the United States, the United Kingdom, Canada, Norway, Sweden,
Singapore and such other country (excluding Brazil and Nigeria) as to which,
immediately prior to any registration in such other country of a Mortgaged
Helicopter, the Administrative Agent and the Syndication Agent have determined
that: (i) such country either (A) imposes aircraft maintenance standards
applicable to Mortgaged Helicopters at least as stringent as those approved by
the FAA or (B) permits Mortgaged Helicopters to be maintained in accordance with
standards approved by the FAA and the Borrower and operator have agreed to
maintain such Mortgaged Helicopter in accordance with such standards; (ii) such
country is a jurisdiction with which the United States maintains normal
diplomatic relations; (iii) such country is not a country into which leasing or
financing of Mortgaged Helicopters is forbidden by applicable laws of the United
States; (iv) such country is not subject to any sanction or embargo by the
European Union, the United Nations, the United Kingdom and/or the United States;
(v) under the laws and treaties in effect in such country, passive lenders,
whether or not such lenders hold a security interest in the Mortgaged
Helicopters, will not be exposed to tort or strict liability arising out of the
operation of the Mortgaged Helicopters; (vi) under the laws of such country it
is not necessary by reason of the registration of such Mortgaged Helicopter
therein or for purposes of enforcing remedies for any secured creditor to
register or qualify to do business in such country; and (vii) either (x) the
Cape Town Treaty has been Fully Implemented in such country or (y) the laws of
such country afford secured creditors rights and remedies at least as favorable
as those that would be available if the Cape Town Treaty were Fully Implemented;

“Account Bank”

   means the Administrative Agent or other financial institution with which a
Deposit Account is maintained;

“Accounts Receivable”

   means accounts receivable as determined in accordance with GAAP;

“Act”

   means part A of subtitle VII of title 49, United States Code;

“Administrative Agent”

   shall have the meaning ascribed thereto in the preamble;

 

2



--------------------------------------------------------------------------------

“Advance”

   means a Revolving Credit Advance or a Swingline Advance;

“Affiliate”

   shall mean, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls such Person (a
“Controlling Person”) or (ii) any Person (other than such Person or a Subsidiary
of such Person) which is controlled by or is under common control with a
Controlling Person. For purposes of this definition, the term “control”
(including the terms “controlling”, “controlled by” and “under common control
with”) of a Person shall mean the power, direct or indirect, (i) to vote 10% or
more of the securities or other interests having ordinary voting power for the
election of directors of such Person or of Persons serving a similar function,
or (ii) to direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise;

“Agent”

   shall have the meaning ascribed thereto in the preamble;

“Agreement”

   means this senior secured revolving credit facility agreement as the same may
be amended, amended and restated, modified or supplemented from time to time;

“Airframe”

   means (a) each Mortgaged Helicopter (excluding Engines or engines from time
to time installed thereon) set forth in Schedule B and any Replacement Airframe
and (b) any and all Parts incorporated or installed in or attached or
appurtenant to such airframe, and any and all Parts removed from such airframe,
unless the Lien in favor of the Administrative Agent shall not be applicable to
such Parts in accordance with Section 10.2(c). Upon substitution of a
Replacement Airframe under and in accordance with the Agreement, such
Replacement Airframe shall become subject to the Agreement and shall be the
“Airframe” for all purposes of the Agreement and the other Security Documents
and thereupon the Airframe for which the substitution is made shall no longer be
subject to the Agreement, and such replaced Airframe shall cease to be the
“Airframe”;

 

3



--------------------------------------------------------------------------------

“Applicable Law”    means all applicable laws, treaties, judgments, decrees,
injunctions, writs, actions and orders of any court, governmental agency or
authority and all applicable rules, guidelines, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority and all applicable interpretations thereof;

“Applicable Margin”

   means a percentage per annum determined by reference to the ratio of Funded
Debt to EBITDA as set forth below:

 

     

Funded

Debt/EBITDA

  

Applicable

Margin -

LIBOR

  

Applicable

Margin – Base

Rate

  

<=5.0x

   335bp    200bp   

<=4.5x

   310bp    180bp   

<=4.0x

   285bp    160bp   

<=3.5x

   260bp    140bp   

<=3.0x

   235bp    120bp   

<=2.5x

   210bp    100bp

 

   The Applicable Margin for each Advance shall be determined by reference to
the ratio of Funded Debt to EBITDA at the time of such determination; provided,
however, that (A) no change in the Applicable Margin shall be effective until
three (3) Banking Days after the date on which the Administrative Agent receives
or was entitled to receive the financial statements required to be delivered
pursuant to Section 10.1(a)(vi) and a certificate from the Borrower
demonstrating such ratio of Funded Debt to EBITDA pursuant to such Section and
(B) (i) during the period starting on the Closing Date and ending on the day
which is three (3) Banking Days after the day upon which the Administrative
Agent receives the information described in clause (A) of this proviso, the
Applicable Margin shall be (i) 260 bp for LIBOR Advances and (ii) 140 bp for
Base Rate Advances and Swing Line Advances and (iii) thereafter, the Applicable
Margin shall be determined by reference to the ratio of Funded Debt to EBITDA at
the time of such determination, provided, further, that, notwithstanding the
foregoing, the Borrower shall remain obligated to comply with the provisions of
Section 10 at all times;

“Applicable Rate”

   means any rate of interest on any Advance from time to time applicable
pursuant to Section 6.1;

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement(s)”    shall mean the Assignment and
Assumption Agreement(s) executed pursuant to Section 11 substantially in the
form of Exhibit 5;

“Aviation Authority”

   means, with respect to any Mortgaged Helicopter, any Governmental Authority
that is or shall from time to time be vested with the control and supervision
of, or have jurisdiction over, the registration, airworthiness and operation of
helicopters or other matters relating to civil aviation in the State of
Registration of such Mortgaged Helicopter under Applicable Law; “Banking Day(s)”
   means day(s) on which banks are open for the transaction of business of the
nature required by this Agreement in the City of New York, State of New York;

“Base Rate”

   means a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the highest of: (a) the
Prime Rate, (b) the Federal Funds Effective Rate plus  1/2 of one percent per
annum and (c) the daily LIBOR for a one month Interest Period plus the
difference between Applicable Margin for LIBOR Advances and the Applicable
Margin for Base Rate Advances; “Base Rate Advance”    means a Revolving Credit
Advance the interest on which is calculated based on the Base Rate plus the
Applicable Margin; “Basis Point” or the symbol “bp”    means one one-hundredth
of one percent (0.01%);

“Benefitted Lender”

   shall have the meaning ascribed thereto in Section 16.3;

“Bookrunners”

   shall have the meaning ascribed thereto in the preamble; “Cape Town Treaty”
   means the Cape Town Convention on International Interests in Mobile Equipment
as supplemented by the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, concluded in Cape
Town, South Africa on November 16, 2001;

 

5



--------------------------------------------------------------------------------

“Cash and Cash Equivalents”    means (i) cash, (ii) securities issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof), (iii) time
deposits, certificates of deposit or deposits in the interbank market of any
commercial bank of recognized standing organized under the laws of the United
States of America, any state thereof or any foreign jurisdiction and rated at
least A or the equivalent thereof by S&P, and (iv) bonds of any county,
municipality or state of the United States or any corporation organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia) having an investment grade rating (or equivalent) by one
of the nationally recognized rating organizations that regularly engages in
rating such bonds;

“Cash Collateral Agreement”

   means a cash collateral agreement in substantially the form of Exhibit 10;
“Change of Control”    means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than Seacor becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
Borrower or (b) SEACOR no longer holds the majority of the voting power of the
Borrower and any “person” other than SEACOR has a higher percentage of the
voting control of the Borrower than SEACOR or (c) the Board of Directors of the
Borrower ceases to consist of a majority of the existing directors or directors
elected by the existing directors; “Closing Date”    means December ___, 2011;

“Co-Documentation Agent(s)”

   shall have the meaning ascribed thereto in the preamble; “Code”    means the
Internal Revenue Code of 1986, as amended, and any successor statute and the
regulations promulgated thereunder;

 

6



--------------------------------------------------------------------------------

“Collateral”    means the Mortgaged Helicopters, Accounts Receivable, Inventory
and all other property of the Security Parties as identified and set forth in
the Security Documents; “Commitment”    shall mean in relation to a Lender, the
amount of the Credit Facility set out opposite its name in Schedule A hereto or,
if such Lender has entered into one or more Assignment and Assumption
Agreements, set forth for such Lender in the Register;

“Commitment Fee Rate”

   means a percentage per annum determined by reference to the ratio of the
Borrower’s Funded Debt to the Borrower’s EBITDA as set forth below:

 

     Funded Debt/EBITDA    Commitment Fee Rate  

<=5.0x

   70.0bp  

<=4.5x

   60.0bp  

<=4.0x

   50.0bp  

<=3.5x

   50.0bp  

<=3.0x

   37.5bp  

<=2.5x

   25.0bp

 

   The Commitment Fee Rate shall be determined by reference to the ratio of the
Borrower’s Funded Debt to the Borrower’s EBITDA at the time of such
determination; provided, however, that (A) no change in the Commitment Fee Rate
shall be effective until three (3) Banking Days after the date on which the
Administrative Agent receives or was entitled to receive the financial
statements required to be delivered pursuant to Section 10.1(a)(vi) and a
certificate from the Borrower demonstrating such ratio of Funded Debt to EBITDA
pursuant to such Section and (B) (i) during the period starting on the Closing
Date and ending on the day which is three (3) Banking Days after the day upon
which the Administrative Agent receives the information described in clause (A)
of this proviso, the Commitment Fee Rate shall be 50.0 bp and (ii) thereafter,
the Commitment Fee Rate shall be determined by reference to the ratio of Funded
Debt to EBITDA at the time of such determination, provided, further, that,
notwithstanding the foregoing, the Borrower shall remain obligated to comply
with the provisions of Section 10 at all times;

 

7



--------------------------------------------------------------------------------

“Commitment Increase”    means a one-time increase in the Committed Amount over
the Initial Commitment of up to One Hundred Million Dollars ($100,000,000), or
such lesser amount as may be agreed, such increase to be in increments of
$50,000,000, as provided in Section 3.1;

“Committed Amount”

   means the aggregate of the Initial Commitment and any Commitment Increase,
being the maximum aggregate principal amount of the Advances and Letters of
Credit which may be outstanding at any time under the Credit Facility; provided
that the Committed Amount in respect of Letters of Credit shall not exceed the
Letter of Credit Limit and the Committed Amount in respect of Swing Line
Advances shall not exceed the Swing Line Commitment;

“Compliance Certificate”

   means a certificate of the chief financial officer of the Borrower
substantially in the form of Exhibit 4;

“Confidential Information”

   means information that any Security Party furnishes to the Administrative
Agent or any other Creditor in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public or that is or becomes available to the Administrative Agent or such other
Creditor from a source other than the Security Parties;

“Consolidated Net Worth”

   for any period, shall mean, for any company, the sum of such company’s common
and preferred stock (excluding any capital stock subject to mandatory redemption
but including the SEACOR Preferred Shares) and additional paid-in-capital, plus
retained earnings (minus accumulated deficit) and currency translation
adjustments, all as shown on the consolidated balance sheet of such company and
its subsidiaries as determined in accordance with GAAP;

“Consolidated Subsidiary”

   shall mean a Subsidiary the financial results of which are reflected in the
Borrower’s consolidated financial statements;

 

8



--------------------------------------------------------------------------------

“Consolidated Subsidiary Guaranty”    shall mean a guaranty issued by a
Consolidated Subsidiary of the types of obligations listed in sub-clauses (i)
through (iii) of the definition of Subsidiary Funded Debt for the benefit of
other Consolidated Subsidiaries but excluding, in the case of a Consolidated
Subsidiary which is not a Wholly-Owned Subsidiary, that proportion of the amount
of such guaranty which represents the minority interest holders’ share of such
Guaranty;

“Conversion Date”

   shall have the meaning ascribed thereto in Section 13.1;

“Credit Facility”

   means the sums advanced or to be advanced by the Lenders to the Borrower and
the Letters of Credit to be issued by the Letter of Credit Issuers for the
account of the Borrower in the initial maximum principal amount of Three Hundred
Fifty Million Dollars ($350,000,000) as may be increased by the Commitment
Increase all pursuant to, and subject to the terms of, this Agreement;

“Credit Facility Balance”

   means the sum of (i) the amount of the Advances and (ii) the amount of the
Letter of Credit Outstandings at any relevant time, pursuant to the terms of
this Agreement;

“Credit Period”

   means the period from the Drawdown Date of the initial Advance made hereunder
to the date upon which the Advances and all other amounts due to the Agents and
the Lenders pursuant to this Agreement and the Notes are repaid or prepaid in
full and all commitments to extend credit and issue Letters of Credit under this
Agreement have been terminated;

“Creditors”

   means, together, the Agents, the Mandated Lead Arrangers, the Bookrunners and
the Lenders, and each, a “Creditor”;

“Default Rate”

   shall have the meaning ascribed thereto in Section 6.1;

“Deposit Account(s)”

   means any and all deposit accounts maintained by the Borrower or any of its
Subsidiaries with the Administrative Agent or any other financial institution;

“Deposit Account Control Agreement(s)”

   means any control agreement entered into by and among the relevant Account
Bank, the Borrower or any of its Subsidiaries, and the Administrative Agent in
respect of a Deposit Account pursuant to the terms of the Security Agreement;

 

9



--------------------------------------------------------------------------------

“De-Registration Event”

   shall have the meaning ascribed thereto in Section 10.1(a)(xxvi)(a);

“Dollars” and the sign “$”

   means the legal currency, at any relevant time hereunder, of the United
States of America and, in relation to all payments hereunder, in same day funds
settled through the New York Clearing House Interbank Payments System (or such
other Dollar funds as may be determined by the Administrative Agent to be
customary for the settlement in New York City of banking transactions of the
type herein involved);

“Drawdown Dates”

   means the dates, each being a Banking Day falling prior to the Termination
Date, upon which the Borrower has requested that an Advance be made available to
the Borrower or an Advance is deemed to have been made due to a drawing under
any Letter of Credit;

“Drawdown Notice”

   shall have the meaning ascribed thereto in Section 3.5;

“EBITDA”

   means on a consolidated basis, the aggregate, to be measured on a trailing
twelve (12) month basis, of (i) operating income (before deductions for
interest, taxes, depreciation and amortization), (ii) interest income, (iii)
Cash distributions from companies owned fifty percent (50%) or less by the
Borrower, (iv) Cash proceeds from any sale of assets, and (v) EBITDA (as
determined in accordance with clauses (i) through (iv) above) from acquired
companies, if any, on a trailing twelve month basis based on audited and interim
financial statements for such acquired companies, provided, however, that in
determining EBITDA there shall be excluded from expenses, as applicable,
$2,342,000 for the fiscal quarter ending March 31, 2011; $2,844,000 for the
fiscal quarter ending June 30, 2011; $2,290,000 for the fiscal quarter ending
September 30, 2011 and $2,492,000 for the fiscal quarter ending December 31,
2011 of general and administrative expenses allocated by SEACOR to the Borrower,
it being agreed that SEACOR shall cease to allocate general and administrative
expenses to the Borrower beginning with the fiscal quarter after the Closing
Date;

 

10



--------------------------------------------------------------------------------

“Eligible Assignee”    means: (a) any commercial bank organized under the laws
of the United States, or any State thereof, and having total assets in excess of
$1,000,000,000, (b) any commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development (the “OECD”) or has concluded special lending arrangements with the
International Monetary Fund Associated with its General Arrangements to Borrow,
or a political subdivision of any such country, and having total assets in
excess of $1,000,000,000, so long as such bank is acting through a branch or
agency located in the United States or in the country in which it is organized
or another country that is described in this clause (b), or (c) the central bank
of any country that is a member of the OECD;

“Eligible Lease”

   means a lease agreement pursuant to which a Mortgaged Helicopter is leased by
the Borrower or a Helicopter Owning Subsidiary, as owner and lessor of the
Mortgaged Helicopter, to an Eligible Lessee, which lease agreement satisfies all
of the following requirements: (i) such lease is a true lease, is not a
conditional sale agreement or a financing lease and does not transfer to the
lessee any right of ownership or equity in the Mortgaged Helicopter or any right
to purchase or acquire ownership or an equity interest in the Mortgaged
Helicopter other than at fair market value; (ii) such lease has a term of not
more than ten (10) years (including all renewal terms); (iii) such lease is
transacted on an arms length basis; (iv) such lease requires either the lessor
or the lessee to provide the Required Insurance in respect of such Mortgaged
Helicopter; (v) such lease requires either the lessor or the lessee to maintain
the registration of the Mortgaged Helicopter in an Acceptable Jurisdiction; (vi)
such lease requires either the lessor or the lessee to maintain the Mortgaged
Helicopter in accordance with industry standards; (vii) subject to the customary
rights of quiet enjoyment granted to such lessee, the rights of lessee
thereunder are expressly made subject and subordinate to the rights of the
Administrative Agent as secured party under the Security Agreement and the
Mortgage in respect of such Mortgaged Helicopter; (viii) such lease restricts
the use of such Mortgaged Helicopter to use primarily within an Acceptable
Jurisdiction; (ix) such lease prohibits subleases (except subleases that comply
with this

 

11



--------------------------------------------------------------------------------

   definition of “Eligible Lease”); (x) such lease requires that the Mortgaged
Helicopter be operated and maintained in accordance with all Applicable Laws, in
a manner such that the Required Insurance remains in effect at all times; (xi)
such lease contains operational indemnities by the lessee in favor of the
Borrower, the Helicopter Owning Subsidiary, and, to the extent consistent with
industry practice, the Creditors; (xii) such lease requires a return of the
Mortgaged Helicopter and all related Records upon any termination of the lease
with either a valid certificate of airworthiness issued by the FAA or the
applicable Aviation Authority or a valid certificate of airworthiness for export
to the United States or such other Acceptable Jurisdiction as the Administrative
Agent may agree in effect with respect to such Mortgaged Helicopter; (xiii) all
right, title and interest of the Borrower or the Helicopter Owning Subsidiary,
as lessor, under such lease have been pledged to the Administrative Agent and
has been perfected as required by all Applicable Laws; and (xiv) such lease
shall be governed by the laws of an Acceptable Jurisdiction;

“Eligible Lessee”

   means a lessee of a Mortgaged Helicopter under an Eligible Lease, which
lessee satisfies each of the following requirements at the time that such
Eligible Lease becomes effective: (a) such lessee is not subject to an
Insolvency Proceeding upon the commencement of the Eligible Lease with such
lessee; (b) such lessee is in compliance with the material terms of all leases
with which such lessee has entered into with the Borrower or any of the
Helicopter Owning Subsidiaries; (c) except for United States entities or
agencies (whether federal or state), such lessee is not a governmental entity or
agency or otherwise able to claim sovereign immunity as a defense or shall have
waived any such sovereign immunity to the satisfaction of the Administrative
Agent; (d) such lessee, if not formed or incorporated under federal or state
laws of the United States or if not a United States federal or state agency or
entity, shall have executed an IDERA; and (f) such lessee is organized under the
laws of, and is domiciled in, an Acceptable Jurisdiction;

 

12



--------------------------------------------------------------------------------

“Engine”    means (a) each of the engines listed on Schedule B and installed on
the Mortgaged Helicopters on the date hereof, and any Replacement Engine, in any
case whether or not from time to time installed on such Airframe or installed on
any other airframe or helicopter, and (b) any and all Parts incorporated or
installed in or attached or appurtenant to such engine, and any and all Parts
removed from such engine, unless the Lien in favor of the Administrative Agent
shall not apply to such Parts in accordance with Section 10.2(c). Upon
substitution of a Replacement Engine under and in accordance with the Agreement,
such Replacement Engine shall become subject to the Agreement and shall be an
“Engine” for all purposes of the Agreement and the other Security Documents and
thereupon the Engine for which the substitution is made shall no longer be
subject to the Agreement, and such replaced Engine shall cease to be an
“Engine”;

“Environmental Affiliate”

   means any person or entity the liability of which for Environmental Claims
the Borrower or any Helicopter Owning Subsidiary may have assumed by contract or
operation of law;

“Environmental Approvals”

   shall have the meaning ascribed thereto in Section 2.1(q);

“Environmental Claim”

   shall have the meaning ascribed thereto in Section 2.1(q);

“Environmental Laws”

   shall have the meaning ascribed thereto in Section 2.1(q);

“Equity Interests”

   means, with respect to any Person, shares of equity interests of (or other
ownership or profit interests in) such Person, warrants, options or other rights
for the purchase or other acquisition from such Person of shares of equity
interests of (or other ownership or profit interests in) such Person, securities
convertible into or exchangeable for shares of equity interests of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination;

 

13



--------------------------------------------------------------------------------

“ERISA”    means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder;

“ERISA Affiliate”

   means a trade or business (whether or not incorporated) which is under common
control with the Borrower within the meaning of Sections 414(b), (c), (m) or (o)
of the Code;

“ERISA Group”

   means the Borrower and its subsidiaries within the meaning of Section 424(f)
of the Code;

“Events of Default”

   means any of the events set out in Section 9.1;

“Event of Loss”

   means in respect of any Mortgaged Helicopter any of the following: (a) loss
of such Mortgaged Helicopter or its use due to theft or disappearance for a
period in excess of thirty (30) consecutive days, (b) destruction, damage beyond
economic repair or rendition of such Mortgaged Helicopter which results in such
Mortgaged Helicopter being permanently unfit for normal use for any reason
whatsoever; (c) any damage to such Mortgaged Helicopter which results in an
insurance settlement with respect to such Mortgaged Helicopter on the basis of a
total loss or on the basis of a compromised or constructive total loss; or (d)
the condemnation, confiscation, appropriation or seizure of, or requisition of
title to such Mortgaged Helicopter, or the use of such Mortgaged Helicopter by,
or on the authority of, any governmental entity or purported governmental
entity, which in any such case shall have resulted in the loss of possession
thereof by the Borrower, the related Helicopter Owning Subsidiary or the related
Eligible Lessee thereof for a period in excess of ninety (90) consecutive days
(or for such shorter period ending on the date which is seven (7) days from the
date of receipt of an insurance settlement with respect to such property on the
basis of a total loss);

 

14



--------------------------------------------------------------------------------

“Exchange Act”    means the Securities and Exchange Act of 1934, as amended;

“Extended Letters of Credit”

   shall have the meaning ascribed thereto in Section 3.9;

“FAA”

   means the Federal Aviation Administration of the United States Department of
Transportation or any successor organization thereto;

“Facing Fee”

   shall have the meaning ascribed thereto in Section 14.2;

“Fair Market Value”

   means, in respect of any Helicopter, the cash purchase price for such
Helicopter, expressed in Dollars, which would be arrived at by a willing buyer
and an unrelated willing seller, both acting at arms-length, neither under any
compulsion to buy or sell, and both with full knowledge of all relevant facts,
on the assumption that such Helicopter would be delivered free and clear of all
Liens but otherwise in the condition determined by a inspection of the
Helicopter and all Records, as determined by a “desk top” appraisal by an
independent aircraft appraisal expert approved by the Majority Lenders (in the
reasonable exercise of their discretion), obtained by the Borrower in accordance
with the terms of this Agreement or, in the case of Helicopters acquired since
the date of the most recent such appraisal, the purchase price or invoice price
thereof;

“Federal Funds Effective Rate”

   means, for any period, a fluctuating interest rate equal for each day during
such period to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Banking Day,
for the next preceding Banking Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Banking Day, the average
of the quotations for such day on such transactions received by the
Administrative Agent from three (3) Federal Funds brokers of recognized standing
selected by the Administrative Agent;

 

15



--------------------------------------------------------------------------------

“Foreign Plan”    means an employee benefit plan that would be covered by
Title IV of ERISA but which is excluded from coverage under ERISA by
Section 4(b)(4) thereof and is maintained or contributed to by the Borrower,
ERISA Affiliate or a member of ERISA Group or with respect to which the
Borrower, an ERISA Affiliate or a member of ERISA Group could have any
liability;

“Fully Implemented”

   means, in respect of the Cape Town Treaty and any country, as determined by
the Administrative Agent and the Syndication Agent, that: (a) the Cape Town
Treaty has come into full force and effect in such country; (b) such country has
made acceptable declarations thereunder, including declarations opting in to
Articles VIII, XII, XIII, X (with a number of days not greater than five (5) or
such other number that is acceptable the Administrative Agent in its sole
discretion) and XI (providing for Alternative A with a waiting period not longer
than 60 days) of the Protocol and the mandatory declaration under Article 54(2)
of the Cape Town Convention; and (c) all amendments to the local substantive
laws (including Insolvency Laws) and procedural laws of such country necessary
to implement the Cape Town Treaty and the declarations thereunder referenced in
clause (b) of this definition to come into full force and effect;

“Funded Debt”

   means, on a consolidated basis, the sum of (i) indebtedness for borrowed
money, all obligations evidenced by bonds, debentures, notes or similar
instruments, and purchase money obligations which, in accordance with GAAP,
would be shown on the consolidated balance sheet as a liability, (ii) all
obligations arising under Letters of Credit, (iii) all obligations as lessee
under leases which have been, in accordance with GAAP, recorded as capitalized
lease obligations, (iv) guaranties of non-consolidated entity obligations but
excluding indebtedness which is consolidated in the Borrower’s published
financial statements in accordance with GAAP but which represents a minority
interest holders’ share of such indebtedness unless such minority interest
holders’ share has been guaranteed by the Borrower or a Subsidiary;

“GAAP”

   shall have the meaning ascribed thereto in Section 1.3;

 

16



--------------------------------------------------------------------------------

“Government Entity”    means (a) any federal, state, provincial or similar
government, and any body, board, department, commission, court, tribunal,
authority, agency or other instrumentality of any such government or otherwise
exercising any executive, legislative, judicial, administrative or regulatory
functions of such government or (b) any other government entity having
jurisdiction over any matter contemplated by the Agreement or relating to the
observance or performance of the obligations of any of the parties to this
Agreement or the other Security Documents;

“Guarantors”

   means all Subsidiaries (i) whose jurisdiction of incorporation or formation,
as the case may be, is a state in the United States of America and which are
wholly-owned by the Borrower, directly or indirectly and (ii) whose jurisdiction
of incorporation or formation, as the case may be, is not a state in the United
States of America but who owns Mortgaged Helicopters;

“Guaranty”

   means the guaranty to be executed by the Guarantors in respect of the
obligations of the Borrower under and in connection with this Agreement and the
Note in favor of the Administrative Agent pursuant to Section 4.l(b),
substantially in the form of Exhibit 6;

“Helicopter(s)”

   means all Airframes, together with the Engines owned directly or indirectly
by the Borrower and any of its Subsidiaries together with all related Records;

“Helicopter Owning Subsidiaries”

   means those Subsidiaries designated as Helicopter Owning Subsidiaries on
Schedule B, together with any future subsidiaries now or hereafter acquired
which own Mortgaged Helicopters; “Helicopter Related Document”    means any
agreement relating to a Mortgaged Helicopter or agreements relating to the use,
maintenance or management of a Mortgaged Helicopter, whether in existence on the
date hereof or thereafter acquired, including, but not limited to, all leases,
all purchase agreements, all bills of sale, all assignment agreements, all lease
assignments, all lessee consents, any credit support (including any guarantee or
letter of credit supporting any related lessee) and each other document,
certificate or opinion delivered or caused to be delivered by any lessee or
Borrower pursuant thereto;

 

17



--------------------------------------------------------------------------------

“IDERA”    means an irrevocable de-registration and export request
authorization, providing for the irrevocable delegation of authority to the
Borrower or the applicable Helicopter Owning Subsidiaries to deregister and
export the related Mortgaged Helicopter to the United States, which shall be in
a form meeting the requirements of the Cape Town Treaty;

“Indebtedness”

   of any Person means and includes all obligations of such Person which in
accordance with GAAP shall be classified upon a balance sheet of such Person as
liabilities of such Person;

“Indemnified Party”

   shall have the meaning ascribed thereto in Section 18.11;

“Initial Commitment”

   means Three Hundred Fifty Million Dollars ($350,000,000);

“Insolvency Law”

   means the Federal Bankruptcy Code of 1978, as amended or similar law in any
applicable jurisdiction;

“Insolvency Proceeding”

   means any proceeding under any applicable Insolvency Law seeking liquidation,
reorganization, winding up or other relief with respect to any Person or its
debts;

“International Interest”

   shall have the meaning ascribed thereto in the Cape Town Treaty;

“International Registry”

   shall have the meaning ascribed thereto in the Cape Town Treaty;

“Interest Coverage Ratio”

   means, on a consolidated basis, (a) EBITDA minus dividends and distributions
(other than dividends on, or a redemption of, the SEACOR Preferred Shares (if
issued) divided by (b) interest expense (including interest attributable to
capitalized leases) in accordance with GAAP, during the four (4) fiscal quarters
preceding the date on which such ratio is determined, provided, however, that
with respect to the first three fiscal quarters in calendar year 2012, for
purposes of determining interest

 

18



--------------------------------------------------------------------------------

   expense, interest expense shall be calculated on an annualized pro forma
basis as follows: (i) for the fiscal quarter ending March 31, 2012, the actual
interest expense for such period multiplied by four, (ii) for the two fiscal
quarters ending June 30, 2012, the actual interest expense for such periods
multiplied by two, and (iii) for the three full fiscal quarters ending
September 30, 2012, the actual interest expense for such periods multiplied by
four-thirds;

“Interest Notice”

   means a notice to the Administrative Agent specifying the duration of the
relevant Interest Period;

“Interest Period(s)”

   means, with respect to a LIBOR Advance, period(s) of one (1), three (3),
six (6), nine (9) or twelve (12) months selected by the Borrower or such other
period(s) as the Lenders may agree;

“Inventory”

   means inventory as determined in accordance with GAAP;

“Investment”

   means (i) lending money or credit or making advances to any Person, (ii)
purchasing or acquiring any stock, obligations or securities of, or any other
interest in, or making capital contributions to any Person or (iii) guaranteeing
the debt or obligations of any other Person;

“Issuing Subsidiary”

   means, the Subsidiary which is the primary obligor on Subsidiary Funded Debt;
provided that in the case of Subsidiary Funded Debt where (i) one or more other
Subsidiaries are jointly or jointly and severally liable in respect thereof
(other than by way of guaranty) or (ii) no Subsidiary is the primary obligor in
respect of a Subsidiary Funded Debt but two or more Subsidiaries have issued
Non-Consolidated Entity Guaranties in respect of the same obligation, the
Subsidiary liable in respect thereof with the highest book value shall be deemed
to be such primary obligor;

“Joint Venture”

   means at any date any Person (other than a Subsidiary) in which the Borrower
or any Subsidiary has an ownership interest or other interests in profits or
loss which would be accounted for in the consolidated financial statements of
the Borrower and its consolidated Subsidiaries using the equity method of
accounting if such statements were prepared as of such date;

 

19



--------------------------------------------------------------------------------

“Judgment Currency”    shall have the meaning ascribed thereto in Section 13.1;

“L/C Cash Collateral Account”

   shall have the meaning set forth in Section 3.13;

“L/C Supportable Obligation(s)”

   means such obligations of the Borrower as are not inconsistent with the
issuance policies of the applicable Letter of Credit Issuer; no Letter of Credit
may be payable (1) to any entity or person who is subject to sanctions issued by
the United States Department of Commerce or to whom payment is prohibited by the
Foreign Asset Control Regulations of the Department of the Treasury or (2) which
otherwise is in contravention of applicable laws and regulations;

“Lender(s)”

   shall have the meaning ascribed thereto in the preamble;

“Letter(s) of Credit”

   shall have the meaning ascribed thereto in Section 3.9;

“Letter of Credit Fee”

   shall have the meaning ascribed thereto in Section 14.2;

“Letter of Credit Issuer”

   means, with respect to each Letter of Credit, the Lender (being one of the
Mandated Lead Arrangers, Bookrunners or Agents) which, at the request of the
Borrower, agrees to issue and issues the same;

“Letter of Credit Limit”

   means, at any time, the lesser of (a) $50,000,000 and (b) an amount equal to
$50,000,000 less, in either case, the sum of (i) the aggregate amount of the
Letter of Credit Outstandings at such time, and (ii) the aggregate available
amount of all Letters of Credit outstanding at such time;

“Letter of Credit Outstandings”

   means, at any time, the aggregate Stated Amount of all outstanding Letters of
Credit, less any drawings previously made thereunder;

“Letter of Credit Participant”

   shall have the meaning ascribed thereto in Section 3.12;

 

20



--------------------------------------------------------------------------------

“Letter of Credit Participant Percentage”    means, in relation to a Lender, the
percentage of the Credit Facility set out opposite its name in Schedule A
hereto; provided, however, that in the case of Extended Letters of Credit, the
percentage shall be adjusted to include only the Commitments of the Lenders
participating in the Extended Letters of Credit;

“Letter of Credit Request”

   shall have the meaning ascribed thereto in Section 3.10;

“LIBOR”

   means the rate (rounded upward to the nearest 1/16th of one percent (1%)) for
deposits of Dollars for a period equivalent to the relevant Interest Period at
or about 11:00 a.m. (London time) on the second London Banking Day before the
first day of such period as displayed on Telerate page LIBOR01 (British Bankers’
Association Interest Settlement Rates) (or such other page as may replace such
page LIBOR01 on such system or on any other system of the information vendor for
the time being designated by the British Bankers’ Association to calculate the
BBA Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions (“BBAIRS” terms) dated August 1985)); provided
that if on such date no such rate is so displayed for the relevant Interest
Period, LIBOR for such period shall be the rate quoted to the Lenders by the
Reference Banks at the request of the Lenders as the offered rate for deposits
of Dollars in an amount approximately equal to the amount in relation to which
LIBOR is to be determined for a period equivalent to the relevant Interest
Period to prime banks in the London Interbank Market at or about 11:00 a.m.
(London time) on the second Banking Day before the first day of such period;

“LIBOR Advance”

   means a Revolving Credit Advance, the interest on which is calculated based
on LIBOR plus the Applicable Margin;

“LIBOR Reference Day(s)”

   a day or days on which banks in the London interbank market generally will
provide quotations for deposits in the relevant currencies;

“Lien”

   means any interest in property securing an obligation owed to, or a claim by,
a Person other than the owner of the property, whether such interest is based on
the common law, statute or contract, and including but not limited to the
security interest lien arising from a

 

21



--------------------------------------------------------------------------------

   mortgage, encumbrance, pledge, conditional sale, title retention agreement or
trust receipt or a lease, consignment or bailment for security purposes or any
arrangement having substantially the same legal effect as the foregoing;

“List of Liens”

   means a list of Liens in respect of Secured Debt on all Helicopters owned by
the Borrower or any Helicopter Owning Subsidiary;

“Majority Lenders”

   means Lenders whose aggregate Commitments exceed fifty percent (50%) of the
total Commitments;

“Managing Agents”

   shall have the meaning ascribed thereto in the preamble;

“Mandated Lead Arrangers”

   shall have the meaning ascribed thereto in the preamble;

“Material Adverse Change”

   means the occurrence of an event or condition which (a) materially impairs
the ability of (1) the Borrower to meet any of its obligations with regard to
the Credit Facility and the financing arrangements established in connection
therewith or (2) the Borrower and the Subsidiaries to meet any of their
respective other obligations that are material to the Borrower and the
Subsidiaries considered as a whole or (b) has a material adverse effect on the
business, assets, operations, property or financial condition of the Borrower
and the Subsidiaries considered as a whole;

“Materials of Environmental Concern”

   shall have the meaning ascribed thereto in Section 2.1(q);

“Mortgaged Helicopters”

   means all Helicopters (including the Engines installed thereon) registered in
an Acceptable Jurisdiction and which are listed on Schedule B, as the same may
be amended and supplemented as provided in Sections 10.1(a)(xxvi) and (xxvii) to
reflect the deletion or addition of Mortgaged Helicopters in accordance with the
terms hereof, together with all related Records;

 

22



--------------------------------------------------------------------------------

“Mortgages”    means, with respect to the Mortgaged Helicopters, a mortgage
(which may, in appropriate circumstances, include a fleet mortgage) in the form
recommended by local Aviation Authority counsel (including as to governing law
and language, or in the case of a Mortgage to be filed with the FAA, special New
York counsel to the Administrative Agent) in order to convey a first priority
and perfected mortgage lien on such Mortgaged Helicopter and as shall be
acceptable to the Administrative Agent and the Borrower;

“Mortgage Filing”

   means, in respect of each Mortgaged Helicopter, the execution and delivery by
the Borrower or Helicopter Owning Subsidiary of a Mortgage on such Mortgaged
Helicopter, and the filing thereof in the appropriate filing office in the
applicable jurisdiction so as to perfect the Administrative Agent’s lien thereon
in such jurisdiction; provided that, in addition to such filing, this term shall
also require registrations with respect to such Mortgaged Helicopter to be
effected at the International Registry to reflect the International Interest of
the Administrative Agent for the benefit of the Creditors therein;

“Multiemployer Plan”

   means, at any time, a “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate is making or accruing an
obligation to make contributions or has within any of the six preceding plan
years made or accrued an obligation to make contributions;

“Multiple Employer Plan”

   means, at any time, an employee benefit plan, other than a Multiemployer
Plan, subject to Title IV of ERISA, to which the Borrower or ERISA Affiliate,
and one or more employers other than the Borrower, ERISA Affiliate or a member
of the ERISA Group, is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the Borrower,
ERISA Affiliate, or a member of the ERISA Group made or accrued an obligation to
make contributions during any of the five plan years preceding the date of
termination of such plan;

“Non-Consolidated Entity”

   means an entity which is not a Consolidated Subsidiary;

 

23



--------------------------------------------------------------------------------

“Non-Consolidated Entity Guaranty”    means a guaranty issued by a Consolidated
Subsidiary of obligations of Non-Consolidated Entities of the types listed in
sub-clauses (i) through (iii) of the definition of Subsidiary Funded Debt but
excluding, in the case of a Consolidated Subsidiary which is not a Wholly-Owned
Subsidiary, that proportion of the amount of such Guaranty which represents the
minority interest holders’ share of such Guaranty;

“Note(s)”

   means a promissory note to be executed by the Borrower in favor of a Lender
to evidence the Advances of the Credit Facility made by such Lender
substantially in the form of Exhibit 1 or in such other form as the
Administrative Agent may agree;

“Other Subsidiaries”

   means, as it relates to any Subsidiary Funded Debt, those Subsidiaries liable
in respect thereof other than the Issuing Subsidiary;

“Parts”

   means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any Removable Part leased by the Borrower
(or the applicable Helicopter Owning Subsidiary) from a third party or subject
to a security interest granted to a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to the Airframe or any
Engine or removed therefrom unless the Lien in favor of the Administrative Agent
shall not be applicable thereto in accordance with Section 10.2(c) of the
Agreement;

“Permitted Liens”

   means any of the liens permitted under Section 10.1(b)(i);

“Person”

   shall mean an individual, partnership, corporation, limited liability
company, business trust, bank, trust company, joint venture, association, joint
stock company, trust or other unincorporated organization, whether or not a
legal entity, or any government or agency or political subdivision thereof;

 

24



--------------------------------------------------------------------------------

“Plan”    means any employee benefit plan (other than a Multiemployer Plan or a
Multiple Employer Plan) covered by Title IV of ERISA to which the Borrower,
ERISA Affiliate or a member of the ERISA Group is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower, ERISA Affiliate or a member of ERISA Group
made or accrued an obligation to make contributions during any of the five plan
years preceding the date of termination of such plan;

“Pledge Agreement”

   means the pledge agreement in favor of the Administrative Agent executed by
the Borrower with respect to its Equity Interests in the Guarantors pursuant to
Section 4.1(b) substantially in the form set out in Exhibit 7, together with
appropriate irrevocable proxies, undated share transfers, undated resignations
of all directors or officers of the Person whose interests are pledged, and
certificates evidencing such shares (as applicable);

“Prime Rate”

   means, at any time, the rate of interest per annum publicly announced from
time to time by Wells Fargo as its prime rate. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in such
prime rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wells Fargo as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;

“Qualified Equity Recapitalization”

   means an initial public offering or a private placement of equity by the
Borrower;

“Qualified Notes Offering”

   means an unsecured senior notes offering (i) which is non-amortizing with a
maturity date after the Termination Date and (ii) which results in a permanent
reduction of the Credit Facility by no less than US$150,000,000 pursuant to the
terms of Section 10.1(a)(xxxiii);

“Rate of Exchange”

   shall have the meaning ascribed thereto in Section 13.4;

“Reference Banks”

   means the banks chosen from time to time by the British Bankers’ Association
for the purpose of establishing Interest Settlement Rates;

 

25



--------------------------------------------------------------------------------

“Records”    means, with respect to each Mortgaged Helicopter (i) the documents
(including microfilm), data, manuals, diagrams and other written information
originally furnished by the manufacturer and/or seller on or about the date of
acquisition by the Borrower or relevant Helicopter Owning Subsidiary, (ii) the
documents, records, logs and other data maintained in respect of the Mortgaged
Helicopter, pursuant to the terms of the applicable Eligible Lease related to
such Mortgaged Helicopter, during the term of such Eligible Lease and to which
Borrower or such Helicopter Owning Subsidiary has a right to possession and
receives possession following the termination of such Eligible Lease, (iii) the
documents, records, logs and other data maintained by the Borrower or applicable
Helicopter Owning Subsidiary in respect of such Mortgaged Helicopter, when such
Mortgaged Helicopter is not subject to a Lease, and (iv) all other records, logs
and materials required by the FAA (or other Aviation Authority chosen by the
Borrower in accordance with terms of this Agreement);

“Register”

   shall have the meaning ascribed thereto in Section 11;

“Regulation T”

   means Regulation T of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

“Regulation U”

   means Regulation U of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

“Regulation X”

   means Regulation X of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

“Removable Part”

   shall have the meaning ascribed to such term in Section 10.2(c)(iii);

“Replacement Airframe”

   means any airframe substituted for the Airframe pursuant to Section 10.2;

“Replacement Engine”

   means an engine substituted for an Engine pursuant to Section 10.2;

“Replacement Lender(s)”

   shall have the meaning ascribed thereto in Section 12.3;

 

26



--------------------------------------------------------------------------------

“Required Balance”    shall have the meaning set forth in Section 3.13;

“Required Insurance”

   means insurance that satisfies the requirements set forth in Schedule E;

“Revolving Credit Advance”

   means any amount advanced to the Borrower on any Drawdown Date pursuant to
Section 3.2 which may be a Base Rate Advance or a LIBOR Advance;

“SEACOR”

   means SEACOR Holdings Inc., a corporation incorporated under the laws of the
State of Delaware;

“SEACOR Preferred Shares”

   shall have the meaning ascribed thereto in Section 10.1(a)(xxiv);

“Section 1110”

   means 11 U.S.C. Section 1110 of the Bankruptcy Code or any successor or
analogous section of the federal bankruptcy law in effect from time to time;

“Secured Debt”

   means, for the Borrower, on a consolidated basis, the aggregate of any
Indebtedness secured or collateralized by a Lien;

“Secured Funded Debt”

   means, for the Borrower, on a consolidated basis, the aggregate of any Funded
Debt secured or collateralized by a Lien;

“Security Agreement”

   means the security agreement in favor of the Administrative Agent executed by
the Grantors defined therein with respect to its business assets and the
Mortgaged Helicopters pursuant to Section 4.1(b) substantially in the form set
out in Exhibit 8;

“Security Documents”

   means the Guaranty, the Pledge Agreement, the Security Agreement, the
Mortgages, and the Cash Collateral Agreement;

“Security Party(ies)”

   means the Borrower and each of the Guarantors;

 

27



--------------------------------------------------------------------------------

“Services Agreement”    means that certain services agreement to be entered into
between the Borrower and SEACOR pursuant to which SEACOR shall provide certain
administrative and support services to the Borrower at a cost to the Borrower of
no more than US$500,000 per fiscal quarter, which services agreement shall be
acceptable to the Majority Lenders in form and substance, it being understood
that all amendments to the Services Agreement including, but not limited to,
changes in fees, require the prior written consent of the Administrative Agent;

“Stated Amount”

   means with respect to each Letter of Credit, the maximum amount available to
be drawn thereunder (regardless of whether any conditions for drawing could then
be met);

“State of Registration”

   means, with respect to any Mortgaged Helicopter, the jurisdiction under the
laws of which such Mortgaged Helicopter is registered;

“Subsidiaries”

   means the corporations or other entities listed on Schedule B (including,
without limitation, the Helicopter Owning Subsidiaries) of which the Borrower
owns legally or beneficially greater than fifty percent (50%) of the issued and
outstanding stock or other interest in such entity and has more than fifty
percent (50%) of the total voting power of the voting stock or other interest in
such corporation or other entity, together with any other corporations or other
entities now or hereafter in existence of which the Borrower owns legally or
beneficially greater than fifty percent (50%) of the issued and outstanding
stock or other interest in such entity and has more than fifty percent (50%) of
the total voting power of the voting stock or other interest in such corporation
or other entity, and each, a “Subsidiary”;

“Subsidiary Funded Debt”

   means, as to each Subsidiary, the sum of (i) indebtedness for borrowed money,
all obligations evidenced by bonds, debentures, notes or similar instruments,
and purchase money obligations which, in accordance with GAAP, would be shown on
the balance sheet of such Subsidiary as a liability if a balance sheet were
actually prepared in accordance with GAAP for such Subsidiary, (ii) all
obligations arising under letters of credit in respect of which such Subsidiary
is liable, (iii) all obligations as lessee under leases which have been, in
accordance with GAAP, recorded as capitalized lease obligations on the
consolidated balance sheet of the Borrower and would so

 

28



--------------------------------------------------------------------------------

   appear on such Subsidiary’s balance sheet if a balance sheet were prepared in
accordance with GAAP for such Subsidiary, (iv) Consolidated Subsidiary
Guaranties and Non-Consolidated Entity Guaranties, in each case, up to the
maximum amount guaranteed under the terms of any such guaranty but excluding
indebtedness which is consolidated in the Borrower’s published financial
statements in accordance with GAAP and would so appear on such Subsidiary’s
balance sheet if a balance sheet were prepared in accordance with GAAP for such
Subsidiary but which represents a minority interest holders’ share of such
indebtedness unless such minority holders’ share has been guaranteed by such
Subsidiary;

“Swing Line Advance”

   means any amount advanced to the Borrower on any Drawdown Date pursuant to
Section 3.3;

“Swing Line Bank”

   shall have the meaning ascribed thereto in the preamble;

“Swing Line Commitment”

   means in relation to the Swing Line Bank, the amount set out opposite its
name in Schedule A hereto under the caption “Swing Line Commitment”, as the same
may be reduced from time to time as provided by Section 5.4;

“Swing Line Facility”

   means at any time an amount equal to the lesser of (a) the amount of the
Swing Line Bank’s Swing Line Commitment at such time and (b) Twenty Five Million
Dollars ($25,000,000);

“Syndication Agent”

   shall have the meaning ascribed thereto in the preamble;

“Tangible Net Assets”

   shall mean, on a consolidated basis, (A) the consolidated assets of the
Borrower determined in accordance with GAAP, reduced by the sum of (1) the net
book value of all assets that would be classified as intangible under GAAP
(including but not limited to, goodwill, organizational expenses, trademarks,
trade names, copyrights, patents, licenses, any rights in any thereof,
unamortized debt discount and expenses and other unamortized deferred charges
and other intangible items), and (2) any minority interests in consolidated
subsidiaries held by a Person other than the Borrower or a Guarantor minus (B)
consolidated current liabilities of the Borrower determined in accordance with
GAAP;

 

29



--------------------------------------------------------------------------------

“Taxes”    means any present or future income or other taxes, levies, duties,
charges, fees, deductions or withholdings of any nature now or hereafter
imposed, levied, collected, withheld or assessed by any taxing authority
whatsoever, except for taxes on or measured by the overall net income of the
Lenders imposed by their respective jurisdiction of incorporation or domicile of
the lending office making the Advances or issuing any Letter of Credit or any
governmental subdivision or taxing authority of any thereof or by any other
taxing authority having jurisdiction over any Agent or Lender (unless such
jurisdiction is asserted solely by reason of the activities of the Borrower or
any Subsidiary);

“Termination Date”

   means the day falling five (5) years after the Closing Date or, if such day
is not a Banking Day, the next following Banking Day, unless such next following
Banking Day falls in the following month, in which case the Termination Date
shall be the immediately preceding Banking Day;

“Termination Event”

   means (i) a “reportable event,” as defined in Section 4043 of ERISA, (ii) the
withdrawal of the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year in which it was a “substantial employer,” as defined in
Section 4001(a)(2) of ERISA, or the incurrence of liability by the Borrower or
any ERISA Affiliate under Section 4064 of ERISA upon the termination of a
Multiple Employer Plan, (iii) the filing of a notice of intent to terminate a
Plan or Multiple Employer Plan under Section 4041 of ERISA or the treatment of a
Multiemployer Plan amendment as a termination under Section 4041A of ERISA,
(iv) the institution of proceedings to terminate a Plan, a Multiple Employer
Plan or a Multiemployer Plan, (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, Multiple Employer Plan or
Multiemployer Plan, or (vi) termination of a Foreign Plan;

“Tier 1 Jurisdictions”

   means the Acceptable Jurisdictions set forth in Schedule F and listed under
the heading “Tier 1 Jurisdictions”;

 

30



--------------------------------------------------------------------------------

“Tier 2 Jurisdictions”    means the Acceptable Jurisdictions set forth in
Schedule F and listed under the heading “Tier 2 Jurisdictions”;

“Tiers”

   means Tier 1 and Tier 2 and either of them;

“Total Capitalization”

   means, on a consolidated basis, the aggregate of Funded Debt and Consolidated
Net Worth;

“Transferee”

   shall have the meaning ascribed thereto in Section 7.2;

“Underlying Subsidiary Funded Debt”

   means the outstanding principal amount of Subsidiary Funded Debt issued or
incurred by an Issuing Subsidiary;

“U.S. Air Carrier”

   means any United States air carrier that is a Citizen of the United States
holding an air carrier operating certificate issued pursuant to chapter 447 of
title 49 of the United States Code for aircraft capable of carrying 10 or more
individuals or 6000 pounds or more of cargo, and as to which there is in force
an air carrier operating certificate issued pursuant to Part 135 of the FAA
Regulations, or which may operate as an air carrier by certification or
otherwise under any successor or substitute provisions therefor or in the
absence thereof;

“U.S. Bancorp Helicopters”

   means the two Helicopters, each owned by Era Helicopters LLC, a Delaware
limited liability company and a wholly owned Subsidiary of the Borrower, which
are subject to mortgages granted by Era Helicopters Leasing in favor of U.S.
Bancorp Equipment Finance, Inc.;

“U.S. Government”

   means the federal government of the United States, or any instrumentality or
agency thereof the obligations of which are guaranteed by the full faith and
credit of the federal government of the United States; and

“Withdrawal Liability(ies)”

   shall have the meaning given to such term under Part 1 of Subtitle E of Title
IV of ERISA.

 

31



--------------------------------------------------------------------------------

1.2. Computation of Time Periods; Other Definitional Provisions. In this
Agreement, the Notes and the Security Documents, in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”; words importing either gender include the other gender; references
to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections), exhibits,
annexes or schedules are to this Agreement, the Notes or the Security Documents,
as applicable; references to agreements and other contractual instruments
(including this Agreement, the Notes and the Security Documents) shall be deemed
to include all subsequent amendments, amendments and restatements, supplements,
extensions, replacements and other modifications to such instruments (without,
however, limiting any prohibition on any such amendments, extensions and other
modifications by the terms of this Agreement, the Notes or the Security
Documents); references to any matter that is “approved” or requires “approval”
of a party shall mean approval given in the sole and absolute discretion of such
party unless otherwise specified; and words importing the plural include the
singular and vice-versa.

1.3. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
as in effect from time to time in the United States of America consistently
applied (“GAAP”) and all financial statements submitted pursuant to this
Agreement shall be prepared in accordance with, and all financial data submitted
pursuant hereto shall be derived from financial statements prepared in
accordance with, GAAP.

1.4. Certain Matters Regarding Materiality. To the extent that any
representation, warranty, covenant or other undertaking of the Borrower in this
Agreement is qualified by reference to those which are not reasonably expected
to result in a “Material Adverse Change” or language of similar implication, no
inference shall be drawn therefrom that any Agent or Lender has knowledge or
approves of any noncompliance by the Borrower with any governmental rule.

1.5. Forms of Documents. Except as otherwise expressly provided in this
Agreement, references to documents or certificates “substantially in the form”
of Exhibits to another document shall mean that such documents or certificates
are duly completed in the form of the related Exhibits with substantive changes
subject to the provisions of Section 18.5 of this Agreement.

1.6. Headings. In this Agreement, section headings are inserted for convenience
of reference only and shall not be taken into account in the interpretation
hereof.

 

32



--------------------------------------------------------------------------------

SECTION 2. REPRESENTATIONS AND WARRANTIES

2.1. Representations and Warranties. In order to induce the Agents and the
Lenders to enter into this Agreement and to induce the Lenders to make the
Advances and to issue and/or participate in Letters of Credit as provided for
herein, each of the Security Parties hereby represents and warrants to the
Agents and the Lenders (which representations and warranties shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Advances and the issuance of Letters of Credit) that:

(a) Due Organization and Power. (i) The Borrower and each of the Subsidiaries
are duly formed and are validly existing in good standing under the laws of
their respective jurisdictions of incorporation, have duly qualified and are
authorized to do business as a foreign corporation in each jurisdiction wherein
the nature of the business transacted thereby makes such qualification
necessary, have full power to carry on their respective businesses as now being
conducted and, in the case of the Security Parties, to enter into and perform
their respective obligations under each of this Agreement, the Notes and the
Security Documents, and have complied with all statutory, regulatory and other
requirements relative to such businesses and such agreements the noncompliance
with which could reasonably be expected to give rise to a Material Adverse
Change;

(ii) Set forth on Schedule B hereto is a complete and accurate list of all
Subsidiaries of the Borrower, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its incorporation and the percentage ownership
interest of the Borrower in such Subsidiary. All of the outstanding Equity
Interests in the Borrower’s Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by the Borrower or one or more of its
Subsidiaries free and clear of all Liens, except those created under the
Security Documents;

(b) Authorization and Consents. All necessary corporate action has been taken to
authorize, and all necessary consents and authorizations have been obtained and
remain in full force and effect to permit, each of the Security Parties to enter
into and perform its respective obligations under each of this Agreement, the
Notes and the Security Documents and to permit the Borrower to borrow, service
and repay the Advances and no further consents or authorizations are necessary
for the service and repayment of the Advances or any part of any thereof;

(c) Binding Obligations. Each of this Agreement, the Notes and the Security
Documents constitutes legal, valid and binding obligations of the Security
Parties as are party thereto, enforceable against the Security Parties as are
party thereto in accordance with its terms, except to the extent that such
enforcement may be limited by equitable principles or applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting generally the
enforcement of creditors’ rights;

(d) No Violation. The execution, delivery and performance by the Security
Parties of this Agreement, the Notes and the Security Documents to which it is
or is to be a party are within the Security Parties’ corporate powers, have been
duly authorized by all necessary corporate action, and do not (i) contravene
such Security Party’s charter or bylaws, (ii) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any agreement
respecting Indebtedness, any contract of employment relating to any of the
Mortgaged Helicopters, or any other contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Security Party, any of their respective Subsidiaries or any of their properties
or (iv) except for the Liens created under this Agreement and the Security
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any Collateral;

 

33



--------------------------------------------------------------------------------

(e) Filings; Stamp Taxes. It is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence in the United States of the Security
Documents that any of them or any other instrument be filed, recorded,
registered or enrolled in any court, public office or elsewhere in the United
States, except as expressly provided herein, or that any stamp, registration or
similar tax be paid in the United States on or in relation to any of the
Security Documents, and no further action in the United States, including any
filing or recording of any document, is necessary or permissible to establish
and perfect the Administrative Agent’s security interest in the Mortgaged
Helicopters and the other Collateral as against the Borrower, any Eligible
Lessee (if applicable) and any third parties except for (i) any Mortgage Filing
and the registration of the Mortgage with the FAA, (ii) the filing of financing
statements and amendments thereto under the Uniform Commercial Code in Delaware
and (iii) the registering of (A) the International Interest of each Mortgage
with respect to each Mortgaged Helicopter and (B) the prospective assignment of
the Borrower’s associated rights (if any) in any Eligible Lease (if applicable)
with the International Registry;

(f) Filings; Perfection.

(i) All filings and other actions necessary or desirable to perfect and protect
the security interest in the Collateral created under the Security Documents
have been duly made or taken and are in full force and effect, and the Security
Documents create in favor of the Administrative Agent for the benefit of the
Creditors a valid and, together with such filings and other actions, perfected
first priority security interest in the Collateral, securing the payment of the
obligations under this Agreement and the Security Documents, and all filings and
other actions necessary or desirable to perfect and protect such security
interest have been duly taken. The Security Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the liens and
security interests created or permitted under this Agreement and the Security
Documents;

(ii) (A) Each of the Helicopter Owning Subsidiaries is or will be a “transacting
user entity” (as such term is defined in the Regulations of the International
Registry); is “situated”, for purposes of the Cape Town Treaty, in the United
States; and has the power to “dispose” (as such term is used in the Cape Town
Treaty) of the Mortgaged Helicopters owned by it on each Drawdown Date; (B) each
Mortgaged Helicopter is an “aircraft object” (as defined in the Cape Town
Treaty); (C) the United States is a Contracting State under the Cape Town Treaty
and any other applicable State of Registration will be a Contracting State under
the Cape Town Treaty; (D) each Mortgage shall convey an International Interest
in each Mortgaged Helicopter; and (E) the payment of principal and interest on
the Advances, and the performance by the Borrower of its obligations under this
Agreement and the other Security Documents, are “associated rights” (as defined
in the Cape Town Treaty). Notwithstanding the foregoing, any Helicopter Owning
Subsidiary that is in an Acceptable Jurisdiction, but is not subject to the Cape
Town Treaty, is required to be in compliance with all Applicable Laws;

 

34



--------------------------------------------------------------------------------

(g) Business and Property. Neither the business nor the properties of any
Security Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably likely to result
in a Material Adverse Change;

(h) Litigation. Except as disclosed in filings by the Borrower with the United
States Securities and Exchange Commission prior to the Drawdown Date of any
Advance, there is no action, suit, investigation, litigation, arbitration, or
proceeding affecting any Security Party or any Mortgaged Helicopter, including
any Environmental Claim, pending or threatened before any before any court,
board of arbitration or administrative agency that (i) would constitute a
Material Adverse Change or (ii) purports to affect the legality, validity or
enforceability of the Agreement, the Notes or any Security Document or the
consummation of the transactions contemplated by the Agreement, the Notes or any
Security Document or (iii) relates to any material contract of employment
relating to any Mortgaged Helicopter;

(i) No Default. Neither the Borrower nor any of the Subsidiaries are in default
under any agreement by which any thereof is bound, nor are any thereof in
default in respect of any financial commitment or obligation, where such default
could result in any Material Adverse Change;

(j) Mortgaged Helicopters. Set forth on Schedule B hereto is a complete and
accurate list of all Mortgaged Helicopters (including their respective Engines)
owned by the Borrower and, as applicable, each of the Helicopter Owning
Subsidiaries as of the date hereof and to be subject to a Mortgage on the
initial Drawdown Date; each such Mortgaged Helicopter is duly registered with
the FAA in the name of the Borrower or one of the Helicopter Owning Subsidiaries
under the laws of the United States, with such Mortgaged Helicopter eligible to
operate in the United States; each such Mortgaged Helicopter is deployed as
indicated in Schedule B hereto. Each of the Helicopter Owning Subsidiaries that
owns a Mortgaged Helicopter is eligible to own and operate such Mortgaged
Helicopter in the jurisdiction and trade in which such Mortgaged Helicopter is
qualified;

(k) Helicopter Ownership, Classification, and Insurance.

(i) Each of the Mortgaged Helicopters is owned by the Borrower or a Helicopter
Owning Subsidiary free and clear of all Liens and encumbrances other than
Permitted Liens and is duly registered under the laws of an Acceptable
Jurisdiction in the name of Borrower or such Helicopter Owning Subsidiary, as
owner, or in the name of an Eligible Lessee, as operator under an Eligible
Lease;

(ii) Each of the Mortgaged Helicopters has been maintained in accordance with
the standards set forth in this Agreement; and

(iii) Each of the Mortgaged Helicopters is insured in accordance with the
Required Insurance;

(l) Financial Statements. All financial statements, information and other data
furnished by the Borrower to the Lenders are complete and correct, and such
financial statements have been prepared in accordance with GAAP and accurately
and fairly present the financial condition of the parties covered thereby as of
the respective dates thereof and the results of the

 

35



--------------------------------------------------------------------------------

operations thereof for the period or respective periods covered by such
financial statements. Since such date or dates there has been no Material
Adverse Change and neither the Borrower nor any of the Subsidiaries have any
contingent obligations, liabilities for taxes or other outstanding financial
obligations which on a consolidated basis are material in the aggregate, except
as disclosed in such statements, information and data;

(m) Tax Returns and Payments. The Borrower and each of the Subsidiaries have
filed all tax returns required to be filed thereby and have paid all taxes
payable thereby which have become due, other than those not yet delinquent or
the non-payment of which would not give rise to a Material Adverse Change and
except for those taxes being contested in good faith and by appropriate
proceedings or other acts and for which adequate reserves have been set aside on
the books thereof;

(n) Insurance. Each of the Borrower and the Subsidiaries have insured their
respective properties, assets and businesses against such risks and in such
amounts as are required by law and as are customary for comparable companies
engaged in similar businesses;

(o) Chief Executive Office. The chief executive office and chief place of
business of each Security Party is, and will continue to be, located at 600
Airport Service Road, Lake Charles, Louisiana 70605, except for Era FBO LLC
which is located at 6160 Carl Brady Drive, Ted Stevens Anchorage Alaska
International Airport, Anchorage, AK 99502;

(p) Solvency. On the date of the making of each Advance and both immediately
before and immediately after giving effect to all the transactions contemplated
by this Agreement and the other documents referred to herein to occur on the
date of the making of each Advance and as of the date hereof, (i) the sum of the
Borrower’s property (on a consolidated basis), at a fair valuation, does and
will exceed its liabilities (on a consolidated basis), including contingent
liabilities, (ii) the present fair salable value of the Borrower’s assets (on a
consolidated basis) is not and shall not be less than the amount that will be
required to pay the Borrower’s probable liability on its then existing debts (on
a consolidated basis), including contingent liabilities, as they mature,
(iii) the Borrower (on a consolidated basis) does not and will not have
unreasonably small capital with which to continue its business, and (iv) the
Borrower (on a consolidated basis) has not incurred, does not intend to incur
and does not believe it will incur debts beyond its ability to pay such debts as
they mature;

(q) Environmental Matters. Except as disclosed prior to the date of this
Agreement in writing to the Lenders (i) the Borrower and each of the
Subsidiaries are now and will continue to be, to the extent required, in
compliance with all applicable United States federal and state, local, foreign
and international laws, regulations, conventions and agreements relating to
pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, waters of the contiguous zone, ocean waters and international
waters), including, without limitation, laws, regulations, conventions and
agreements relating to (1) emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous materials, oil, hazardous substances, petroleum and petroleum products
and by-products (“Materials of Environmental Concern”), or (2) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern (“Environmental Laws”) (except,
as to all of the above, where the failure to do so would not be reasonably
likely to result in a Material

 

36



--------------------------------------------------------------------------------

Adverse Change); (ii) the Borrower and each of the Subsidiaries now have and
will continue to have, to the extent required, all permits, licenses, approvals,
rulings, variances, exemptions, clearances, consents or other authorizations
required under applicable Environmental Laws (“Environmental Approvals”) and are
now and will continue to be, to the extent required, in compliance with all
Environmental Approvals required to operate their respective businesses as then
being conducted (except where the failure to comply with, obtain or renew such
permits, licenses, rulings, variances, exemptions, clearances, consents or other
authorizations would not be reasonably likely to result in a Material Adverse
Change); and (iii) neither the Borrower nor any of the Subsidiaries have
received any notice of any claim, action, cause of action, investigation or
demand by any Person, entity, enterprise or government, or any political
subdivision, intergovernmental body or agency, department or instrumentality
thereof, alleging potential liability which would reasonably be likely to result
in a Material Adverse Change, or a requirement to incur, any investigatory
costs, cleanup costs, response and/or remedial costs (whether incurred by a
governmental entity or otherwise), natural resources, property and/or personal
injury damages, attorneys’ fees and expenses, or fines or penalties, in each
case arising out of, based on or resulting from (1) the presence, or release or
threat of release into the environment, of any Materials of Environmental
Concern at any location, whether or not owned by the Borrower or any of the
Subsidiaries, or (2) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law or Environmental Approval
(“Environmental Claim”) (other than Environmental Claims that have been fully
and finally adjudicated or otherwise determined and all fines, penalties and
other costs, if any, payable by the Borrower or any of the Subsidiaries in
respect thereof have been paid in full or which are fully covered by insurance
(including permitted deductibles)), if such costs, damages, fees, expenses,
fines and/or penalties on a consolidated basis are material in the aggregate;

(r) Liens. Other than as disclosed on Schedule C and Permitted Liens, there are
no Liens in respect of Secured Debt on any property owned by the Borrower or any
Subsidiary of the Borrower;

(s) Indebtedness. Other than as disclosed in Schedule D, neither the Borrower
nor any of the Subsidiaries has any Indebtedness;

(t) Payment Free of Taxes. All payments made or to be made by the Security
Parties under or pursuant to this Agreement, the Notes and the Security
Documents shall be made free and clear of, and without deduction or withholding
for an account of, any Taxes;

(u) ERISA. The execution and delivery of this Agreement and the consummation of
the transactions hereunder will not involve any prohibited transaction within
the meaning of ERISA or Section 4975 of the Code and no condition exists or
event or transaction has occurred in connection with any Plan, Multiple Employer
Plan, Multiemployer Plan or Foreign Plan resulting from the failure of any
thereof to comply with ERISA or similar law which is reasonably likely to result
in the Borrower, any member of the ERISA Group or any ERISA Affiliate incurring
any liability, fine or penalty which individually or in the aggregate could
result in a Material Adverse Change. Neither the Borrower nor any member of the
ERISA Group nor any ERISA Affiliate, individually or collectively, has incurred,
or reasonably expects to incur, Withdrawal Liabilities or liabilities upon the
happening of a Termination Event the aggregate of which for all such Withdrawal
Liabilities and other liabilities exceeds or would exceed $10,000,000. With
respect to any Multiemployer Plan, Multiple Employer Plan, Plan or Foreign

 

37



--------------------------------------------------------------------------------

Plan, neither the Borrower nor any member of the ERISA Group nor any ERISA
Affiliate is aware of or has been notified that any “variance” from the “minimum
funding standard” has been requested (each such term as defined in Part 3,
Subtitle B, of Title I of ERISA) or is aware of or has been notified of any
similar request with regard to a Foreign Plan. Neither the Borrower nor any
member of the ERISA Group nor any ERISA Affiliate has received any notice that
any Multiemployer Plan is in reorganization, within the meaning of Title IV of
ERISA;

(v) Foreign Trade Control Regulations. None of the transactions contemplated
herein will violate the provisions of any statute, regulation or resolution
enacted by the United States of America, any other nation or group of nations,
or the United Nations to prohibit or limit economic transactions with certain
foreign Persons including, but not limited to, the Comprehensive Iran Sanctions,
Accountability and Divestment Act of 2010 and any of the provisions, without
limitation, of the Foreign Assets Control Regulations of the United States of
America (Title 31, Code of Federal Regulations, Chapter V, Part 500, et seq., as
amended);

(w) No Proceedings to Dissolve. There are no proceedings or actions pending or
contemplated by any Security Party or, to the best knowledge of any Security
Party, contemplated by any third party, to dissolve or terminate any Security
Party;

(x) Compliance with Laws. Each of the Security Parties is in compliance with all
applicable laws, except where any failure to comply with any such applicable
laws would not, alone or in the aggregate, result in a Material Adverse Change;

(y) No Margin Stock. None of the Security Parties is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock;

(z) No “Investment Company”. Neither any Security Party nor any of its
Subsidiaries is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Neither any
Security Party nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended. Neither
the making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Security Parties, nor
the consummation of the other transactions contemplated by this Agreement or the
Security Documents, will violate any provision of either Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder;

(aa) Lawful Purposes/Ultimate Beneficiary. The Borrower requires the Credit
Facility for use in connection with its lawful corporate purpose and for no
other purposes and the Borrower’s use of the Credit Facility does not contravene
any law, official requirement or other regulatory measure or procedure
applicable to the Borrower implemented to combat “money laundering” (as defined
in Article 1 of the Directive (2005/60/EC) of the Council of the European
Communities) and comparable United States Federal and state laws. The Borrower
represents that it is the ultimate beneficiary of the Credit Facility
contemplated in this Agreement and will promptly notify the Lenders (by written
notice to the Administrative Agent) if it ceases to be the ultimate beneficiary.
Such written notice shall disclose the name and the address of the new ultimate
beneficiary;

 

38



--------------------------------------------------------------------------------

(bb) No Untrue Statements. No written information, other than information
related to general economic and industry conditions, furnished by or on behalf
of any Security Party to the Administrative Agent or any other Creditor in
connection with the negotiation and syndication of this Agreement, the Notes and
the Security Documents or pursuant to the terms of this Agreement, the Notes and
the Security Documents contained or will contain as of the date made any untrue
statement of a material fact or omitted or will omit to state a material fact,
when taken as a whole, necessary to make the statements made therein not
misleading;

(cc) Pari Passu. This Agreement and the Facility and the obligations of the
Borrower and the other Security Parties hereunder and under this Agreement, the
Notes and the Security Documents shall rank at least pari passu in right of
payment with all other present and future unsecured Indebtedness of the Borrower
and such other Security Parties (except for mandatory obligations preferred by
law);

(dd) Good Title. Each Security Party has good and marketable title to its
personal property and assets (including any Helicopter owned or to be owned by
such Security Party and related Collateral) free and clear of all Liens and
encumbrances, in each case, other than Permitted Liens;

(ee) Proceeds. The proceeds of the Advances will be used only as set forth in
Section 3.1 hereof;

(ff) No Money Laundering. In relation to the terms of this Agreement, Notes and
the Security Documents and the performance and discharge of its obligations and
liabilities under this Agreement, the Notes and the Security Document and the
transactions contemplated thereby, each of the Borrower and the other Security
Parties is acting for its own account, and the foregoing will not involve or
lead to a contravention of any law, official requirement or other regulatory
measure or procedure which has been implemented to combat money laundering,
including but not limited to such law, official requirement or other regulatory
measure or procedure under the Patriot Act (as defined in Section 18.6 hereof),
any European Union law, or other applicable law;

(gg) Operating Certificate. Each of the Helicopter Owning Subsidiaries (other
than Era Leasing LLC and Era Med LLC) holds an air carrier operating certificate
issued pursuant to Chapter 447 of Title 49, United States Code, for aircraft
capable of carrying ten (10) or more individuals or 6,000 pounds or more of
cargo; and

(hh) Survival. All representations, covenants and warranties made herein and in
any certificate or other document delivered pursuant hereto or in connection
herewith shall survive the making of the Credit Facility and the issuance of the
Notes.

 

39



--------------------------------------------------------------------------------

SECTION 3. ADVANCES OF THE FACILITY/LETTERS OF CREDIT

3.1. Purpose. The Lenders have severally agreed to make the Initial Commitment
under the Credit Facility available for general corporate purposes of the
Borrower. Upon the prior written request of the Borrower to the Administrative
Agent, such request to be delivered no later than fifteen (15) days prior to the
proposed date of a Commitment Increase, the Initial Commitment under the Credit
Facility may be increased by the Commitment Increase, provided that (a) at the
time of making such request, there exists no Material Adverse Change or Event of
Default and that such increase in the Committed Amount would not result in a
Material Adverse Change or Event of Default, (b) the existing Lenders at the
time of the making of such request or any new Lender who has become a party
hereto in accordance with Section 11 hereof, agree to make the Commitment
Increase or a portion thereof available, it being understood no existing Lender
is obligated to increase its Commitment hereunder, and (c) any such increase in
the Committed Amount shall be in minimum increments of Fifty Million Dollars
($50,000,000). The Commitment Increase, if made available, shall be made
available for general corporate purposes of the Borrower.

3.2. Revolving Credit Advances. Each of the Lenders, relying upon each of the
representations and warranties set out in Section 2, hereby agrees with the
Borrower that, subject to the terms of this Agreement, it will on the Drawdown
Dates make its portion of each Revolving Credit Advance (pro rata in proportion
to its Commitment), as requested by the Borrower, available through the
Administrative Agent to the Borrower in an aggregate amount not to exceed at any
one time outstanding the then available Committed Amount, provided, however,
that no Revolving Credit Advances shall be made one month prior to the
Termination Date. The initial Revolving Credit Advance shall be in an amount (in
an integral multiple of One Million Dollars ($1,000,000)) equal to or exceeding
Five Million Dollars ($5,000,000) and each subsequent Revolving Credit Advance
shall be in an amount (in an integral multiple of One Million Dollars
($1,000,000)) equal to or exceeding One Million Dollars ($1,000,000). Each
Revolving Credit Advance shall be repaid in full, as more fully set forth
hereinafter, not later than the Termination Date. Not more than fifteen
(15) Revolving Credit Advances may be made in any consecutive twelve (12) month
period. Within the limits of this Section 3.2 and upon the conditions herein
provided, the Borrower may from time to time borrow pursuant to this
Section 3.2, repay Revolving Credit Advances pursuant to Section 5 and reborrow
pursuant to this Section 3.2. In addition, on three (3) Banking Days prior
written notice to the Administrative Agent (which shall promptly furnish a copy
to each Lender) the Borrower may convert (x) a LIBOR Advnce to a Base Rate
Advance at the end of an Interest Period or (y) a Base Rate Advance to a LIBOR
Advance. The obligation of each Lender to advance its respective portion of any
Revolving Credit Advance shall be several and not joint with the other Lenders.
With respect to each Revolving Credit Advance, no Lender shall be obliged to
advance to the Borrower (a) with respect to each Revolving Credit Advance, an
amount in excess of such Lender’s pro rata share of such Revolving Credit
Advance and, (b) when aggregated with all other Advances and Letters of Credit
outstanding at any time, an amount in excess of its Commitment.

3.3. Swing Line Advances. The Swing Line Bank, relying upon each of the
representations and warranties set out in Section 2, hereby agrees with the
Borrower that, subject to the terms of this Agreement, it will on the Drawdown
Dates make a Swing Line Advance, as requested by the Borrower, available to the
Borrower (i) in an aggregate amount not to exceed at any one time outstanding
the lesser of (x) the Swing Line Facility at such time and (y) the Swing Line
Bank’s Swing Line Commitment at such time and (ii) in an amount not to exceed at
any one time outstanding the then available Committed Amount. No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance. Each Swing

 

40



--------------------------------------------------------------------------------

Line Advance shall be in an amount of One Million Dollars ($1,000,000) or an
integral multiple of One Hundred Thousand Dollars ($100,000) in excess thereof
and shall be made at the Base Rate together with the Applicable Margin. Within
the limits of this Section 3.3 and upon the conditions herein provided, the
Borrower may from time to time borrow pursuant to this Section 3.3, repay Swing
Line Advances pursuant to Section 5 and reborrow pursuant to this Section 3.3.
Immediately upon the making of a Swing Line Advance, each of the Lenders shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Bank a risk participation in such Swing Line Advance in an
amount equal to the product of such Lender’s pro rata shares times the amount of
such Swing Line Advance.

3.4. Availability Generally. The availability of the Advances to be made on the
Drawdown Dates is subject to (i) the satisfaction of the applicable conditions
precedent in accordance with the terms of Sections 4.1 and 4.2 and (ii) other
than with respect to Swing Line Advances, such Advance being requested to be
made on or prior to one (1) month before the Termination Date.

3.5. Revolving Credit Advance Drawdown Notice. The Borrower shall give written
notice of each Revolving Credit Advance (x) prior to 11 a.m. (New York time) the
day prior to the Drawdown Date of each Base Rate Advance and (y) prior to 11
a.m. (New York time),on the third (3rd) Banking Day prior to the Drawdown Date
of a LIBOR Advance (other than a Drawdown Date occurring by reason of a drawing
under any Letter of Credit), serve a notice (a “Drawdown Notice”) on the
Administrative Agent (which shall promptly furnish a copy to each Lender),
substantially in the form set out in Exhibit 2, which notice shall (a) be in
writing addressed to the Administrative Agent, (b) be effective on receipt by
the Administrative Agent, provided it is received before 11 a.m., New York time,
(otherwise it shall be deemed to have been received on the next Banking Day),
(c) specify whether the requested Advance is to be a Base Rate Advance or a
LIBOR Advance, (d) specify the amount and purpose of the Advance to be drawn,
(e) specify the Banking Day on which the Advance is to be drawn and the initial
Interest Period, (f) specify the disbursement instructions and (g) be
irrevocable. Each Lender shall, before 3:00 p.m. (New York City time) on the
Drawdown Date make available for the its to the Administrative Agent to the
account designated by the Administrative Agent, in same day funds, such Lender’s
ratable portion of such Advance. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth herein,
the Administrative Agent will make such funds available to the Borrower;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Advances made by an
Issuing Bank under any Letter of Credit, or, in either case, by any other Lender
and outstanding on the such Drawdown Date, plus interest accrued and unpaid
thereon to and as of such date, available to the Issuing Bank, as the case may
be, and, in either case, such other Lenders for repayment of such Letter of
Credit Advances. Unless the Administrative Agent shall have received notice from
a Lender prior to any Drawdown Date that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on such Drawdown Date herewith and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such

 

41



--------------------------------------------------------------------------------

amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Advance and (ii) in the case
of such Lender, the Federal Funds Effective Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

3.6. Swing Line Advance Drawdown Notice. (a) The Borrower shall, not later than
11 a.m. (New York time) on the date of the proposed Swing Line Advance, serve a
Drawdown Notice on the Swing Line Bank, copied to the Administrative Agent,
which notice shall (a) be in writing addressed to the Swing Line Bank, (b) be
effective on receipt by the Swing Line Bank, provided it is received before 11
a.m. (New York time) (otherwise it shall be deemed to have been received on the
next Banking Day), (c) specify the amount and purpose of the Swing Line Advance
to be drawn, (d) specify the initial Interest Period, (e) specify the
disbursement instructions and (f) be irrevocable.

(b) The Swing Line Bank shall, on the date of each Swing Line Advance, give each
Lender written notice of the making of the Swing Line Advance.

3.7. Drawdown Notice a Warranty. Each Drawdown Notice shall be deemed to
constitute a warranty by the Borrower (a) that the representations and
warranties stated in Section 2 are true and correct on the date of such Drawdown
Notice and will be true and correct on the Drawdown Date as if made on such
date, (b) that after giving effect to the borrowing made pursuant to such
Drawdown Notice, the Credit Facility Balance shall not exceed the Committed
Amount then available hereunder pursuant to Sections 3.2 and 3.3 and (c) that no
Event of Default nor any event which, with the giving of notice or lapse of
time, or both, would constitute an Event of Default has occurred and is
continuing.

3.8. Notation of Advance on Note. Each Advance, or pro rata portion thereof,
made by a Lender to the Borrower may be evidenced by a notation of the same made
by such Lender on the grid attached to such Lender’s Note, which notation,
absent manifest error, shall be prima facie evidence of the amount of the
relevant Advance.

3.9. Letters of Credit. (a) Subject to and upon the terms and conditions herein
set forth, the Borrower may request that a Letter of Credit Issuer at any time
and from time to time prior to the Banking Day immediately preceding the
Termination Date issue, for the account of the Borrower and in support of the
L/C Supportable Obligations, and subject to and upon the terms and conditions
herein set forth, and such Letter of Credit Issuer agrees to issue from time to
time, irrevocable standby letters of credit denominated in Dollars and in such
form as may be approved by the Letter of Credit Issuer (singly, a “Letter of
Credit” and collectively, the “Letters of Credit”).

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued, the
Stated Amount of which, (x) when added to the Letter of Credit Outstandings at
such time, would exceed the Letter of Credit Limit or (y) when added to the
Letter of Credit Outstandings at such time plus the aggregate principal amount
of all Advances made by Lenders then outstanding would exceed the Committed
Amount at such time; and (ii) each Letter of Credit shall have an expiry date
occurring not later than the earlier of (x) the date which occurs thirty-six
(36) months after the date of issuance thereof and (y) the Banking Day
immediately preceding the Termination Date;

 

42



--------------------------------------------------------------------------------

provided that the Borrower may request, and the Letter of Credit Issuers, the
Administrative Agent and the Lenders may consent, in their respective absolute
discretion, to extend the expiry dates of certain Letters of Credit beyond the
Termination Date (singly, an “Extended Letter of Credit” and collectively, the
“Extended Letters of Credit”). Should one or more Lenders not consent to the
requested extension, the Borrower may request and the applicable Letter of
Credit Issuer, the Administrative Agent and the remaining Lenders may agree to
provide such Extended Letter of Credit and in such case and for such purpose,
the Commitments of the Lenders will be adjusted accordingly.

3.10. Request for Issuance of Letter of Credit. (a) Whenever the Borrower wishes
that a Letter of Credit be issued, the Borrower shall give the applicable Letter
of Credit Issuer written notice (a “Letter of Credit Request”), copied to the
Administrative Agent, substantially in the form of Exhibit 3 prior to 11:00 a.m.
(New York time) at least three (3) Banking Days prior to the proposed date of
issuance (which shall be a Banking Day), which Letter of Credit Request shall
include any documents that the Letter of Credit Issuer may reasonably require in
connection therewith. The Letter of Credit Request shall be irrevocable. The
Letter of Credit Issuer shall promptly notify each Lender of each Letter of
Credit Request.

(b) The Letter of Credit Issuer shall, on the date of each issuance of a Letter
of Credit by it, give each Lender and the Borrower written notice of the
issuance of such Letter of Credit.

3.11. Letter of Credit Payments Deemed Advances. (a) The Borrower hereby agrees
that any payment or disbursement made by a Letter of Credit Issuer under any
Letter of Credit shall be deemed an Advance and shall bear interest for each day
from the date of such payment or disbursement at the Base Rate together with the
Applicable Margin as in effect on each day until the date falling three
(3) Banking Days after receipt by the Administrative Agent of an Interest Notice
with respect to such Advance and shall thereafter bear interest at the
Applicable Rate. The applicable Letter of Credit Issuer shall give prompt notice
to the Borrower and the Lenders of each payment or disbursement and the amount
thereof under a Letter of Credit.

(b) (i) The Letter of Credit Issuers shall not concern themselves with the
regularity or propriety of any demand made under any Letter of Credit beyond the
face thereof, provided that such demand strictly complies with the terms of such
Letter of Credit and (subject to the preceding proviso) it shall not be a
defense to a claim of the Letter of Credit Issuers that the Letter of Credit
Issuers could have resisted the payment in respect of which such claim is made.

(ii) The Borrower’s obligation to repay any Advance deemed made under this
Section 3.11 (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any Letter of Credit Issuer or any Lender, including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (other than the failure
of the Letter of Credit Issuer to determine that any documents required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit) or any
non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that the Borrower shall not be obligated to
reimburse any Letter of Credit Issuer for any wrongful payment made by such
Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer.

 

43



--------------------------------------------------------------------------------

3.12. Letter of Credit Participation. (a) Immediately upon the issuance by a
Letter of Credit Issuer of such Letter of Credit, the Letter of Credit Issuer
shall be deemed to have sold and transferred to each Lender, and each Lender
(each a “Letter of Credit Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation, in
proportion to such Lender’s Commitment, in such Letter of Credit, each
substitute letter of credit, each drawing made thereunder and the obligation of
the Borrower under this Agreement with respect thereto (although the Letter of
Credit Fee shall be payable directly to the Administrative Agent for the account
of the Letter of Credit Participants as provided in Section 14.2) and any
security therefor or guaranty pertaining thereto; provided, however, that for
purposes of an Extended Letter of Credit, a Lender that did not consent to an
Extended Letter of Credit shall not be deemed to be a Letter of Credit
Participant in such Extended Letter of Credit.

(b) In determining whether to pay under any Letter of Credit, a Letter of Credit
Issuer shall not have any obligation relative to the respective Letter of Credit
Participants other than to determine that any documents required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by a Letter of Credit Issuer under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Letter of Credit Issuer any resulting
liability to the respective Letter of Credit Participants.

(c) In the event that any Letter of Credit Issuer makes any payment under any
Letter of Credit issued thereby, upon receipt of notice thereof as provided in
Section 3.11(a), each Letter of Credit Participant shall promptly and
unconditionally pay to such Letter of Credit Issuer, the amount of such Letter
of Credit Participant’s Percentage of such payment in Dollars and in same day
funds; provided, however, that no Letter of Credit Participant shall be
obligated to pay to a Letter of Credit Issuer its percentage of such payment for
any wrongful payment made by such Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer. If a Letter of Credit
Issuer so notifies any Letter of Credit Participant required to fund a drawing
under a Letter of Credit prior to 11:00 a.m. (New York time) on any Banking Day,
such Letter of Credit Participant shall make available to the Letter of Credit
Issuer such Letter of Credit Participant’s Percentage of the amount of such
payment on such Banking Day in same day funds. If and to the extent such Letter
of Credit Participant shall not have so made its percentage of the amount of
such drawing available to the Letter of Credit Issuer, such Letter of Credit
Participant agrees to pay to the Letter of Credit Issuer, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Letter of Credit Issuer at the overnight
Federal Funds Effective Rate. The failure of any Letter of Credit Participant to
make available to a Letter of Credit Issuer its percentage of any drawing under
any Letter of Credit shall not relieve any other Letter of Credit Participant of
its obligation hereunder to make available to such Letter of Credit Issuer its
percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Letter of Credit Participant shall be responsible for
the failure of any other Letter of Credit Participant to make available to such
Letter of Credit Issuer such other Letter of Credit Participant’s Percentage of
any such payment.

 

44



--------------------------------------------------------------------------------

(d) The obligation of the respective Letter of Credit Participants to make
payments to the applicable Letter of Credit Issuer with respect to Letters of
Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever (provided that no
Letter of Credit Participant shall be required to make payments resulting from
the Letter of Credit Issuer’s gross negligence or willful misconduct) and shall
be made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement;

(ii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any person for whom any such
transferee may be acting), any Creditor or other person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect; or

(iv) the occurrence of any Event of Default.

3.13. Collateral Account. (a) No later than ninety (90) days before the
Termination Date, the Borrower hereby agrees to deposit an amount equal to the
aggregate amount available at such time to be drawn under the Extended Letters
of Credit upon which a demand can be made (such aggregate amount as determined
from time to time being the “Required Balance”) in a cash collateral account to
be established and maintained by the Administrative Agent pursuant to a Cash
Collateral Agreement over which the Administrative Agent shall have sole
dominion and control (the “L/C Cash Collateral Account”) upon terms
substantially set forth in such Cash Collateral Agreement. The Administrative
Agent shall, at the Borrower’s direction and without assuming any risk of loss
thereof, invest the funds in the L/C Cash Collateral Account in Cash Equivalents
for the account of the Borrower. All interest and other investment gains earned
on such investments shall be added to the L/C Cash Collateral Account as
additional collateral security for the prompt and complete payment when due of
the obligations and liabilities of the Borrower under and in respect of the
Letters of Credit. On (i) the last Banking Day of each calendar month, the
Administrative Agent or (ii) any other date that the Borrower, the
Administrative Agent or Majority Lenders through the Administrative Agent shall
in writing request, the Administrative Agent shall determine whether the amount
on deposit on such date in the L/C Cash Collateral Account (A) is greater than
the Required Balance on such date (the amount of such excess being the “Excess
Amount”) or (B) is less than the Required Balance on such date (the amount of
such deficit being the “Deficit Amount”). The Administrative Agent shall advise
the Borrower on the date of determination of the existence, if any, of any
Excess Amount or Deficit Amount and thereafter (i) the Borrower shall
immediately upon receipt of notice from the Administrative Agent of the

 

45



--------------------------------------------------------------------------------

existence of any Deficit Amount, pay to the Collateral Agent (as defined in the
Cash Collateral Agreement), as additional funds to be deposited and held in such
cash collateral account, an amount equal to such Deficit Amount or (ii) upon
request of the Borrower within 5 Banking Days of receipt of notice from the
Administrative Agent of the existence of any Excess Amount, the Administrative
Agent shall instruct such Collateral Agent to release to the Borrower from the
funds on deposit in the L/C Cash Collateral Account an amount equal to such
Excess Amount. If at any time the Administrative Agent or such Collateral Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than such Collateral Agent, any Creditor,
or the Letter of Credit Issuer, which right or claim could reasonably have the
effect of reducing the value of such funds to the Lenders and the Letter of
Credit Issuer, the Borrower will, forthwith upon receipt of a demand by the
Administrative Agent, pay to the Collateral Agent, as additional funds to be
deposited and held in such L/C Cash Collateral Account, an amount equal to the
amount by which the value of such funds to the Lenders and the Letter of Credit
Issuer has been reduced as determined by the Administrative Agent.

(b) The Borrower hereby grants a security interest in any amounts from time to
time on deposit in the L/C Cash Collateral Account as collateral security for
the prompt and complete payment when due of the obligations and liabilities of
the Borrower under and in respect of the Extended Letters of Credit.

(c) The Borrower, the Administrative Agent, each other Creditor, and the Letter
of Credit Issuers agree that any action taken or omitted to be taken by the
Administrative Agent in connection with the L/C Cash Collateral Account in
accordance with the terms of this Agreement, if taken or omitted to be taken in
good faith and with reasonable care, shall be binding upon the Borrower, each
other Creditor, and the applicable Letter of Credit Issuers and shall not create
any liability on the part of the Administrative Agent to the Borrower, each
other Creditor, and the Letter of Credit Issuers.

SECTION 4. CONDITIONS

4.1. Conditions Precedent to Drawdown of the Initial Advance under the Credit
Facility. The obligation of the Lenders to make the initial Advance available to
the Borrower under this Agreement shall be expressly subject to the following
conditions precedent:

(a) the Administrative Agent shall have received the following documents in form
and substance satisfactory to the Administrative Agent and its legal advisers:

(i) copies, certified as true and complete by an officer of each of the Security
Parties of the resolutions of its board of directors evidencing approval of this
transaction and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute this Agreement, the Notes and
the Security Documents to which it is a party and any other documents required
in connection herewith on its behalf;

(ii) copies, certified as true and complete by an officer of each of the
Security Parties or other applicable party, of all documents evidencing any
other necessary actions (including actions by such parties thereto other than
the Security Parties as may be required by the Lenders), approvals or consents
with respect to this Agreement, the Notes and the Security Documents and the
transactions contemplated hereby and thereby;

 

46



--------------------------------------------------------------------------------

(iii) copies, certified as true and complete by an officer of each of the
Security Parties of its certificate of incorporation and by-laws (or
equivalent);

(iv) certificate of the Secretary, Assistant Secretary or other authorized
officer of each of the Security Parties certifying as to (x) the incumbency of
the signatories of such Security Party, (y) the present directors of such
Security Party and (z) the authorized, issued and outstanding capital stock of
each of the Helicopter Owning Subsidiaries legally and beneficially owned by the
Borrower; and

(v) good standing certificates of each of the Security Parties;

(b) the Security Parties shall have duly executed and delivered the following
documents to which they are party:

(i) this Agreement;

(ii) the Notes;

(iii) the Guaranty;

(iv) the Pledge Agreement;

(v) the Security Agreement;

(vi) the Mortgages;

(vii) the Deposit Account Control Agreements in respect of the Deposit Accounts;
and

(viii) the letter agreements referred to in Sections 14.3 and 14.4;

(c) the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent of the issuance of certificates of
airworthiness with respect to each of the Mortgaged Helicopters issued by the
State of Registration;

(d) the Administrative Agent shall have received proof of the ownership of each
Mortgaged Helicopter by the Borrower or the respective Helicopter Owning
Subsidiary;

(e) the Administrative Agent shall have received evidence of registration
reasonably satisfactory to the Administrative Agent, noting the interest of the
Borrower or the respective Helicopter Owning Subsidiary as the owner of such
Mortgaged Helicopter, issued by the State of Registration;

(f) the Administrative Agent shall have received certificates of insurance and
where required by an Eligible Lease, reinsurance (if applicable), from
underwriters, insurers or brokers that demonstrate compliance with the Required
Insurance provisions, together with evidence that the Administrative Agent has
been named loss payee and that the Agents and the Lenders are named as
additional insureds in respect of such insurance;

 

47



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received copies of all Eligible Leases;

(h) the Administrative Agent shall have received a certificate of the chief
financial officer of the Borrower confirming the representations and warranties
set forth in Sections 2.1(l) and 2.1(p) and containing conclusions as to the
solvency of the Borrower (on a consolidated basis);

(i) the Agents and the Lenders shall have received payment in full of all fees
and expenses due to them on the date hereof including, without limitation, all
fees and expenses due under Section 14;

(j) the Administrative Agent shall be satisfied that neither the Borrower nor
any of the Subsidiaries is subject to any Environmental Claim which could give
rise to a Material Adverse Change;

(k) subject to receipt of the documents referenced in Section 7.2 from the
Lenders, the Administrative Agent shall have received a certificate signed by
the Chief Financial Officer of the Borrower certifying that under applicable law
existing on the date hereof, the Borrower shall not be compelled by law to
withhold or deduct any Taxes from any amounts to become payable to the
Administrative Agent for the account of the Creditors hereunder;

(l) the Borrower shall deliver to the Administrative Agent consolidated
financial statements for the period ending September 30, 2011;

(m) the Lenders shall have received documentation to their satisfaction in
connection with their know your customer requirements, including but not limited
to:

(i) certified list of directors, including titles, business and residential
addresses and dates of birth;

(ii) certified true copy of photo identification (i.e. passport or driving
license) and evidence of residential address (i.e. utility bill or bank
statement) for all authorized signatories;

(iii) with respect to the Borrower, certificate of ultimate beneficial
ownership, certified by the respective secretary, assistant secretary or other
authorized officer of such entity; and

(iv) non-resident declaration forms, if applicable;

(n) no Material Adverse Change having occurred since September 30, 2011;

(o) the Administrative Agent having received such evidence as it may require
that the Borrower and each of the Subsidiaries have insured their respective
properties and other assets (including the Helicopters) with underwriters and
agents acceptable to the Administrative Agent in the manner required under
Section 2.1(k) and Section 2.1(n);

 

48



--------------------------------------------------------------------------------

(p) the Borrower shall have delivered to the Administrative Agent all advisable
lien searches with respect to the Mortgaged Helicopters, but such searches shall
in all circumstances include lien searches with the International Registry, in
the jurisdictions of the Borrower and, if applicable, the operator of the
related Mortgaged Helicopters, the State of Registration of each Mortgaged
Helicopter and any other jurisdiction reasonably requested by the Administrative
Agent, and the Borrower shall have recorded and/or filed (or provide for such
recording or filing), as applicable, financing statements and/or termination
agreements, as applicable, evidencing the termination of the security interest
of any other Person shown in such lien searches or otherwise required with
respect to the Mortgaged Helicopters;

(q) the Administrative Agent shall have received appraisals, in form and
substance satisfactory to the Administrative Agent, as to the Fair Market Value
of each of the Helicopters owned by the Borrower or the Helicopter Owning
Subsidiaries, it being agreed that the appraisal dated November 1, 2011 from
Ascend Aviation Insight is acceptable for these purposes;

(r) the Borrower shall have delivered to the Administrative Agent:

(i) evidence of the filing or recording, as applicable, of (x) all necessary or
advisable (as determined by the Administrative Agent) instruments to effect the
perfection of the Administrative Agent’s interest in the Collateral with the
applicable Aviation Authority (or other appropriate local authorities), the
International Registry and (y) all necessary or advisable (as determined by the
Administrative Agent) UCC financing statements or amendments thereto and UCC
termination statements (or similar documents of similar import);

(ii) all necessary or desirable (as determined by the Administrative Agent)
permits and documents of similar import in other jurisdictions reasonably
requested by the Administrative Agent and necessary or advisable to (x) perfect
or otherwise record and (y) protect the security interest of the Administrative
Agent in the Collateral (including any deregistration power of attorney in favor
of the Administrative Agent or permits for the import and/or export of such
Collateral from any applicable jurisdiction, if customary in the relevant
jurisdiction or as detailed in the opinion of local Aviation Authority counsel);

(iii) without limiting the foregoing, the Borrower shall have provided the
Administrative Agent evidence of filing each Mortgage with the FAA with respect
to each Mortgaged Helicopter (including any amendments or supplements to any of
the foregoing);

(iv) there shall have been registered with the International Registry
registrations evidencing the international interest (as defined in the Cape Town
Treaty) of: (x) the Mortgage on such Mortgaged Helicopter, as between the
Borrower, as mortgagor and the Administrative Agent, as mortgagee, and (y) if
applicable, the Eligible Lease as between the Eligible Lessee, as lessee, the
Borrower or Helicopter Owning Subsidiary, as lessor, and the assignment thereof
to the Administrative Agent, as assignee; and

(s) the Administrative Agent shall have received:

(i) a legal opinion or legal opinions of special counsel dated the date hereof
in respect of local Aviation Authority matters (including, without limitation as
applicable, an opinion regarding any Cape Town Treaty filings), including
(x) the required steps to perfect a Mortgage Filing, the due taking of such
steps to perfect, and the

 

49



--------------------------------------------------------------------------------

enforceability of the related Mortgage (if any), and (y) the taking of such
other action in such jurisdiction as may be recommended or customary, which
counsel and opinion shall be in form and substance reasonably acceptable to the
Administrative Agent; and

(ii) opinions from Seward & Kissel LLP, counsel to the Lenders and the Agents,
Paul Robinson, Esq., General Counsel of the Borrower, and Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC, special counsel to the Borrower, in such form
as the Administrative Agent may agree, as well as such other legal opinions as
the Lenders shall require as to all or any matters under the laws of the United
States of America, the State of New York and the corporate law of the State of
Delaware covering the representations and conditions which are the subjects of
Sections 2 and 4 or in such other form as the Administrative Agent may agree.

4.2. Further Conditions Precedent. The obligation of the Lenders to make any
Advance (other than an Advance which occurs by reason of a drawing under any
Letter of Credit) available to the Borrower or issue a Letter of Credit shall be
expressly and separately from the foregoing conditional upon, on the relevant
Drawdown Date:

(a) the Administrative Agent having received a Drawdown Notice in accordance
with the terms of Section 3.5 or Section 3.6, as applicable, or a Letter of
Credit Request in accordance with the terms of Section 3.10, as applicable;

(b) the representations stated in Section 2 (updated mutatis mutandis) being
true and correct as if made on that date;

(c) no Event of Default having occurred and being continuing and no event having
occurred and being continuing which, with the giving of notice or lapse of time,
or both, would constitute an Event of Default; and

(d) the Administrative Agent being satisfied that no Event of Default will arise
following the drawdown of the Advance in question by reason of the drawdown of
the Advance and that no event or state of affairs exists which constitutes, in
the reasonable opinion of the Administrative Agent, a material risk that it will
be unlawful or impossible for the Borrower to make any payment or perform any
material obligation as required under the terms of this Agreement, the Notes and
the Security Documents.

4.3. Break Funding Costs. In the event that, on any date specified for the
making of an Advance in any Drawdown Notice, the Lenders shall not be obliged
under this Agreement to make such Advance available under this Agreement, the
Borrower shall indemnify and hold the Lenders or any of them, fully harmless
against any losses which they may sustain as a result of borrowing or agreeing
to borrow funds to meet the drawdown requirement in respect thereof and the
certificate of such Lender, absent manifest error, shall be conclusive and
binding on the Borrower as to the extent of any such losses.

4.4. Satisfaction after Drawdown. Without prejudice to any of the other terms
and conditions of this Agreement, in the event the Lenders, in their sole
discretion, make an Advance prior to the satisfaction of all or any of the
conditions referred to elsewhere in Sections 4.1 and 4.2, the Borrower hereby
covenants and undertakes to satisfy or procure the satisfaction of such
condition or conditions within fourteen (14) days after the relevant Drawdown
Date (or such longer period as the Lenders, in their sole discretion, may agree)
and the failure of the Borrower to do so will constitute an Event of Default.

 

50



--------------------------------------------------------------------------------

SECTION 5. REPAYMENT, PREPAYMENT AND REDUCTION

5.1. Repayment. The Borrower shall repay all outstanding Advances (subject to
reductions and prepayments as hereinafter set forth) on the Termination Date and
shall also repay outstanding Advances, to the extent required to comply with
(a) Section 3.11, (b) a reduction of the Credit Facility pursuant to Section 5.4
or (c) as may be otherwise provided in this Agreement.

5.2. Optional Prepayment. The Borrower may prepay, upon three (3) Banking Days’
written notice, any outstanding Advance or any portion thereof, without penalty,
provided that such prepayment is made on the last day of the Interest Period
covering such Advance. Each prepayment shall be (a) in a minimum amount of One
Million Dollars ($1,000,000), (b) in an amount equal to an integral multiple of
such minimum amount or (c) in the full amount of the Advance. On the date of
prepayment (whether pursuant to this Section or as a consequence of any
reduction in the Committed Amount) all accrued interest to the date of such
prepayment shall be paid in full with respect to Advances or portion thereof
being prepaid, together with any and all actual costs or expenses incurred by
any Agent or Lender in connection with any breaking of funding (as certified by
the relevant Lenders, which certification, absent any manifest error, shall be
conclusive and binding on the Borrower).

5.3. Mandatory Prepayment. Upon (i) the sale of any Mortgaged Helicopter or
(ii) the earlier of (x) ninety (90) days after an Event of Loss of any of the
Mortgaged Helicopters or (y) the date on which the insurance proceeds in respect
of such loss are received by the Borrower or the Administrative Agent, as
assignee thereof, the Borrower shall apply such proceeds in prepayment of the
Credit Facility to the extent (but only to the extent) such prepayment is
required in order for the Borrower to continue to comply with the covenants in
Sections 10.1(a)(xvi) through (xxi) of this Agreement. Any such prepayment shall
be made together with interest thereon, breakfunding costs and the costs and
expenses provided for in Section 14.5.

5.4. Voluntary Permanent Reduction of the Committed Amount of the Credit
Facility. The Borrower shall have the right, at any time and from time to time,
to request, without penalty, a permanent partial or whole reduction of the
Committed Amount, provided that (a) the Administrative Agent receives three (3)
Banking Days’ prior written notice of such request, (b) if the then outstanding
Credit Facility Balance exceeds the Committed Amount as so reduced, such
requested reduction occurs on the last day of the applicable Interest Period(s)
for Advances (or portions thereof) outstanding under this Agreement at least
equal to the excess of the Credit Facility Balance over the reduced Committed
Amount and (c) after such reduction, the then outstanding Credit Facility
Balance shall not exceed the Committed Amount as so reduced. Each such partial
permanent reduction shall be equal to or shall exceed Ten Million Dollars
($10,000,000) and shall be an integral multiple of Ten Million Dollars
($10,000,000).

5.5. Reduction of Commitment. Simultaneously with each reduction of the
Committed Amount (whether pursuant to Section 5.4 or otherwise), each Lender’s
Commitment in respect of the Credit Facility shall be reduced pro rata in
proportion to their respective interests in the Credit Facility.

 

51



--------------------------------------------------------------------------------

SECTION 6. INTEREST AND RATE

6.1. Applicable Rate. Except as otherwise provided in Sections 3.3 and 3.11,
each Advance shall bear interest at a rate per annum (the “Applicable Rate”)
equal to the aggregate of (a) the Base Rate plus (b) the Applicable Margin for
any Base Rate Advance and (x) LIBOR for the applicable Interest Period, plus
(y) the Applicable Margin for any LIBOR Advance. Upon the occurrence of an Event
of Default or an event or condition which, with the giving of notice or passage
of time or both, would constitute an Event of Default, the Credit Facility
Balance or any other amount payable hereunder or under the Notes shall bear
interest thereafter at a rate (the “Default Rate”) of two hundred basis points
(200 bp) over the otherwise Applicable Rate then in effect.

6.2. LIBOR; Interest Periods. With respect to each LIBOR Advance, the Borrower
may select Interest Periods of one (1), three (3), six (6), nine (9) or twelve
(12) months (or such longer period as the Lenders may, in their sole discretion,
agree), provided, however, that in no event may the Borrower select an Interest
Period of one (1) month more than six (6) times in any calendar year. The
Borrower shall give an Interest Notice to the Administrative Agent (which shall
promptly forward same to the Lenders) at least three (3) Banking Days prior to
the end of any then existing Interest Period, which Interest Notice shall set
forth the Interest Period selected. If at the end of any then existing Interest
Period, the Borrower fails to give an Interest Notice as provided herein, the
following Interest Period shall have a duration of three (3) months. LIBOR and
the Applicable Rate shall be determined by the Administrative Agent two (2)
Banking Days prior to the first day of the relevant Interest Period and shall be
promptly notified in writing to the Borrower. The Borrower’s right to select an
Interest Period shall be further subject to the restriction that no selection of
an Interest Period shall be effective unless the Lenders are satisfied that the
necessary funds will be available to the Lenders for such period and the
Administrative Agent is satisfied that no Event of Default or event which with
notice or the passage of time, or both, would constitute an Event of Default
shall have occurred. No Interest Period may extend beyond the Termination Date.

6.3. Interest Payments. Interest on each Advance or portion thereof, shall be
payable quarterly in arrears and on the last day of each Interest Period.

6.4. Interest Due Only on Banking Day. If interest would, under Section 6.3, be
payable on a day which is not a Banking Day, it shall then be payable on the
next following Banking Day, unless such next following Banking Day falls in the
following month in which case it shall be payable on the Banking Day immediately
preceding the day on which such interest would otherwise be payable.

6.5. Calculation of Interest. All interest shall accrue from day to day and be
calculated on the actual number of days elapsed and on the basis of a three
hundred sixty (360) day year.

SECTION 7. PAYMENTS

7.1. Place of Payments, No Set Off. All payments to be made hereunder by the
Borrower shall be made on the due dates of such payments to the Administrative
Agent at its office located at 1525 W WT Harris Blvd., Charlotte, NC 28262
D1109-019 or to such other branch of the Administrative Agent as the
Administrative Agent may direct, without set-off or counterclaim

 

52



--------------------------------------------------------------------------------

and free from, clear of and without deduction for, any Taxes, provided, however,
that if the Borrower shall at any time be compelled by law to withhold or deduct
any Taxes from any amounts payable to the Agents and the Lenders hereunder,
then, subject to Section 7.2, the Borrower shall pay such additional amounts as
may be necessary in order that the net amounts received after withholding or
deduction shall equal the amounts which would have been received if such
withholding or deduction were not required and, in the event any withholding or
deduction is made, whether for Taxes or otherwise, the Borrower shall promptly
send to the Administrative Agent such documentary evidence with respect to such
withholding or deduction as may be required from time to time by the Agents and
the Lenders or any thereof.

7.2. Proof of no Withholding. Each Lender and any transferee, assignee or
participation holder (a “Transferee”) that is not incorporated under the laws of
the United States of America or a State thereof agrees that, on the initial
Drawdown Date and prior to the first date on which any payment is due to such
Lender or Transferee hereunder, the Lender or Transferee shall deliver to the
Borrower a duly completed United States Internal Revenue Service Form W-8BEN or
Form W-8ECI (or applicable successor form) indicating that such Lender is exempt
from United States withholding tax. Each Lender or Transferee that is
incorporated under the laws of the United States or a State thereof shall, prior
to the first date on which any payment is due to such Lender or Transferee
hereunder, deliver to the Borrower a United States Internal Revenue Service Form
W-9 (or applicable successor form). A Lender or Transferee subject to the
provisions of this Section 7.2 further undertakes to deliver to the Borrower
another copy of any of the foregoing forms on or before the date that any such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form previously delivered thereby to the Borrower,
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender or Transferee from duly completing and
delivering any such form with respect to it, and such Lender or Transferee has
advised the Borrower that it is no longer exempt from United States withholding
tax or exempt from United States backup withholding tax, as the case may be. The
Borrower shall not be required to pay any additional amounts described in
Section 7.1 hereof to the extent that the underlying Taxes arise as a result of
(i) a Lender’s or a Transferee’s failure to provide any applicable IRS form
referred to in this Section 7.2 within sixty (60) days after the Borrower has
made a written request for such form, or (ii) the IRS determining upon audit of
the Borrower that such IRS form submitted by the Lender or a Transferee is
incorrect or invalid.

7.3. Federal Income Tax Credits. In connection with the foregoing, each Lender
may consult with its legal advisers, all fees and expenses of which shall be for
the account of the Borrower. If a Lender obtains the benefit of a credit against
its liability for federal income taxes imposed by the United States of America
for all or part of the Taxes as to which the Borrower has paid additional
amounts as aforesaid then such Lender shall reimburse the Borrower for the
amount of the credit so obtained.

SECTION 8. INTENTIONALLY OMITTED

8.1. [Intentionally Omitted]

 

53



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

9.1. Events of Default. In the event that any of the following events shall
occur and be continuing:

(a) Principal and Interest Payments. Any payment of principal due on the
Termination Date or otherwise due hereunder or under the Notes or under any of
them or any interest on any of the Advances, is not paid on the due date; or

(b) Other Payments. Any amount (other than principal and interest) becoming
payable under this Agreement, under the Notes or under the Security Documents or
under any of them, is not paid on the due date or date of demand (as the case
may be), and such default continues unremedied for a period of three (3) Banking
Days; or

(c) Insurance. Borrower shall fail to carry and maintain, or cause to be carried
and maintained, insurance on and in respect of the Mortgaged Helicopters in
accordance with the provisions of Section 10.1(a)(xiv); or

(d) Representations, etc. Any representation, warranty or other statement made
by the Security Parties in this Agreement or in any other instrument, document
or other agreement delivered in connection herewith or therewith proves to have
been untrue or misleading in any material respect as at the date as of which
made or affirmed; or

(e) Impossibility, Illegality. It becomes impossible or unlawful for any of the
Security Parties to fulfill any of the covenants and obligations contained
herein, in the Notes or in any of the Security Documents or for any of the
Lenders to exercise any of the rights vested in them hereunder, under the Notes
or under the Security Documents and such impossibility or illegality in the
reasonable opinion of the Majority Lenders will give rise to a Material Adverse
Change; or

(f) Citizenship. The Borrower or any of the Helicopter Owning Subsidiaries
owning Helicopters registered under the laws of the United States of America
breaches Section 10.1(a)(vii) and, provided such default does not render any
such Helicopter liable to forfeiture, such default is not cured within
thirty (30) days of its occurrence; or

(g) Helicopter Ownership and Registration. Any Mortgaged Helicopter is not owned
by Borrower or one of the Helicopter Owning Subsidiaries and duly registered
under the laws of an Acceptable Jurisdiction in the name of the Borrower or such
relevant Helicopter Owning Subsidiary, as owner, or in the name of an Eligible
Lessee, as operator under an Eligible Lease; or

(h) Covenants. The Borrower defaults in the performance of Sections 10.1(a)
(vii) through (ix),(xvi) through (xxi), (xxv) through (xxxiii) or
Section 10.1(b); or

(i) Other Covenants. The Borrower defaults in the performance of any other term,
covenant or agreement contained in this Agreement, in the Notes, in the Security
Documents or in any other instrument, document or other agreement delivered in
connection herewith or therewith, or there occurs any other event which
constitutes a default under this Agreement, the Notes or the Security Documents,
in each case other than an Event of Default referred to elsewhere in this
Section 9.1 and such default continues unremedied for a period of ten (10) days
following notice thereof by the Administrative Agent; or

 

54



--------------------------------------------------------------------------------

(j) Indebtedness. The Borrower or any of the Subsidiaries shall (a) default in
the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Funded Debt in excess of Twenty-five Million
Dollars ($25,000,000), (b) default in the observance or performance of any
agreement or condition relating to any such Funded Debt or any other event shall
occur or condition exist, the effect of which default or other event or
condition would entitle the holder or holders of such Funded Debt to declare any
such Funded Debt to become due prior to its stated maturity or (c) default in
the observance or performance of any agreement or condition relating to
Indebtedness (other than Funded Debt) exceeding, in the aggregate, Twenty-five
Million Dollars ($25,000,000); or

(k) Bankruptcy. The Borrower or any of the Subsidiaries commences any
proceedings relating to any portion of its property under any reorganization,
arrangement or readjustment of debt, dissolution, winding up, adjustment,
composition, bankruptcy or liquidation law or statute of any jurisdiction (other
than with respect to a corporate re-organization unrelated to a company’s
insolvency), whether now or hereafter in effect (“Proceeding”), or there is
commenced against any thereof any Proceeding which Proceeding remains
undismissed or unstayed for a period of thirty (30) days; or any receiver,
trustee, liquidator or sequestrator of, or for, any thereof or any substantial
portion of the property of any thereof is appointed and is not discharged within
a period of thirty (30) days; or any thereof by any act indicates consent to or
approval of or acquiescence in any Proceeding or to the appointment of any
receiver, trustee, liquidator or sequestrator of, or for, itself or any
substantial portion of its property; or

(l) Judgments. (a) Any judgment or order is made the effect whereof would be to
render ineffective or invalid this Agreement, the Notes, the Security Documents
or any thereof, (b) non-appealable final judgments or orders for the payment of
money involving matters not covered by insurance in excess of US$25,000,000 (or
its equivalent in any other currency) in the aggregate for the Borrower and all
of its Subsidiaries shall be rendered against the Borrower and/or any of its
Subsidiaries and such judgments or orders shall continue unsatisfied and
unstayed for a period of thirty (30) consecutive days unless the failure to
promptly satisfy such judgment(s) would not result in a Material Adverse Change
or (c) any non-monetary judgment or order shall be rendered against the Borrower
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Change, and there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(m) Inability to Pay Debts. The Borrower or any of the Subsidiaries is unable to
pay or admits its inability to pay its debts as they fall due or if a moratorium
shall be declared in respect of any Funded Debt of the Borrower or any of the
Subsidiaries; or

(n) Change of Control. A Change of Control shall occur; or

(o) ERISA Debt. The Borrower or any member of the ERISA Group or any ERISA
Affiliate, individually or collectively, shall (i) fail to pay when due an
amount or amounts aggregating in excess of $1,000,000 which it or they shall
have become liable to pay under the “minimum funding standard” requirements of
Part 3, Subtitle B, of Title I of ERISA or Title IV of ERISA or any required
contribution to a Foreign Plan or (ii) incur, or shall reasonably expect to
incur, any Withdrawal Liability or liability upon the happening of a Termination
Event; or

 

55



--------------------------------------------------------------------------------

(p) Termination of Operations; Sale of Assets. Except as expressly permitted
under this Agreement, (i) the Borrower and its Subsidiaries (taken as a whole)
(a) ceases its operations or (b) sells or otherwise disposes of all or
substantially all of its assets, (ii) all or substantially all of the assets of
the Borrower and its Subsidiaries (taken as a whole) are seized or otherwise
appropriated or (iii) any Security Party or any Helicopter Owning Subsidiary is
dissolved or its usual business ceases or is suspended, provided that if a
Helicopter Owning Subsidiary is to be dissolved or is to cease or suspend its
usual business, it must first transfer all of its assets, including all
Mortgaged Helicopters, to another Helicopter Owning Subsidiary which must then
mortgage such Mortgaged Helicopters in favor of the Administrative Agent; or

(q) Change in Financial Position. Any change in the operations or the financial
position of the Borrower (taking into account the operations and the financial
position of the Borrower’s Subsidiaries as a whole) which, in the reasonable
opinion of the Majority Lenders, shall result in a Material Adverse Change; or

(r) Environmental Claims. The Borrower or its Subsidiaries shall become liable
(whether, directly or indirectly, by indemnity or contribution or otherwise) for
remediation and/or environmental compliance expenses and/or fines, penalties or
other charges which, in the aggregate, has resulted in or is reasonably likely
to result in a Material Adverse Change; or

(s) Mortgages. There is any default under any of the Mortgages; or

(t) Priority. Except as otherwise permitted hereunder, the Creditors shall cease
to have a first priority perfected security interest in any Collateral; or

(u) Ownership of Mortgaged Helicopters. The Borrower or any of the Helicopter
Owning Subsidiaries ceases to have good and marketable title to the Mortgaged
Helicopters or any thereof, free and clear of all Liens or encumbrances other
than Permitted Liens; or

(v) Documents Void. This Agreement, the Notes or any Security Document that has
been executed by any Security Party shall cease to be in full force and effect,
shall be determined by any court to be void, voidable or unenforceable, or any
Security Party shall assert in writing any defense to any of its obligations
under this Agreement, the Notes or any Security Document to which it is a party
or otherwise contest its liability thereunder, or any such Security Party shall
rescind or revoke in writing (or attempt to rescind or revoke in writing) any of
its obligations under this Agreement, the Notes or any Security Document,
whether with respect to future transactions or otherwise; or

(w) Material Adverse Change. A Material Adverse Change shall have occurred;

then the Lenders’ obligation to make the Credit Facility available shall cease
and the Administrative Agent, on behalf of the Lenders, may (with the consent of
the Majority Lenders) and shall (upon the Majority Lenders’ instruction) by
notice to the Borrower, (i) terminate the

 

56



--------------------------------------------------------------------------------

Commitments and declare the entire balance of the then outstanding Advances,
accrued interest and any other sums payable by the Borrower hereunder and under
the Notes due and payable whereupon the same shall forthwith be due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived (provided that upon the happening of an event specified
in subsections (k) or (m) of this Section 9.1, the Notes shall be immediately
due and payable without declaration or other notice to the Borrower),
(ii) terminate any Letter of Credit which may be terminated in accordance with
its terms and (iii) direct the Borrower to pay (and the Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in subsection (k) or (m) of this Section 9.1, it will pay) to the
Administrative Agent at the office set forth in Section 7.1 such additional
amounts, to be held as security in respect of Letters of Credit then outstanding
(if any), equal to the aggregate of the then Letter of Credit Outstandings, such
amounts to be repaid to the Borrower to the extent not utilized to cover Letter
of Credit drawings. In such event, the Administrative Agent and the Lenders may
proceed to protect and enforce their rights by action at law, suit in equity or
other appropriate proceeding, whether for specific performance of any covenant
contained in this Agreement or in the Notes or in aid of the exercise of any
power granted herein or therein, or the Administrative Agent and the Lenders may
proceed to enforce the payment of the Notes when due or to enforce any other
legal or equitable right of the Lenders, or proceed to take any action
authorized or permitted by applicable laws for the collection of all sums due,
or so declared due, on the Notes, including, without limitation, the right to
appropriate and hold or apply (directly, by way of set-off or otherwise) to the
payment of the obligations of the Borrower hereunder and/or under the Notes
(whether or not then due) all moneys and other amounts of the Borrower, then or
thereafter in possession of the Lenders, the balance of any deposit account
(demand or time, matured or unmatured) of the Borrower then or thereafter with
the Lenders and every other claim of the Borrower then or thereafter against the
Lenders. Notwithstanding the foregoing, the Administrative Agent on behalf of
the Lenders, may proceed to exercise any of the additional remedies set forth in
Section 9.2.

9.2. Remedies.

(a) Sale of Collateral.

(i) If an Event of Default shall have occurred, then and in every such case the
Administrative Agent may exercise any or all of the rights and powers and pursue
any and all of the remedies pursuant to this Section 9 and shall have and may
exercise all of the rights and remedies of a secured party under the Uniform
Commercial Code or of a chargee under the Cape Town Treaty and may take
possession of all or any part of the properties covered or intended to be
covered by the Lien created hereby or pursuant hereto and may exclude the
Borrower and all persons claiming under it wholly or partly therefrom. Without
limiting any of the foregoing, it is understood and agreed that the
Administrative Agent may exercise any right of sale of the Mortgaged Helicopters
available to it, even though it shall not have taken possession of the Mortgaged
Helicopters and shall not have possession thereof at the time of such sale.

(ii) The Administrative Agent shall be entitled, at any sale pursuant to this
Section 9.2, to credit against any purchase price bid at such sale all or any
part of the unpaid obligations owing to the Lenders and secured by the Lien in
favor of the Administrative Agent.

 

57



--------------------------------------------------------------------------------

(iii) In the event of any sale of the Collateral, or any part thereof, pursuant
to any judgment or decree of any court or otherwise in connection with the
enforcement of any of the terms of this Agreement, the entire balance of the
then outstanding Advances, together with accrued interest thereon, and other
amounts due hereunder, shall immediately become due and payable without
presentment, demand, protest or notice, all of which are hereby waived.

(b) Return of Aircraft, Etc.

(i) If an Event of Default shall have occurred and be continuing and the Notes
have been accelerated, at the request of the Administrative Agent, the Borrower
shall promptly execute and deliver to the Administrative Agent such instruments
of title and other documents as the Administrative Agent may deem necessary or
advisable to enable the Administrative Agent or an agent or representative
designated by the Administrative Agent, at such time or times and place or
places as the Administrative Agent may specify, to obtain possession of all or
any part of the Collateral to which the Administrative Agent shall at the time
be entitled hereunder. If the Borrower shall for any reason fail to execute and
deliver such instruments and documents after such request by the Administrative
Agent, the Administrative Agent may (i) obtain a judgment conferring on the
Administrative Agent the right to immediate possession and requiring the
Borrower to execute and deliver such instruments and documents to the
Administrative Agent, to the entry of which judgment the Borrower hereby
specifically consents to the fullest extent permitted by Applicable Law, and
(ii) pursue all or part of such Collateral wherever it may be found and may
enter any of the premises of Borrower wherever such Collateral may be or be
supposed to be and search for such Collateral and take possession of and remove
such Collateral. All expenses of obtaining such judgment or of pursuing,
searching for and taking such property shall, until paid, be secured by the Lien
in favor of the Administrative Agent.

(ii) Upon every such taking of possession, the Administrative Agent may, from
time to time, at the expense of the Collateral, make all such expenditures for
maintenance, use, operation, storage, insurance, leasing, control, management,
disposition, modifications or alterations to and of the Collateral, as it may
deem proper. In each such case, the Administrative Agent shall have the right to
maintain, use, operate, store, insure, lease, control, manage, dispose of,
modify or alter the Collateral and to exercise all rights and powers of the
Borrower relating to the Collateral, as the Administrative Agent shall deem
best, including the right to enter into any and all such agreements with respect
to the maintenance, use, operation, storage, insurance, leasing, control,
management, disposition, modification or alteration of the Collateral or any
part thereof as the Administrative Agent may determine, and the Administrative
Agent shall be entitled to collect and receive directly all rents, revenues and
other proceeds of the Collateral and every part thereof, without prejudice,
however, to the right of the Administrative Agent under any provision of this
Agreement to collect and receive all cash held by, or required to be deposited
with, the Administrative Agent hereunder. Such rents, revenues and other
proceeds shall be applied to pay the expenses of the maintenance, use,
operation, storage, insurance, leasing, control, management, disposition,
improvement, modification or alteration of the Collateral and of conducting the
business thereof, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other

 

58



--------------------------------------------------------------------------------

proper charges upon the Collateral or any part thereof (including the employment
of engineers and accountants to examine, inspect and make reports upon the
properties and books and records of the Borrower), and all other payments which
the Administrative Agent may be required or authorized to make under any
provision of this Agreement, as well as just and reasonable compensation for the
services of the Administrative Agent, and of all persons properly engaged and
employed by the Administrative Agent with respect hereto.

(c) Remedies Cumulative. Each and every right, power and remedy given to the
Administrative Agent specifically or otherwise in this Agreement shall be
cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at Applicable Law, in
equity or by statute, and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by the
Administrative Agent, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any other right, power or remedy. No delay or
omission by the Administrative Agent in the exercise of any right, remedy or
power or in the pursuance of any remedy shall impair any such right, power or
remedy or be construed to be a waiver of any default on the part of the Borrower
or to be an acquiescence therein.

(d) Discontinuance of Proceedings. In case the Administrative Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to the Administrative Agent, then and in every such case the Borrower
and the Administrative Agent shall, subject to any determination in such
proceedings, be restored to their former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Borrower
or the Administrative Agent shall continue as if no such proceedings had been
instituted.

(e) Waiver of Past Defaults. Upon written instruction from a Majority Lenders,
the Administrative Agent shall waive any past Event of Default hereunder and its
consequences and upon any such waiver such Event of Default shall cease to exist
and any Event of Default arising therefrom shall be deemed to have been cured
for every purpose of this Agreement, but no such waiver shall extend to any
subsequent or other Event of Default or impair any right consequent thereon;
provided, that in the absence of written instructions from all the Lenders, the
Administrative Agent shall not waive any Event of Default (i) in the payment of
the then outstanding balance of Advances, and interest and other amounts due
under any Note then outstanding, or (ii) in respect of a covenant or provision
hereof which, under the terms of this Agreement, cannot be modified or amended
without the consent of each Lender.

(f) Appointment of Receiver. The Administrative Agent shall, as a matter of
right, be entitled to the appointment of a receiver (who may be the
Administrative Agent or any successor or nominee thereof) for all or any part of
the Collateral, whether such receivership be incidental to a proposed sale of
the Collateral or the taking of possession thereof or otherwise, and the
Borrower hereby consents to the appointment of such a receiver and will not
oppose any such appointment. Any receiver appointed for all or any part of the
Collateral shall be entitled to exercise all the rights and powers of the
Administrative Agent with respect to the Collateral.

 

59



--------------------------------------------------------------------------------

(g) Administrative Agent Authorized to Execute Bills of Sale, Etc. The Borrower
irrevocably appoints, while an Event of Default has occurred and is continuing,
the Administrative Agent the true and lawful attorney-in-fact of the Borrower
(which appointment is coupled with an interest) in its name and stead and on its
behalf, for the purpose of effectuating any sale, assignment, transfer or
delivery for the enforcement of the Lien in favor of the Administrative Agent,
whether pursuant to foreclosure or power of sale, assignments and other
instruments as may be necessary or appropriate, with full power of substitution,
the Borrower hereby ratifying and confirming all that such attorney or any
substitute shall do by virtue hereof in accordance with Applicable Law.
Nevertheless, if so requested by the Administrative Agent or any purchaser, the
Borrower shall ratify and confirm any such sale, assignment, transfer or
delivery, by executing and delivering to the Administrative Agent or such
purchaser all bills of sale, assignments, releases and other proper instruments
to effect such ratification and confirmation as may be designated in any such
request.

(h) Rights of Lenders to Receive Payment. Notwithstanding any other provision of
this Agreement, the right of any Lender to receive payment of principal of, and
premium, if any, and interest on a Note on or after the respective due dates
expressed in such Note, or to bring suit for the enforcement of any such payment
on or after such respective dates in accordance with the terms hereof, shall not
be impaired or affected without the consent of such Lender.

9.3. Indemnification. The Borrower agrees to, and shall, indemnify, reimburse
and hold each of the Agents and the Lenders harmless against any loss or
reasonable costs or expenses (including legal fees and expenses) which any of
the Agents and the Lenders sustains or incurs as a consequence of any default in
payment of the principal amount of any Advance or interest accrued thereon or
any other amount payable hereunder or under the Notes including, but not limited
to, all actual losses incurred in liquidating or re-employing fixed deposits
made by third parties or funds acquired to effect or maintain the Credit
Facility or any part thereof and any costs incurred by any of the Agents and the
Lenders in connection with the unwinding of any interest rate swap or other
hedging arrangements.

9.4. Application of Moneys. All moneys received by any of the Lenders under or
pursuant to this Agreement, the Notes or the Security Documents after the
happening of any Event of Default shall be applied by the Administrative Agent
in the following manner:

(a) first, in or towards the payment or reimbursement of any expenses or
liabilities incurred by the Agents and the Lenders in connection with the
ascertainment, protection or enforcement of the Agents’ and the Lenders’ rights
and remedies hereunder and under the Notes,

(b) secondly, in or towards payment of any interest and fees owing in respect of
the Advances,

(c) thirdly, in or towards repayment of the Advances,

(d) fourthly, as security in respect of Letters of Credit then outstanding, in
the aggregate amount of the then Letter of Credit Outstandings,

 

60



--------------------------------------------------------------------------------

(e) fifthly, in or towards payment of all other sums which may be owing to the
Agents and the Lenders under this Agreement, the Notes or the Security
Documents,

(f) sixthly, any other amounts secured by the Security Documents; and

(g) seventhly, after all Letters of Credit have expired or are terminated, the
surplus (if any), as well as any moneys held as security for Letters of Credit
to the extent not utilized to cover Letters of Credit, shall be paid to the
Borrower or to whomsoever else may be entitled thereto.

SECTION 10. COVENANTS

10.1. Covenants. Each of the Security Parties hereby covenants and undertakes
with the Agents and the Lenders that, from the date hereof and so long as
(x) any commitments to advance credit hereunder remain in effect or (y) any
principal, interest or other moneys are owing in respect of the Credit Facility
or otherwise owing under this Agreement or under the Notes:

(a) Each of the Security Parties will:

(i) Know Your Client Confirmation. Upon the Administrative Agent’s request,
promptly supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent in order for each Lender
to carry out and be satisfied with the results of all necessary “know your
client” or other checks which it is required to carry out in relation to the
transactions contemplated by this Agreement, the Notes and the Security
Documents and to the identity of any parties to this Agreement, the Notes and
the Security Documents (other than the Lenders) and their directors and
officers;

(ii) Performance of Agreements. Duly perform and observe the terms of this
Agreement, the Notes and the Security Documents;

(iii) Compliance with Covenants. Comply with each of its covenants set forth in
this Agreement;

(iv) Notice. Promptly inform the Administrative Agent of the occurrence of
(a) any Event of Default or of any event which with the giving of notice or
lapse of time, or both, would constitute an Event of Default, (b) any litigation
or governmental proceeding pending or overtly threatened against it or against
any of the Subsidiaries which could reasonably be expected to give rise to a
Material Adverse Change, (c) any Event of Loss in respect of any Mortgaged
Helicopter or other accidents or damage to any Mortgaged Helicopter involving an
amount in excess of $5,000,000, (d) any lapse of the Required Insurance in
respect of any Mortgaged Helicopter; or (d) any other event or condition of
which it becomes aware which could reasonably be expected to give rise to a
Material Adverse Change;

(v) Obtain Consents. Without prejudice to Section 2.1 and any other provision of
this Section 10.1, obtain every consent and do all other acts and things which
may from time to time be necessary or advisable for the continued due
performance of all its obligations under this Agreement, the Notes and the
Security Documents;

 

61



--------------------------------------------------------------------------------

(vi) Financial Statements and Other Information. Deliver to the Administrative
Agent (in sufficient number of copies to provide one to each Lender):

(A) as soon as available but not later than ninety (90) days after the end of
each fiscal year of the Borrower, complete copies of the audited consolidated
financial reports of the Borrower (together with a Compliance Certificate), all
in reasonable detail which shall include at least the consolidated balance sheet
of the Borrower as of the end of such year and the related statements of income
for such year as well as the related statement of sources and uses of funds for
such year for the Borrower, each as prepared in accordance with GAAP, all in
reasonable detail, which shall be audited by an Acceptable Accounting Firm, or
(as applicable) a complete copy of the 10K report (or equivalent) of the
Borrower filed with the United States Securities and Exchange Commission
(including audited annual consolidated financial statements of the Borrower, in
each case setting forth comparative consolidated figures for the preceding
fiscal year, together with a report thereon by an Acceptable Accounting Firm
whose opinion shall not be qualified as to the scope of audit and as to the
status of the Borrower and its Subsidiaries as a going concern), which shall be
prepared by the Borrower and certified by the chief financial officer of the
Borrower, together with a Compliance Certificate from such chief financial
officer;

(B) as soon as available but not later than sixty (60) days after the end of
each quarter of each fiscal year of the Borrower, a quarterly interim balance
sheets and profit and loss statements of the Borrower and the related profit and
loss statements as well as the related statement of sources and uses of funds
for such year for the Borrower (together with a Compliance Certificate), all in
reasonable detail, unaudited, but certified to be true and complete by the chief
financial officer of the Borrower or (as applicable) a copy of the 10Q report
(or equivalent) of the Borrower filed with the United States Securities and
Exchange Commission which shall be prepared by the Borrower and certified by the
chief financial officer of the Borrower, together, in each instance, with a
Compliance Certificate from such chief financial officer;

(C) (as applicable) within ten (10) days of filing, notice of the filing of all
8K reports (or equivalent) filed by the Borrower with the United States
Securities and Exchange Commission (or any similar governmental authority) and
deliver to the Administrative Agent, promptly on its request therefor, copies of
such filings;

(D) (as applicable) promptly upon the mailing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
mailed;

(E) (as applicable) within ten (10) days of filing, notice of the filing of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) which the Borrower shall have filed
with the United States Securities and Exchange Commission (or similar
governmental authority) and deliver to the Administrative Agent, promptly on its
request therefor, copies of such filings;

 

62



--------------------------------------------------------------------------------

(F) such other statement or statements, lists of property and accounts,
forecasts, reports and financial information (including a listing of all
outstanding indebtedness of the Borrower and the Subsidiaries for borrowed
monies) with respect to the business, operations and management of the Borrower
and the Subsidiaries and the employment of the assets owned or operated directly
or indirectly by the Borrower or any of the Subsidiaries as the Administrative
Agent may from time to time reasonably request in writing and any material
reports received by any thereof from their independent certified accountants;
and

(G) include in each Compliance Certificate when requested by the Administrative
Agent from time to time a List of Liens, current as of the date of such
Compliance Certificate;

(vii) Qualification to Own U.S. Registered Helicopters. Throughout the Credit
Period, the Borrower shall remain a United States citizen as defined by the FAA
and be qualified to register the Mortgaged Helicopters in its name with the FAA
and each of the Helicopter Owning Subsidiaries shall (i) be a United States
citizen as defined by the FAA and be qualified to register its Mortgaged
Helicopters in its name with the FAA or (ii) be qualified to register its
Mortgaged Helicopters in its name under the laws of an Acceptable Jurisdiction;

(viii) Corporate Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence, as well as
the corporate existence of its Subsidiaries, and all licenses, franchises,
permits and assets necessary to the conduct of its business and the business of
its Subsidiaries;

(ix) Books, Records, etc. Keep, and cause each of the Subsidiaries to keep,
proper books of record and account into which full and correct entries shall be
made, in accordance with GAAP throughout the Credit Period;

(x) Inspection. Allow any representative or representatives designated by the
Administrative Agent, subject to applicable laws and regulations, to visit and
inspect any of its or any of the Subsidiaries’ properties, and, on request, to
examine its or any of the Subsidiaries’ books of account, records, reports and
other papers (and to make copies thereof and to take extracts therefrom) and to
discuss the affairs, finances and accounts of any thereof with its officers and
executive employees all at such reasonable times and as often as the
Administrative Agent reasonably requests;

(xi) Taxes. Pay and discharge, and cause each of the Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or property prior to the date upon which penalties
attach thereof; provided, however, that neither it nor any such Subsidiary shall
be required to pay and discharge any such tax, assessment, charge or levy which
is being contested in good faith and by appropriate proceedings or other acts
and so long as it or such Subsidiary shall set aside on its books adequate
reserves with respect thereto;

 

63



--------------------------------------------------------------------------------

(xii) Compliance with Statutes, etc. Do, or cause to be done, all things
necessary to comply with all material laws, and the rules and regulations
thereunder, applicable to itself or to any of the Subsidiaries including,
without limitation, those laws, rules and regulations relating to employee
benefit plans and environmental matters;

(xiii) Environmental Matters Promptly upon the occurrence of any of the
following conditions, provide to the Administrative Agent a certificate of a
chief executive officer thereof, specifying in detail the nature of such
condition and its proposed response or the response of its Environmental
Affiliate: (a) its receipt or the receipt by any Subsidiary or any of their
Environmental Affiliates of any communication whatsoever that alleges that such
person is not in compliance with any applicable environmental law or
environmental approval, if such noncompliance could reasonably be expected to
give rise to a Material Adverse Change, (b) knowledge by it, any Subsidiary or
any of their Environmental Affiliates that there exists any Environmental Claim
pending or threatened against any such person, which could reasonably be
expected to give rise to a Material Adverse Change, or (c) any release,
emission, discharge or disposal of any material that could form the basis of any
Environmental Claim against it, any Subsidiary or any of their Environmental
Affiliates if such Environmental Claim could reasonably be expected to give rise
to a Material Adverse Change. Upon the written request by the Administrative
Agent, it will submit to the Administrative Agent at reasonable intervals, a
report providing an update of the status of any issue or claim identified in any
notice or certificate required pursuant to this subsection;

(xiv) Insurance. (A) Shall, and shall procure that each of the Subsidiaries
shall, maintain the insurances on its properties described in Sections 2.1(k)
and (n), in amounts and with underwriters, brokers and protection and indemnity
clubs acceptable to the Administrative Agent, and the Borrower shall provide the
Administrative Agent with such documentation as the Administrative Agent should
reasonably require evidencing the same and the Borrower shall comply with, or
cause to be complied with the Required Insurance.

(B) Nothing in this Section 10.1(a)(xiv) shall limit or prohibit (a) Borrower
from maintaining the policies of insurance as required by the Required Insurance
with higher limits than those specified in the definition of “Required
Insurance”, or (b) Administrative Agent from obtaining insurance for its own
account (and any proceeds payable under such separate insurance shall be payable
as provided in the policy relating thereto); provided, however, that no
insurance may be obtained or maintained that would limit or otherwise adversely
affect the coverage of any insurance required to be obtained or maintained by
the Required Insurance.

 

64



--------------------------------------------------------------------------------

(C) The Administrative Agent agrees to accept, in lieu of insurance against any
risk with respect to the Mortgaged Helicopters, indemnification from, or
insurance provided by, the U.S. Government, or upon the written consent of the
Majority Lenders, an other Government Entity, against such risk in an amount
that, when added to the amount of insurance, if any, against such risk that
Borrower (or the applicable Helicopter Owning Subsidiary or any Eligible Lessee)
may continue to maintain, in accordance with this Section 10.1(a)(xiv), during
the period of such requisition or transfer, shall be at least equal to the
amount of insurance against such risk otherwise required by this
Section 10.1(a)(xiv).

(D) All insurance proceeds in respect of the occurrence of an Event of Loss with
respect to any Mortgaged Helicopter shall be paid to the Administrative Agent
and applied in accordance with Section 5.3. To the extent that the Borrower is
not required to prepay the Credit Facility in order to comply with the covenants
in Section 10.1(a)(xvi) to (xxi) of this Agreement and an Event of Default has
not occurred and is continuing, the Administrative Agent shall distribute the
proceeds to the Borrower. All insurance proceeds received as a result of damage
to a Mortgaged Helicopter from an occurrence that is not an Event of Loss shall
be paid to the Borrower provided that the Borrower is in compliance with all
covenants and an Event of Default has not occurred and is continuing.

(xv) Maintenance of Assets. Maintain and keep, and cause the Subsidiaries to
maintain and keep, all properties used or useful in the conduct of their
business in good condition, repair and working order and supplied with all
necessary equipment and will make, or cause to be made, all necessary repairs,
renewals and replacements thereof so that the business carried on in connection
therewith and every portion thereof may be properly and advantageously conducted
at all times;

(xvi) Interest Coverage Ratio. Maintain, on a consolidated basis, commencing
with the completion of the fiscal quarter ending March 31, 2012, an Interest
Coverage Ratio of not less than 3.0 to 1.0, determined as at the end of each
fiscal quarter;

(xvii) Funded Debt/EBITDA. Maintain, on a consolidated basis, a ratio of Funded
Debt to EBITDA of not more than 4.0 to 1.0, determined as at the end of each
fiscal quarter, provided, however, that upon successful placement of a Qualified
Notes Offering, the Borrower shall maintain a ratio of Funded Debt to EBITDA of
not more than 5.0 to 1.0, determined as at the end of each fiscal quarter;

(xviii) Secured Funded Debt/EBITDA. Upon successful placement of a Qualified
Notes Offering, maintain, on a consolidated basis, a ratio of Secured Funded
Debt to EBITDA of not more than (i) 3.0 to 1.0 through the fiscal quarter ending
December 31, 2012 and (ii) 2.5 to 1.0 thereafter, determined as at the end of
each fiscal quarter;

(xix) Funded Debt/Fair Market Value of Owned Helicopters. Procure that the
Funded Debt shall not exceed sixty percent (60%) of the aggregate Fair Market
Value of all Helicopters;

 

65



--------------------------------------------------------------------------------

(xx) Fair Market Value of Mortgaged Helicopters /Funded Debt. Procure that the
ratio of (A) the sum of (i) the aggregate Fair Market Value of all Mortgaged
Helicopters and (ii) the aggregate value of the Borrower’s Accounts Receivable
and Inventory (each as determined in accordance with GAAP) to (B) Funded Debt
shall at all times equal or exceed one hundred twenty percent (120%);

(xxi) Fair Market Value of United States Registered Helicopters. Procure that
all times, at least sixty percent (60%) of the aggregate Fair Market Value of
all Mortgaged Helicopters comprises Mortgaged Helicopters that are registered
and operated in the United States;

(xxii) ERISA Matters. Forthwith upon learning of the occurrence of any material
liability of the Borrower or any member of the ERISA Group or any ERISA
Affiliate in connection with the termination any Withdrawal Liability or the
happening of a Termination Event or of a failure to satisfy the minimum funding
standards of Section 412 of the Code or Part 3, Subtitle B, of Title I of ERISA
or similar funding requirements by any Plan, Multiple Employer Plan,
Multiemployer Plan or Foreign Plan maintained or contributed to by the Borrower,
any member of the ERISA Group or any ERISA Affiliate, furnish or cause to be
furnished to the Lenders written notice thereof;

(xxiii) End of Fiscal Year. Cause, for financial reporting purposes, (a) each of
its fiscal years to end on December 31 of each year and (b) each of its fiscal
quarters to end on March 31, June 30, September 30 and December 31;

(xxiv) SEACOR Preferred Shares. Unless a Qualified Equity Recapitalization has
occurred prior to the Closing Date, the Borrower may use a portion of the
proceeds of the Credit Facility to repay the balance of existing advances
previously made by SEACOR to the Borrower after SEACOR (i) converts at least
US$180,000,000 of such existing advances to common shares of the Borrower and
(ii) converts no less than US$138,750,000 and no more than US$150,000,000 of
such existing advances to 6% cumulative preferred shares of the Borrower
(containing such designations and rights as the Majority Lenders shall approve)
(the “SEACOR Preferred Shares”). Notwithstanding Section 10.1(b)(iii), the
Borrower shall be permitted to pay dividends quarterly on the SEACOR Preferred
Shares as and when due provided that (i) at least US$50,000,000 will be
available under the Credit Facility after such payments are made and (ii) the
Borrower is and shall be in compliance with Sections 10.1(a)(xvi) through
(xxi) after giving effect to such payment. The SEACOR Preferred Shares shall be
subject to redemption only from the proceeds of a Qualified Equity
Recapitalization and only if no Event of Default has occurred and is continuing;

(xxv) Appraisals. The Borrower, at its expense, shall deliver an annual
appraisal report in respect of all Helicopters, at the request of the
Administrative Agent or any Lender, with such appraisal to be prepared by an
appraiser satisfactory to the Majority Lenders and indicating the Fair Market
Value of each Helicopter. If a Mortgaged Helicopter becomes Collateral during
the year for which an appraisal has already been provided, the purchase price of
such Mortgaged Helicopter (as evidenced by the applicable invoice) shall be used
as the Fair Market Value of such Mortgaged Helicopter;

 

66



--------------------------------------------------------------------------------

(xxvi) Helicopter De-Registration Event. In respect of any Mortgaged Helicopter,
the Borrower or the applicable Helicopter Owning Subsidiaries shall:

(A) Furnish to the Administrative Agent, as soon as available but in any event
no later than ten (10) Banking Days prior to the proposed date of any
de-registration of a Mortgaged Helicopter under the law of a jurisdiction then
applicable to such Mortgaged Helicopter (a “De-Registration Event”), a notice of
such De-Registration Event;

(B) Furnish to the Administrative Agent, on or prior to the date of any
De-Registration Event, a certificate of the Borrower, signed on behalf of the
Borrower by a duly authorized officer of the Borrower, stating that:

 

  I. The representations and warranties contained in this Agreement, the Notes
and the Security Documents are correct on and as of the date of such
De-Registration Event, before and after giving effect to such De-Registration
Event;

 

  II. No event has occurred and is continuing, or would result from such
De-Registration Event, that constitutes an Event of Default;

 

  III. Since the date hereof, there has been no development or event, or any
prospective development or event, which has had or is reasonably likely to
result in a Material Adverse Change;

 

  IV. The reason for the De-Registration Event is that the subject Mortgaged
Helicopter will be operated in a jurisdiction other than the jurisdiction it is
operating in at that time;

 

  V. After the De-Registration Event, at least 60% of the aggregate Fair Market
Value of all Mortgaged Helicopters shall be comprised of Mortgaged Helicopters
that are registered in the United States; and

 

  VI. After the De-Registration Event, the ratio of (A) the sum of (i) the
aggregate Fair Market Value of all Mortgaged Helicopters and (ii) the aggregate
value of the Borrower’s Accounts Receivable and Inventory (each as determined in
accordance with GAAP) to (B) Funded Debt shall at all times equal or exceed one
hundred twenty percent (120%);

 

  VII.

Upon receipt of a certificate certifying the items required by clauses
(a) through (b) above of this subparagraph (xxiv), the Administrative Agent
shall, unless it has reason to believe that the certificate referred to in this
clause (VII) shall be incorrect in a material respect, release the applicable
Mortgage as it relates to the Mortgaged Helicopter proposed to be de-registered.
Each Lender agrees that the Administrative Agent shall be entitled to rely on
any

 

67



--------------------------------------------------------------------------------

  document submitted to it by the Borrower hereunder and that no Lender need be
consulted or notified in advance of any De-Registration Event provided for in
this Section 10.1(a)(xxvi). The Administrative Agent shall, promptly following
any such De-Registration Event, give notice thereof to all Lenders.

(xxvii) New Helicopters. In the event the Borrower desires to add any new
Helicopter to the list of Mortgaged Helicopters in Schedule B hereto, whether or
not to replace any Mortgaged Helicopter that is the subject of a De-Registration
Event pursuant to Section 10.1(a)(xxvi), such new Helicopter shall be added to
Schedule B hereto by the Administrative Agent (who shall send to all parties
hereto a revised Schedule B adding such new Helicopter), so long as the Borrower
shall furnish to the Administrative Agent on or prior to the date of addition of
such new Helicopter the items listed in clauses (A) through (L) below:

(A) A Mortgage for such new Helicopter together with evidence that a Mortgage
Filing with respect to such Mortgage is in full force and effect as of the date
of addition of such new Helicopter;

(B) A supplement to the Security Agreement;

(C) An invoice indicating the purchase price of such new Helicopter;

(D) Certificate of the Borrower, signed on behalf of the Borrower by a duly
authorized officer of the Borrower, stating that:

 

  I. the representations and warranties contained in this Agreement, the Notes
and each Security Document are correct on and as of the date of the addition of
such new Helicopter, before and after giving effect to the addition of such new
Helicopter;

 

  II. no event has occurred and is continuing, or would result from the addition
of such new Helicopter, that constitutes an Event of Default;

 

  III. the State of Registration for such Helicopter is an Acceptable
Jurisdiction; and

 

  IV. since the date hereof, there has been no development or event, or any
prospective development or event, which has had or is reasonably likely to
result in a Material Adverse Change;

(E) Evidence of the filing or recording, as applicable, of all necessary or
advisable (as determined by the Administrative Agent) instruments to effect the
perfection of the Administrative Agent’s interest in the new Helicopter with the
applicable Aviation Authority;

 

68



--------------------------------------------------------------------------------

(F) All necessary or desirable (as determined by the Administrative Agent)
permits and documents of similar import in other jurisdictions reasonably
requested by the Administrative Agent and necessary or advisable to (x) perfect
or otherwise record and (y) protect the security interest of the Administrative
Agent in the new Helicopter (including any IDERA in favor of the Administrative
Agent, as applicable);

(G) A legal opinion or legal opinions of special counsel in respect of local
Aviation Authority matters including, without limitation as applicable, (x) an
opinion regarding any Cape Town Treaty filings (y) the required steps to perfect
a Mortgage Filing, the due taking of such steps to perfect, and the
enforceability of the related Mortgage (if any), and (z) the taking of such
other action in such jurisdiction as may be recommended or customary, which
counsel and opinion shall be in form and substance reasonably acceptable to the
Administrative Agent; and (ii) a favorable opinion of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, special counsel to the Borrower, in such form as the
Administrative Agent may agree, with respect to such new Helicopter and as to
such other matters as the Administrative Agent may reasonably request;

(H) A copy of the registration certificate of such Helicopter, or other evidence
of registration reasonably satisfactory to the Administrative Agent, noting the
interest of the Borrower or the applicable Helicopter Owning Subsidiary as the
owner of such Helicopter, issued by the State of Registration (if available)
and, if reasonably available, a copy of the certificate of airworthiness issued
by the State of Registration, or other evidence reasonably satisfactory to the
Administrative Agent of the issuance of such certificate of airworthiness;

(I) A Guaranty supplement duly executed by each Person who, prior to such
execution, was not a Guarantor, and who has any ownership interest in such new
Helicopter;

(J) Acknowledgment copies or stamped receipt copies of proper financing
statements (if applicable), duly filed under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect and protect the first priority liens and security interests
created under the applicable Security Documents;

(K) If the new Mortgaged Helicopter shall be subject to a lease with a third
party operator, the Borrower shall provide a certified checklist setting forth
the extent of such lease’s compliance with the requirements contained in the
definition of “Eligible Lessee” and “Eligible Lease”, including compliance with
the Required Insurance provisions;

 

69



--------------------------------------------------------------------------------

(L) Each Lender agrees that the Administrative Agent shall be entitled to rely
on any document submitted to it by the Borrower hereunder and that no Lender
need be consulted or notified in advance regarding a new Helicopter to be made
subject to Security Documents and added to Schedule B hereto as provided in this
Section 10.1(a)(xxvii). The Administrative Agent shall promptly notify each
Lender following the addition of each new Helicopter;

(M) To the extent that a new Helicopter is to be a Mortgaged Helicopter in order
to comply with Section 10.1(a)(xxi) of this Agreement, such new Helicopter shall
be registered in the United States. If the Borrower does not own any Helicopters
(excluding Mortgaged Helicopters) that are registered in the United States, such
new Helicopter shall be registered in an Acceptable Jurisdiction in Tier 1. If
the Borrower does not own any Helicopters (excluding Mortgaged Helicopters) that
are registered in the United States or in an Acceptable Jurisdiction in Tier 1,
such new Helicopter shall be registered in an Acceptable Jurisdiction in Tier 2;

(N) All new Mortgaged Helicopters shall be bound by the provisions under the
Credit Agreement and the Security Documents that relate to the Mortgaged
Helicopters;

(xxviii) Visitation Rights. At any reasonable time and from time to time, permit
visitation and inspection of any Mortgaged Helicopter and the making of copies
of Helicopter Related Documents and Records;

(xxix) Perfection and Priority of Collateral.

(A) Take whatever actions are necessary or appropriate in a timely manner to
perfect with first priority and continue the Administrative Agent’s security
interests with first priority in the Collateral. The Borrower will deliver to
the Administrative Agent documents evidencing or constituting such perfection
and priority status of the Collateral upon the Administrative Agent’s request.
Notwithstanding the foregoing, the Borrower will take such actions as the
Administrative Agent may reasonably request from time to time to perfect or
maintain the perfection and priority of any Collateral. The Borrower and each
other Security Party hereby appoints the Administrative Agent as its irrevocable
attorney-in-fact for the purpose of executing any documents necessary to perfect
or continue the security interests of the Administrative Agent, included, but
not limited to, the filing of Uniform Commercial Code financing statements.
Without limiting the foregoing, the Borrower shall furnish an IDERA with respect
to any Mortgaged Helicopter registered in a country other than the United States
promptly upon the request of the Administrative Agent; and

(B) If a Mortgaged Helicopter is subject to an Eligible Lease, the Borrower
shall exercise all of its rights under such Lease to cause and shall otherwise
use commercially reasonable efforts to cause such Eligible Lessee to do or cause
to be done any and all acts and things which may be required or desirable (in
the reasonable judgment of the Administrative Agent) to

 

70



--------------------------------------------------------------------------------

ensure that the Borrower or applicable Helicopter Owning Subsidiary shall have
the full benefit of the Cape Town Treaty and/or the Protocol in connection with
such Mortgaged Helicopter and leased to such Eligible Lessee, including (but not
limited to) any matters connected with registering, perfecting, preserving
and/or enhancing any international interest constituted by the lease of the
relevant aircraft object;

(xxx) Compliance with Material Agreements. Make all payments and otherwise
perform all obligations in respect of all agreements, contracts and other
arrangements material to the business of any Security Party and to which such
Security Party is a party, and keep such agreements and contracts in full force
and effect, except, in any case, where the failure to do so, either individually
or in the aggregate, would not constitute a Material Adverse Change in the
Borrower (taking into account the Borrower’s Subsidiaries as a whole);

(xxxi) Helicopter Registration. Each Helicopter Owning Subsidiary is qualified,
and at all times shall be qualified, to own and register its Mortgaged
Helicopters in the United States and in any other Acceptable Jurisdiction in
which such Mortgaged Helicopters are registered;

(xxxii) Solvency. Each of the Security Parties is individually, and the Security
Parties collectively are, solvent and will remain solvent, so long as any part
of the Credit Facility or any other amount due under this Agreement, the Notes
or any Security Documents shall remain unpaid, or any Lender shall have any
Commitment hereunder;

(xxxiii) Reduction of Credit Facility. Immediately upon the successful placement
of a Qualified Notes Offering, the Credit Facility shall be permanently reduced
by $150,000,000 and each Lender’s Commitment in respect of the Credit Facility
shall be permanently reduced pro rata in proportion to its respective interests
in the Credit Facility; and

(xxxiv) Services Agreement. The Services Agreement shall be executed and
effective before or on January 1, 2012;and

(xxxv) Mortgaged Helicopters. Any Helicopter owned by the Borrower or a
Helicopter Owning Subsidiary that is registered or operating in the United
States shall be a Mortgaged Helicopter unless such Helicopter was acquired
pursuant to an acquisition of a company after the Closing Date, in which case
such Helicopter shall become a Mortgaged Helicopter as provided in
Section 10.1(b)(xvi) hereof.

 

71



--------------------------------------------------------------------------------

(b) The Security Parties will not, without the prior written consent of the
Lenders:

(i) Liens. Create, assume or permit to exist, or permit any of its Subsidiaries
to create, assume or permit to exist, any Lien, upon any of the properties or
other assets of any thereof, except:

(A) liens for taxes not yet payable for which adequate reserves have been
maintained;

(B) pledges or deposits to secure obligations under workmen’s compensation laws
or similar legislation, deposits to secure public or statutory obligations,
warehousemen’s or other like liens, or deposits to obtain the release of such
liens and deposits to secure surety, appeal or customs bonds on which it or any
Subsidiary is the principal, as to all of the foregoing, only to the extent
arising and continuing in the ordinary course of business;

(C) liens, charges and other encumbrances over such property or other assets
(other than the Mortgaged Helicopters) of the Borrower or any of the Helicopter
Owning Subsidiaries, unless otherwise prohibited by Section 10.1(b)(xii);

(D) liens for carriers’ warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings;

(E) any Eligible Lease or Lien on a Mortgaged Helicopter arising in connection
with an Eligible Lease of such Mortgaged Helicopter, which Lien is expressly
permitted by such Eligible Lease to exist and which Lien the related Eligible
Lessee is ultimately obligated to remove;

(F) the Lien of the Security Agreement and/or Mortgage in favor of the
Administrative Agent;

(G) the mortgages on the U.S. Bancorp Helicopters; and

(H) existing liens on Helicopters acquired pursuant to the terms of
Section 10.1(b)(xvi).

(ii) Sale of Assets. Cease, or threaten to cease, its operations or viewed on a
consolidated basis with its Subsidiaries, sell or otherwise dispose of, or
threaten to sell or otherwise dispose of, all or substantially all of the assets
thereof, or all or substantially all of such assets are seized or otherwise
appropriated except for requisition for hire;

(iii) Dividends. On or prior to the first anniversary of the Closing Date, will
not declare or pay any dividend, or distribution on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, common
shares of the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower. After the first anniversary of
the Closing Date, dividends may be paid quarterly with respect to common shares
provided that each of the following conditions is met at the time of declaration
and at the time of payment (and the Borrower shall have certified in writing to

 

72



--------------------------------------------------------------------------------

the Administrative Agent that such conditions are met and supplied to the
Administrative Agent calculations to back-up such conclusions): (x) the
unaudited consolidated financial statements of the Borrower for the then fiscal
quarter shall have been provided to the Administrative Agent, (y) no Event of
Default or breach of Sections 10.1(a)(xvi) through (xxi) has occurred and is
continuing or would occur as a consequence of the declaration or payment of a
dividend or other payment contemplated in this Section 10.1(b)(iii), and
(z) such dividends payable in any fiscal year do not exceed 20% of the net
income of the Borrower over the most recently completed four fiscal quarters.
Dividends may be paid quarterly with respect to the SEACOR Preferred Shares (if
issued) at all times provided that each of the following conditions is met at
the time of declaration and at the time of payment (and the Borrower shall have
certified in writing to the Administrative Agent that such conditions are met
and supplied to the Administrative Agent calculations to back-up such
conclusions): (x) the unaudited consolidated financial statements of the
Borrower for the then fiscal quarter shall have been provided to the
Administrative Agent, (y) no Event of Default or breach of Sections 10.1(a)(xvi)
through (xxi) has occurred and is continuing or would occur as a consequence of
the declaration or payment of a dividend or other payment contemplated in this
Section 10.1(b)(iii), and (z) at least US$50,000,000 will be available under the
Credit Facility after such payments are made;

(iv) Limitations on Ability to Make Distributions. Create or otherwise cause to
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary (other than a Subsidiary acquired after the
Closing Date pursuant to the terms of Section 10.1(b)(xvi) to (a) pay dividends
or make any other distributions on its capital stock or limited liability
company interests, as the case may be, to the Borrower or any Subsidiary or pay
any Indebtedness owed to the Borrower, (b) make any loans or advances to the
Borrower, or (c) transfer any of its property or assets to the Borrower other
than any such encumbrance or restriction agreed to by (i) any Helicopter Owning
Subsidiary incurring Secured Debt permitted hereunder to the extent such Secured
Debt is incurred in connection with the acquisition or refinancing of its
Mortgaged Helicopters or (ii) any Subsidiary party to any Joint Venture in
respect of a restriction referred to in sub-clause (c) above or (iii) any
Subsidiary party to any Joint Venture to the extent such Joint Venture incurs
Indebtedness, but only to the extent the parties to such Joint Venture are
required to agree to any such restrictions;

(v) Changes in Business. Change or permit any of the Subsidiaries to change, the
nature of its business or commence any other business not reasonably related to
environmental services, energy services, aviation services or related
businesses;

(vi) Consolidation, Merger. Consolidate with, or merge into, or agree to merge
or become consolidated with, or merge into any corporation or lease in one or
more transactions all or substantially all of its assets to any other person;
provided, that that the Borrower can merge into, or agree to merge or become
consolidated with any corporation so long as the Borrower is the surviving
entity, any Subsidiary can merge into, or agree to merge or consolidate with any
other Subsidiary and any Subsidiary can merge into, or agree to merge or become
consolidated with the Borrower) so long as:

(A) the surviving entity is organized, existing and in good standing under the
Applicable Laws of the United States, any State of the United States or the
District of Columbia and, upon consummation of such transaction, such person
will be a U.S. Air Carrier;

 

73



--------------------------------------------------------------------------------

(B) the surviving entity executes and delivers to Administrative Agent a duly
authorized, legal, valid, binding and enforceable agreement, reasonably
satisfactory in form and substance to Administrative Agent, containing an
effective assumption by such person of the due and punctual performance and
observance of each covenant, agreement and condition in this Agreement and the
Security Documents to be performed or observed by Borrower and confirmation that
each representation and warranty of each Secured Party will be true immediately
following the effectiveness of such merger or consolidation;

(C) if the Mortgaged Helicopters are, at the time, registered with the FAA, such
person makes such filings and recordings with the FAA pursuant to the Act or if
any Mortgaged Helicopter is, at the time, not registered with FAA, the surviving
entity makes such filings and recordings with the applicable Aviation Authority
as shall be necessary to evidence such consolidation or merger; and

(D) immediately after giving effect to such consolidation or merger no Event of
Default shall have occurred and be continuing (or which occur with the passage
of time, notice or both);

(vii) Use of Proceeds. Use the proceeds of the Credit Facility in violation of
Regulation G, T, U or X of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

(viii) Redemption/Repurchase of Securities. Redeem or repurchase any of its
outstanding convertible subordinated bonds or any class of its capital stock now
or hereafter outstanding, unless after giving effect to any such redemption or
repurchase it is in compliance with its covenants hereunder and no Event of
Default shall have occurred and be continuing and notification of any such
redemption or repurchase shall be included in the next quarterly Compliance
Certificate delivered to the Agent;

(ix) No Money Laundering. In connection with this Agreement, contravene any law,
official requirement or other regulatory measure or procedure implemented to
combat “money laundering” (as defined in Article 1 of the Directive
(2005/60/EC) of the Council of the European Communities);

(x) Limitation on Investments in Joint Ventures. Make, and will not permit any
Subsidiary to make, any Investment in any Joint Venture except, in the absence
of an Event of Default, the Borrower and any Subsidiary may make any Investment
in any Joint Venture on any date, if, immediately after giving effect to such
Investment, the aggregate book value of all Investments made by the Borrower and
its Subsidiaries would not exceed fifteen percent (15%) of the Borrower’s
Tangible Net Assets based on the most recent financial statements of the
Borrower required to be provided pursuant to Section 10.1(a)(vi); provided,
however, that at the time of such Investment and immediately after giving effect
thereto the Borrower shall be in compliance with all provisions in Section 10.1;

 

74



--------------------------------------------------------------------------------

(xi) Limitation on Indebtedness. Incur, and shall procure that the Subsidiaries
will not incur, any Indebtedness, except:

(A) Indebtedness under this Agreement;

(B) existing Indebtedness as set forth in Schedule D attached hereto (including
existing operating leases), and the renewals of such Indebtedness as long as
there is no resulting increase in Indebtedness;

(C) Indebtedness under interest rate, foreign exchange or derivatives
transactions entered into in the ordinary course of business;

(D) Indebtedness under performance guarantees and standby letters of credit
entered into in the ordinary course of business;

(E) issuance by the Borrower of unsecured Indebtedness that has a final maturity
date after the Termination Date;

(F) Indebtedness incurred in connection with an acquisition permitted hereunder;

(G) existing Indebtedness of a Subsidiary acquired after the Closing Date
pursuant to the terms of Section 10.1(b)(xvi); and

(H) all other Indebtedness provided that the incurrence of such Indebtedness
does not breach any of the covenants in Section 10.1;

(xii) Negative Pledge. Other than with respect to the existing pledges of any
Subsidiary that is acquired after the Closing Date pursuant to the terms of
Section 10.1(b)(xvi), sell, encumber or otherwise transfer, or permit any
Subsidiary to sell, encumber or otherwise transfer, any of its assets or
property, including but not limited to the Helicopters (other than the US
Bancorp Helicopters), or any of the right, title or interest of any thereof
therein, assign, pledge or otherwise encumber any earnings of, insurances
covering or requisition compensation in respect of, any of its assets or
property, including but not limited to the Helicopters (other than the US
Bancorp Helicopters), or sell, assign, pledge or otherwise transfer or encumber
any of the shares of stock of any of the Subsidiaries directly or indirectly
legally or beneficially owned by the Borrower, unless after giving effect to any
such sale, assignment, pledge, transfer or other encumbrance, the Borrower is in
compliance with Sections 10.1(a)(xvi) through (xxi) and its other covenants and
no Event of Default shall have occurred and be continuing;

(xiii) Transactions with Affiliates. Sell, lease, transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from
or otherwise engage in any other transactions with, any of its Affiliates,
except (i) in the ordinary course of business at prices and on terms and
conditions not less favorable to such Security Party than could be obtained on
an arm’s length basis from unrelated third parties, and (ii) transactions
between or among the Borrower and the Guarantors not involving any other
Affiliate;

 

75



--------------------------------------------------------------------------------

(xiv) Accounting Changes; Organizational Documents. (a) Change its fiscal year
end, or make (without the consent of the Administrative Agent) any material
change in its accounting treatment and reporting practices except as required by
GAAP, (b) amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Creditors or (c) change its organization form or its
jurisdiction of organization;

(xv) No Change of Control. There shall be no Change of Control of the Borrower
or any other Security Party; and

(xvi) Limitations on Acquisitions. Acquire capital stock or other equity
interests in other companies provided, however, that an acquisition shall be
permitted if the Borrower is and shall continue to be in compliance with
Sections 10.1(a)(xvi) through (xxi). If an acquisition results in a Subsidiary
of the Borrower owning Helicopters that are subject to mortgages in favor of
certain lenders (other than the Lenders), the value of which exceeds 30% of the
net book value (determined in accordance with GAAP) of all Helicopters owned by
the Borrower and its Subsidiaries (including those acquired in such
acquisition), then within one year after the acquisition is effected, the
Borrower shall secure releases of such mortgages such that the value of
Helicopters that are owned by the Borrower and its Subsidiaries and are subject
to mortgages in favor of certain lenders (other than the Lenders) shall not
exceed 30% of the net book value (determined in accordance with GAAP) of all of
Helicopters owned by the Borrower and its Subsidiaries.

10.2. Helicopter Covenants. Each of the Secured Parties hereby covenants and
undertakes with the Agents and the Lenders that, from the date hereof and so
long as (x) any commitments to advance credit herein remain in effect or (y) any
principal, interest or other moneys are owing in respect of the Credit Facility
or otherwise owing under this Agreement or under the Notes:

(a) Possession, Operation, and Use, Maintenance, Registration and Markings.

(i) General. Except as otherwise expressly provided herein, the Borrower and the
applicable Helicopter Owning Subsidiary shall be entitled to operate, use,
locate, employ or otherwise utilize or not utilize the Mortgaged Helicopters,
Engines or any Parts in any lawful manner or place in accordance with the
Borrower’s or applicable Helicopter Owning Subsidiary’s business judgment;

(ii) Possession. The Borrower and the applicable Helicopter Owning Subsidiary,
without the prior consent of the Administrative Agent, shall not lease or
otherwise in any manner deliver, transfer or relinquish possession of any
Mortgaged Helicopter; except that the Borrower and the applicable Helicopter
Owning Subsidiary may, without such prior written consent of the Administrative
Agent:

 

76



--------------------------------------------------------------------------------

(A) Deliver or permit any Eligible Lessee to deliver possession of a Mortgaged
Helicopter or any Part (x) to the manufacturer thereof or to any third-party
maintenance provider for testing, service, repair, maintenance or overhaul work
on such Mortgaged Helicopter or any Part, or, to the extent required or
permitted by Section 10.2(c) hereof, for alterations or modifications in or
additions to such Mortgaged Helicopter or (y) to any Person for the purpose of
transport to a Person referred to in the preceding clause (x);

(B) Enter into a charter or other similar arrangement with respect to a
Mortgaged Helicopter (which shall not be considered a transfer of possession
hereunder); provided that the Borrower’s obligations hereunder shall continue in
full force and effect notwithstanding any such charter or other similar
arrangement;

(C) So long as no Event of Default shall have occurred and be continuing, and
subject to the provisions of the immediately following paragraph, enter into an
Eligible Lease with respect to a Mortgaged Helicopter to any Eligible Lessee;
provided that, Borrower or the applicable Helicopter Owning Subsidiary shall
have furnished Administrative Agent (I) a copy of such Eligible Lease; and (II)
such information as the Administrative Agent may reasonably require to verify
that the lessee is an Eligible Lessee and the lease is an Eligible Lease;

provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by any of clauses (a) or (c) of this Section 10.2(a)(ii)
shall be subject and subordinate to all the terms of this Agreement, (2) the
Borrower shall remain primarily liable for the performance of all of the terms
of this Agreement and all the terms and conditions of this Agreement and the
other Security Documents shall remain in effect and (3) no lease or transfer of
possession otherwise in compliance with this Section 10.2(a)(ii) shall
(x) result in any registration or re-registration of an Aircraft, except to the
extent permitted by Section 10.2(a)(v) or the maintenance, operation or use
thereof except in compliance with Sections 10.2(a)(iii) and 10.2(a)(iv) or
(y) permit any action not permitted to the Borrower hereunder.

In the case of any Eligible Lease permitted under this Section 10.2(a)(ii),
(w) Borrower shall provide written notice to Administrative Agent; (x) Borrower
shall furnish to Mortgagee evidence reasonably satisfactory to Mortgagee that
the insurance required by Section 10.1(a)(xiv) remains in effect; (y) all
necessary documents shall have been duly filed, registered or recorded in such
public offices as may be required fully to preserve the first priority security
interest and International Interest (subject to Permitted Liens) of
Administrative Agent in each Mortgaged Helicopter; and (z) Borrower shall
reimburse Administrative Agent for all of its reasonable out-of-pocket fees and
expenses, including, without limitation, reasonable fees and disbursements of
counsel, incurred by Administrative Agent in connection with any such lease.
Except as otherwise provided herein and without in any way relieving the
Borrower from its primary obligation for the performance of its obligations
under this Agreement, the Borrower may in its sole discretion permit a lessee to
exercise any or all rights which the Borrower would be

 

77



--------------------------------------------------------------------------------

entitled to exercise under Sections 10.2(a) and 10.2(c), and may cause a lessee
to perform any or all of the Borrower’s obligations under Section 10.2, and the
Administrative Agent agrees to accept actual and full performance thereof by a
lessee in lieu of performance by the Borrower.

(iii) Operation and Use. So long as the Mortgaged Helicopters are serving as
Collateral, the Borrower or the applicable Helicopter Owning Subsidiary shall
not operate, use or locate any Mortgaged Helicopter, or allow any Mortgaged
Helicopter to be operated, used or located, (i) in any area excluded from
coverage by any insurance required by the terms of Section 10.1(a)(xiv), or
(ii) in any recognized area of hostilities unless covered in accordance with
Section 10.1(a)(xiv) by war risk insurance, or (iii) in any jurisdiction other
than the United States or, if registered in another Acceptable Jurisdiction as
permitted hereby, in such Acceptable Jurisdiction. So long as the Mortgaged
Helicopters are subject to the Lien in favor of the Administrative Agent, the
Borrower and related Helicopter Owning Subsidiary shall not permit any Mortgaged
Helicopter to be used, operated, maintained, serviced, repaired or overhauled
(x) in violation of any Applicable Law binding on or applicable to such
Mortgaged Helicopters or (y) in violation of any airworthiness certificate,
license or registration of any State of Registration relating to such Mortgaged
Helicopters.

(iv) Maintenance and Repair. So long as the Mortgaged Helicopters are serving as
Collateral, the Borrower and related Helicopter Owning Subsidiary shall cause
each Mortgaged Helicopter to be maintained, serviced, repaired and overhauled in
accordance with (i) maintenance standards required by, or substantially
equivalent to those required by, the FAA or the Aviation Authority in any other
Acceptable Jurisdiction in which such Mortgaged Helicopter is registered for
Helicopters of the same type, so as to (A) keep each Mortgaged Helicopter in as
good operating condition as on the date hereof, ordinary wear and tear excepted,
(B) keep each Mortgaged Helicopter in such operating condition as may be
necessary to enable the applicable airworthiness certification of such Mortgaged
Helicopter to be maintained under the regulations of the FAA or other Aviation
Authority then having jurisdiction over the operation of such Mortgaged
Helicopter, and (C) to keep all manufacturer’s warranties in effect unless such
Mortgaged Helicopter is subject to a power by the hour agreement; and (ii) at
least at the same standards as Borrower uses with respect to similar Helicopters
of similar size in its fleet operated by Borrower in similar circumstances.
Borrower further agrees that the Mortgaged Helicopters will be maintained, used,
serviced, repaired, overhauled or inspected in compliance with Applicable Laws
with respect to the maintenance of such Mortgaged Helicopters and in compliance
with each applicable airworthiness certificate, license and registration
relating to each Mortgaged Helicopter issued by the Aviation Authority. The
Borrower shall maintain or cause to be maintained the Helicopter Related
Documents and Records in the English language.

(v) Registration. The Borrower on or prior to the date hereof shall cause each
Mortgaged Helicopter to be duly registered in its name or in the name of the
applicable Helicopter Owning Subsidiary under the Act and except as otherwise
permitted by this Section 10.2(a)(v) at all times thereafter shall cause each
Mortgaged Helicopter to remain so registered. So long as no Event of Default
shall have occurred and be continuing, Borrower may, by written notice to
Administrative Agent, request to change

 

78



--------------------------------------------------------------------------------

the State of Registration of a Mortgaged Helicopter. Any such change in
registration shall be effected only in compliance with, and subject to all of
the conditions set forth in, Section 10.1(a)(xxvii) of this Agreement as fully
as if it were a new Helicopter referred to in Section 10.1(a)(xxvii). Unless the
Termination Date has occurred and all amounts owing under this Agreement and
under the Notes have been paid in full, Borrower shall also cause Mortgages to
be duly recorded and at all times maintained of record as a first-priority
perfected mortgage (subject to Permitted Liens) on the Mortgaged Helicopters.
Unless the Lien in favor of the Administrative Agent has been discharged,
Borrower shall cause the International Interest granted under this Agreement in
favor of the Administrative Agent in each Mortgaged Helicopter to be registered
on the International Registry as an International Interest on such Mortgaged
Helicopter, subject to the Administrative Agent providing its consent to the
International Registry with respect thereto.

(vi) Markings. If permitted by Applicable Law, the Borrower will cause to be
affixed to, and maintained in, the cockpit of each Mortgaged Helicopter that is
not registered in the United States, in a clearly visible location, a placard of
a reasonable size and shape bearing the legend: “Subject to a security interest
in favor of Wells Fargo Bank, National Association, as Administrative Agent.”
Such placards may be removed temporarily, if necessary, in the course of
maintenance of such Mortgaged Helicopters. If any such placard is damaged or
becomes illegible, Borrower shall promptly replace it with a placard complying
with the requirements of this Section.

(b) Inspection.

(i) At all reasonable times, so long as the Mortgaged Helicopters are serving as
Collateral, Administrative Agent and/or its authorized representatives (the
“Inspecting Parties”) may (not more than once every 12 months unless an Event of
Default has occurred and is continuing then such inspection right shall not be
so limited) inspect the Mortgaged Helicopters (including without limitation, the
Helicopter Related Documents and Records)

(ii) No such inspection shall interfere with Borrower’s, the applicable
Helicopter Owning Subsidiary’s or any Eligible Lessee’s maintenance and
operation of such Mortgaged Helicopter.

(iii) With respect to such rights of inspection, Administrative Agent shall not
have any duty or liability to make, or any duty or liability by reason of making
or not making, any such visit, inspection or survey.

(iv) Each Inspecting Party shall bear its own expenses in connection with any
such inspection (including the cost of any copies made in accordance with
Section 10.2(b)(i)).

(c) Replacement and Pooling of Parts, Alterations, Modifications and Additions;
Substitution of Engines.

 

79



--------------------------------------------------------------------------------

(i) Replacement of Parts. Except as otherwise provided herein, so long as the
Mortgaged Helicopters are serving as Collateral, Borrower, at its own cost and
expense, will, or will cause the applicable Helicopter Owning Subsidiary or an
Eligible Lessee to, at its own cost and expense, promptly replace (or cause to
be replaced) all Parts which may from time to time be incorporated or installed
in or attached to any Mortgaged Helicopter and which may from time to time
become worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use for any reason whatsoever,
provided, however, that neither the Borrower, any Helicopter Owning Subsidiary
or an Eligible Lessee shall be obligated to replace any Part which, in the
reasonable judgment of the Borrower, is no longer necessary for the operation of
the Mortgaged Helicopter. In addition, Borrower may, at its own cost and
expense, or may permit the applicable Helicopter Owning Subsidiary or an
Eligible Lessee at its own cost and expense to, remove (or cause to be removed)
in the ordinary course of maintenance, service, repair, overhaul or testing any
Parts, whether or not worn out, lost, stolen, destroyed, seized, confiscated,
damaged beyond repair or permanently rendered unfit for use; provided, however,
that Borrower, except as otherwise provided herein, at its own cost and expense,
will, or will cause the applicable Helicopter Owning Subsidiary or an Eligible
Lessee at its own cost and expense to, replace such Parts as promptly as
practicable. All replacement parts shall be free and clear of all Liens, except
for Permitted Liens (and except in the case of replacement property temporarily
installed on an emergency basis) and shall be in good operating condition and
have a value and utility not less than the value and utility of the Parts
replaced (assuming such replaced Parts were in the condition required
hereunder).

(ii) Parts. Except as otherwise provided herein, any Part at any time removed
from any Mortgaged Helicopter shall remain subject to the Lien in favor of the
Administrative Agent, no matter where located, until such time as such Part
shall be replaced by a part that has been incorporated or installed in or
attached to such Mortgaged Helicopter and that meets the requirements for
replacement parts specified above. Immediately upon any replacement part
becoming incorporated or installed in or attached to such Mortgaged Helicopter
as provided in Section 10.2(c)(i), without further act, (i) the replaced Part
shall thereupon be free and clear of all rights of the Administrative Agent and
shall no longer be deemed a Part hereunder, and (ii) such replacement part shall
become a Part subject to this Agreement and be deemed part of such Mortgaged
Helicopter, for all purposes hereof to the same extent as the Parts originally
incorporated or installed in or attached to such Mortgaged Helicopter.

(iii) Alterations, Modifications and Additions. The Borrower (or the applicable
Helicopter Owning Subsidiary) shall, or shall cause an Eligible Lessee to, make
(or cause to be made) alterations and modifications in and additions to each
Mortgaged Helicopter as may be required to be made from time to time to meet the
applicable standards of the FAA or any other Aviation Authority having
jurisdiction over the operation of such Mortgaged Helicopter, to the extent made
mandatory in respect of such Mortgaged Helicopter (a “Mandatory Modification”).
In addition, the Borrower or the applicable Helicopter Owning Subsidiary, at its
own expense, may, or may permit an Eligible Lessee at its own cost and expense
to, from time to time make or cause to be made such alterations and
modifications in and additions to any Mortgaged Helicopter (each an “Optional
Modification”) as the Borrower, the applicable Helicopter Owning Subsidiary or
such Eligible Lessee may deem desirable in the proper conduct of its business
including,

 

80



--------------------------------------------------------------------------------

without limitation, removal of Parts which Borrower deems are obsolete or no
longer suitable or appropriate for use in such Mortgaged Helicopter; provided,
however, that no such Optional Modification shall (i) materially diminish the
Fair Market Value, utility, or useful life of any Mortgaged Helicopter below its
Fair Market Value, utility or useful life immediately prior to such Optional
Modification (assuming such Mortgaged Helicopter was in the condition required
by this Agreement immediately prior to such Optional Modification) or (ii) cause
any Mortgaged Helicopter to cease to have the applicable standard certificate of
airworthiness except in limited circumstances solely for temporary experimental
purposes. All Parts incorporated or installed in or attached to any Mortgaged
Helicopter as the result of any alteration, modification or addition effected by
the Borrower shall be free and clear of any Liens except Permitted Liens and
become subject to the Lien in favor of the Administrative Agent; provided that
the Borrower, the applicable Helicopter Owning Subsidiary or any Eligible Lessee
may, at any time so long as a Mortgaged Helicopter is subject to the Lien in
favor of the Administrative Agent, remove any such Part (such Part being
referred to herein as a “Removable Part”) from such Mortgaged Helicopter if
(i) such Part is in addition to, and not in replacement of or in substitution
for, any Part originally incorporated or installed in or attached to such
Mortgaged Helicopter at the time of delivery thereof hereunder or any Part in
replacement of, or in substitution for, any such original Part, (ii) such Part
is not required to be incorporated or installed in or attached or added to such
Mortgaged Helicopter pursuant to the terms of Section 10.2(c)(ii) or the first
sentence of this Section 10.2(c)(iii), and (iii) such Part can be removed from
such Mortgaged Helicopter without materially diminishing its Fair Market Value,
utility or remaining useful life which such Mortgaged Helicopter would have had
at the time of removal had such removal not been effected by the Borrower,
assuming the Mortgaged Helicopter was otherwise maintained in the condition
required by this Agreement and such Removable Part had not been incorporated or
installed in or attached to such Mortgaged Helicopter. Upon the removal by the
Borrower of any such Part as above provided, title thereto shall, without
further act, be free and clear of all rights of the Administrative Agent and
such Part shall no longer be deemed a Part hereunder.

(d) Loss, Destruction or Requisition.

(i) Event of Loss With Respect to the Airframe. Upon the occurrence of an Event
of Loss with respect to a Mortgaged Helicopter, the Borrower shall comply with
the requirements set forth in Sections 5.3 and 10.1(a)(xiv)(D) of this
Agreement.

(ii) Non-Insurance Payments Received on Account of an Event of Loss. Any
amounts, other than insurance proceeds in respect of damage or loss not
constituting an Event of Loss, received at any time by the Administrative Agent
or the Borrower from any government entity or any other Person in respect of any
Event of Loss will be applied in prepayment of the Credit Facility to the extent
(but only to the extent) such prepayment is required in order for the Borrower
to continue to comply with the covenants in Sections 10.1(a)(xvi) through
(xxi) of this Agreement. Any such prepayment shall be made together with
interest thereon, breakfunding costs and the costs and expenses provided for in
Section 14.5.

 

81



--------------------------------------------------------------------------------

(iii) Requisition for Use. In the event of a requisition for use by any
Government Entity (except a United States Government Entity) or the requisition
of title by any Government Entity of a Mortgaged Helicopters, the Borrower shall
promptly notify the Administrative Agent of such requisition and all of the
Borrower’s obligations under this Agreement, including those set forth in
Sections 10.1(a)(xvi) to (xxi) shall continue to the same extent as if such
requisition had not occurred. Any payments received by the Administrative Agent
or the Borrower (or the applicable Helicopter Owning Subsidiary) or Eligible
Lessee from such Government Entity with respect to such requisition of use shall
be applied in prepayment of the Credit Facility to the extent (but only to the
extent) such prepayment is required in order for the Borrower to continue to
comply with the covenants in Sections 10.1(a)(xvi) through (xxi) of this
Agreement. In the event of an Event of Loss of an Engine resulting from the
requisition for use by a non-US Government Entity of such Engine (but not the
Airframe), the Owner will replace such Engine hereunder and any payments
received by the Administrative Agent or the Borrower from such Government Entity
with respect to such requisition shall be applied in prepayment of the Credit
Facility to the extent (but only to the extent) such prepayment is required in
order for the Borrower to continue to comply with the covenants in Sections
10.1(a)(xvi) through (xxi) of this Agreement.

SECTION 11. ASSIGNMENT AND PARTICIPATIONS

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Security Parties, each of the Agents and the Lenders and their respective
successors and assigns, except that the Borrower may not assign any of its
rights or obligations hereunder without the prior written consent of the
Lenders. In giving any consent as aforesaid to any assignment by the Borrower,
the Lenders shall be entitled to impose such conditions as they shall deem
advisable. If no Event of Default has occurred and is continuing, any Lender
shall be entitled to assign the whole or any part of its rights or obligations
under this Agreement or grant participation(s) in the Credit Facility to any
Eligible Assignee with the prior written consent (in each case not to be
unreasonably withheld or delayed) of the Borrower and, in the case of
assignments, the Administrative Agent. Notwithstanding the foregoing, if the
Borrower does not provide its prior written consent or object to the assignment
or participation, as the case may be, within ten (10) days after receiving
notice of such assignment or participation, the Borrower shall be deemed to have
given its consent to such assignment or participation. If an Event of Default
has occurred and is continuing, any Lender shall be entitled to assign the whole
or any part of its rights or obligations under this Agreement or grant
participation(s) in the Credit Facility to any Eligible Assignee or to any
private equity fund, hedge fund, investor partnership, financial institution,
special purpose entity, funding vehicle, insurance company or any other entity
acceptable to such Lender provided that (i) such assignee is not a competitor or
an Affiliate of a competitor of the Borrower and (ii) the Administrative Agent
has provided its prior written consent to such assignment (such consent not to
be unreasonably withheld). Such Lender shall forthwith give notice of any such
assignment or participation to the Administrative Agent and the Borrower,
provided, however, that (a) any such assignment or participation shall be in a
minimum amount of Ten Million Dollars ($10,000,000), (b) any such assignment to
a Lender is to be made pursuant to an Assignment and Assumption Agreement
substantially in the form of Exhibit 5 hereto (such Assignment and Assumption
Agreement to be delivered to the Administrative Agent, for its acceptance and
recording in the Register), and (c) except as provided in Section 14, no such
assignment or participation will result in any additional costs to, or
additional material requirements on, the Borrower. The Borrower will take all
reasonable actions requested by the

 

82



--------------------------------------------------------------------------------

Lenders to effect such assignment, including, without limitation, the execution
of a written consent to such Assignment and Assumption Agreement. Anything
contained in this Section 11 to the contrary notwithstanding, any Lender may at
any time pledge all or any portion of its interest and rights under this
Agreement (including all or any portion of any Notes) to any of the twelve
Federal Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C.
§341. No such pledge or the enforcement thereof shall release the pledgor Lender
from its obligations hereunder.

(b) The Administrative Agent shall maintain at its address referred to in
Section 17, a copy of each Assignment and Assumption Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Loan owing to,
each Lender, and payments of interest, principal, and other amounts paid by a
Security Party, from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the other Security Parties and the Creditors may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement, the Notes and the Security Documents. The Register shall be
available for inspection by Borrower, the other Security Parties or the
Creditors at any reasonable time and from time to time upon reasonable prior
notice.

SECTION 12. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

12.1. Illegality. In the event that by reason of any change in any applicable
law, regulation or regulatory requirement or in the interpretation thereof a
Lender has a reasonable basis to conclude that it has become unlawful for such
Lender to maintain or give effect to its obligations as contemplated by this
Agreement, the Lender shall inform the Borrower and the Administrative Agent to
that effect, whereafter the liability of such Lender to make its Commitment
available shall forthwith cease and the Borrower shall be required either to
prepay to such Lender any portion of the then outstanding Advances owing to such
Lender immediately or, if such Lender so agrees, to prepay such portion of the
outstanding Advances to such Lender on the last day of the then current Interest
Period or Periods, in accordance with and subject to the provisions of
Section 12.6 and to pay to the Administrative Agent sufficient amounts of cash
to fund any possible drawings under Letters of Credit then in existence, such
amounts to be repaid to the Borrower to the extent not utilized to cover Letter
of Credit drawings. In any such event, but without prejudice to the aforesaid
obligations of the Borrower to prepay the outstanding Advances or part thereof
and fund any possible drawings under Letters of Credit then in existence, the
Borrower and such Lender shall negotiate in good faith with a view to agreeing
on terms for making the Commitment available from another jurisdiction or
otherwise restructuring the Commitment on a basis which is not unlawful.

12.2. Increased Cost. If any change in applicable law, regulation or regulatory
requirement, any guideline, request or directive by any central bank or any
governmental or other authority or in the interpretation or application thereof
by any governmental or other authority, shall:

(a) subject a Lender to any Taxes with respect to its income from the Credit
Facility or any part thereof, or

 

83



--------------------------------------------------------------------------------

(b) change the basis of taxation to a Lender of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement
(other than a change in the basis effected by the jurisdiction of incorporation
of such Lender or the domicile of the Lender’s office through which the Lender’s
Commitment is made or any governmental subdivision or other taxing authority
having jurisdiction over such Lender (unless such jurisdiction is asserted
solely by reason of the activities of the Borrower or any of the Subsidiaries)
or such other jurisdiction where the Credit Facility may be payable), or

(c) impose, modify or deem applicable any reserve requirements or require the
making of any special deposits against or in respect of any assets or
liabilities of, deposits with or for the account of, or loans by, any Lender, or

(d) impose on any Lender any other condition affecting the Commitment or any
portion of any Advance thereunder, and the result of the foregoing is either to
increase the cost to such Lender of making available or maintaining its
Commitment or to reduce the amount of any payment received by such Lender,

then and in any such case if such increase or reduction in the opinion of such
Lender materially affects the interests of such Lender under or in connection
with this Agreement:

(i) such Lender shall notify the Borrower and the Administrative Agent of the
happening of such event,

(ii) the Borrower agrees forthwith upon demand to pay to such Lender such amount
as such Lender certifies to be necessary to compensate such Lender for such
additional cost or such reduction, and

(iii) any such demand as is referred to in this Section 12.2 may be made by such
Lender at any time before or after any repayment of the Advances.

For the avoidance of doubt, this Section 12.2 shall apply to all requests,
rules, guidelines or directives concerning liquidity and capital adequacy issued
by any United States regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements or the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority), regardless of
the date adopted, issued, promulgated or implemented.

12.3. Replacement of Lender or Participant. If the obligation of any Lender to
make its pro rata share of any Advance has been suspended or terminated pursuant
to Section 12.1, or if any Lender shall notify the Borrower of the happening of
any event leading to increased costs as described in Section 12.2, the Borrower
shall have the right, upon twenty (20) Banking Days’ prior written notice to
such Lender, to cause one or more banks (a “Replacement Lender (s)”) (which may
be one or more of the Lenders), each such Replacement Lender to be satisfactory
to the Majority Lenders (determined for this purpose as if such transferor
Lender had no Commitment and held no interest in the Note issued to it
hereunder) and, in each case, with the written acknowledgment of the
Administrative Agent, to purchase such Lender’s pro rata share of the Advances
and the Letters of Credit and assume the Commitment of such Lender and such
Lender’s interests in any outstanding Letters of Credit pursuant to an
Assignment and Assumption

 

84



--------------------------------------------------------------------------------

Agreement. If one or more such banks are identified by the Borrower and approved
as being reasonably satisfactory to the Majority Lenders (determined as provided
above), the transferor Lender shall consent to such sale and assumption by
executing and delivering an Assignment and Assumption Agreement. Upon the
execution and delivery of an Assignment and Assumption Agreement by the
Borrower, the transferor Lender, the Replacement Lender and the Administrative
Agent, and payment by the Replacement Lender to the transferor Lender of an
amount equal to the transferor Lender’s pro rata share of outstanding Advances
and interest thereon and any fees and expenses owing thereto , such Replacement
Lender shall become a Lender and Letter of Credit Issuer (as applicable) party
to this Agreement (if it is not already a party hereto as applicable) and shall
have all the rights and obligations of a Lender with a Commitment (which, if
such Replacement Lender is already a party hereto, shall take into account such
Replacement Lender’s then existing Commitment hereunder) and of a Letter of
Credit Issuer as set forth in such Assignment and Assumption Agreement and the
transferor Lender shall be released from its obligations hereunder and no
further consent or action by any other Person shall be required. In the event no
Replacement Lender is found or is satisfactory to the Majority Lenders, the
Borrower shall have the right to request a permanent reduction of the Committed
Amount by reducing the whole of such Lender’s Commitment, provided that (a) the
Administrative Agent and the Lender whose Commitment the Borrower seeks to
reduce receive ten (10) Banking Days prior written notice of such request and
(b) such reduction occurs on the last day of the applicable Interest Period(s)
for Advances (or portions thereof) outstanding under this Agreement. Upon such
reduction, the reduced Lender shall be released from its obligations hereunder
and no further action by any Person shall be required and the new participation
percentages, including those relating to Letters of Credit (as designated in
Schedule A hereto) shall be assigned to the remaining Lenders on a pro rata
basis based on their respective Commitments. In the event that the
Administrative Agent, in its capacity as a Lender, is required to sell its pro
rata share of the Advances and its Commitment hereunder pursuant to this
Section 12.3, the Administrative Agent shall, promptly upon the consummation of
any assignment pursuant to this Section 12.3, resign as Administrative Agent
hereunder and the Borrower shall (subject to the consent of the Majority
Lenders) have the right to appoint another Agent as successor Administrative
Agent, all in accordance with Section 16.13.

12.4. Non-availability of Funds. If the Administrative Agent shall determine
that, by reason of circumstances affecting the London Interbank Market
generally, adequate and reasonable means do not or will not exist for
ascertaining the Applicable Rate for any Interest Period, the Administrative
Agent shall give notice of such determination to the Borrower. The Borrower and
the Lenders shall then negotiate in good faith in order to agree upon a mutually
agreeable basis for funding the Advance or Advances in question, and/or for
determining the interest rate and/or Interest Period(s) to be substituted for
those which would otherwise have applied under this Agreement. If the Borrower
and the Lenders are unable to agree upon such a substituted funding base,
interest rate and/or Interest Period(s) within thirty (30) days of the giving of
such notice, the Borrower shall repay the Credit Facility, or the relevant
portion thereof, as the case may be, to the Lenders immediately; provided,
however, that if the Borrower fails to make such repayment, the Lenders shall
determine a funding basis, set an interest rate and/or set an Interest
Period(s), as the case may be, all to take effect from the expiration of the
relevant Interest Period(s) in effect at the date of said determination notice,
which rate shall be equal to the aggregate of the Margin and the cost to the
Lenders of funding the relevant Advance or Advances.

 

85



--------------------------------------------------------------------------------

12.5. Determination of Losses. A certificate or determination notice of the
Agents and the Lenders as to any of the matters referred to in this Section 12,
absent manifest error, shall be conclusive and binding on the Borrower.

12.6. Compensation for Losses. Where the Advances are to be prepaid by the
Borrower pursuant to Section 12, the Borrower agrees simultaneously with such
prepayment to pay to the relevant Lender all accrued interest to the date of
actual payment and all other sums payable by the Borrower to such Lender
pursuant to this Agreement, together with such amounts as may be certified by
such Lender to be necessary to compensate such Lender for any actual loss,
premium or penalties incurred or to be incurred by it on account of funds
borrowed to make, fund or maintain its Commitment for the remainder (if any) of
the then current Interest Period or Periods, if any, but otherwise without
penalty or premium.

SECTION 13. CURRENCY INDEMNITY

13.1. Currency Conversion. If for the purpose of obtaining or enforcing a
judgment in any court in any country it becomes necessary to convert into any
other currency (the “judgment currency”) an amount due in Dollars under this
Agreement or under the Notes, then the conversion shall be made, in the
discretion of the Administrative Agent, at the rate of exchange prevailing
either on the date of default or on the day before the day on which the judgment
is given or the order for enforcement is made, as the case may be (the
“conversion date”), provided that the Administrative Agent shall not be entitled
to recover under this section any amount in the judgment currency which exceeds
at the conversion date the amount in Dollars due under this Agreement and/or
under the Notes.

13.2. Change in Exchange Rate. If there is a change in the rate of exchange
prevailing between the conversion date and the date of actual payment of the
amount due, the Borrower shall pay such additional amounts (if any, but in any
event not a lesser amount) as may be necessary to ensure that the amount paid in
the judgment currency when converted at the rate of exchange prevailing on the
date of payment will produce the amount then due under this Agreement and/or
under the Notes in Dollars; any excess over the amount due received or collected
by the Lenders shall be remitted to the Borrower.

13.3. Additional Debt Due. Any amount due from the Borrower under Section 13.2
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other sums due under or in respect of this Agreement and/or
under or in respect of the Notes.

13.4. Rate of Exchange. The term “rate of exchange” in this Section 13 means the
rate at which the Administrative Agent in accordance with its normal practices
is able on the relevant date to purchase Dollars with the judgment currency and
includes any premium and costs of exchange payable in connection with such
purchase.

SECTION 14. FEES AND EXPENSES

14.1. Commitment Fee. (a) The Borrower shall pay to the Administrative Agent,
for distribution to the Lenders, a commitment fee, payable quarterly in arrears,
computed at the Commitment Fee Rate on the average unfunded portion of the
Committed Amount during such quarter. The commitment fee shall accrue from the
date hereof and shall terminate on the Termination Date. Such commitment fee
shall be calculated on the basis of actual days elapsed over a 360 day year.

 

86



--------------------------------------------------------------------------------

14.2. Letter of Credit and Facing Fees and Related Charges. The Borrower also
agrees to pay to the Letter of Credit Issuer all customary issuing and handling
fees of the Letter of Credit Issuer in connection with its issuance of Letters
of Credit. The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee (the “Letter of Credit Fee”) with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to LIBOR
Advances on the average daily amount of such Lender’s pro rata participation in
Letters of Credit, (ii) to the Issuing Lender a fronting fee (the “Facing Fee”),
which shall equal 0.125% per annum on the face amount of each Letter of Credit,
payable in advance at the time of issuance, provided that in no event shall such
fee be less than $750, and (iii) to the Issuing Lender, for its own account, its
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on such last day, commencing on the first
such date to occur after the date of this Agreement; provided that all such fees
shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand. Any other fees payable to the
Issuing Lender pursuant to this Section 14.2 shall be payable within ten
(10) days after demand. All participation fees shall be computed on the basis of
a year of 360 days, unless such computation would exceed the maximum ate
allowable by law, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

14.3. Agency Fee. The Borrower shall pay to the Administrative Agent, for its
own account, such fees as shall have been agreed in accordance with the letter
agreement dated as of even date herewith between the Borrower and the
Administrative Agent.

14.4. Underwriting Fee. The Borrower shall pay to the Administrative Agent for
distribution to each of the Lenders, for its own account, such fees as shall
have been agreed in accordance with the letter agreement dated as of even date
herewith between the Borrower and the Administrative Agent.

14.5. Costs, Charges and Expenses. The Borrower agrees to pay the Agents and the
Lenders upon demand (whether or not the Credit Facility or any part thereof is
made available hereunder) all reasonable costs, charges and expenses (including
legal fees and expenses, as well as travel expenses of the Agents and the
Lenders) incurred by the Administrative Agent in connection with the
negotiation, preparation, syndication, execution and enforcement or attempted
enforcement of this Agreement, the Notes or otherwise in connection with the
Credit Facility, as well as in connection with any supplements, amendments,
assignments, waivers or consents relating thereto.

SECTION 15. APPLICABLE LAW, JURISDICTION AND WAIVER

15.1. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

87



--------------------------------------------------------------------------------

15.2. Jurisdiction. The Borrower hereby irrevocably submits to the jurisdiction
of the courts of the State of New York and of the United States District Court
for the Southern District of New York in any action or proceeding brought
against it by the Agents and the Lenders under this Agreement or under any
document delivered hereunder and the Borrower hereby irrevocably appoints
Farkouh, Furman & Faccio, LLP, 460 Park Avenue, 12th Floor, New York, NY 10022
(Attention: Fred Farkouh), its attorney-in-fact and agent for service of summons
or other legal process thereon, which service may be made by serving a copy of
any summons or other legal process in any such action or proceeding on such
agent and such agent is hereby authorized and directed to accept by and on
behalf of the Borrower service of summons and other legal process of any such
action or proceeding against the Borrower. The service, as herein provided, of
such summons or other legal process in any such action or proceeding shall be
deemed personal service and accepted by the Borrower as such, and shall be legal
and binding upon the Borrower for all the purposes of any such action or
proceeding. Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of a
Borrower to any Agent or Lender) against the Borrower in any such legal action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment. The Borrower will advise the Administrative Agent promptly
of any change of address of the foregoing agent or of the substitution of
another agent therefor. In the event that the foregoing agent or any other agent
appointed by the Borrower shall not be conveniently available for such service
or if the Borrower fails to maintain an agent as provided herein, the Borrower
hereby irrevocably appoints the person who then is the Secretary of State of the
State of New York as such attorney-in-fact and agent. The Borrower will advise
the foregoing agent of the appointment made hereby, but failure to so advise
shall not affect the appointment made hereby. Notwithstanding anything herein to
the contrary, the Agents and the Lenders may bring any legal action or
proceeding in any other appropriate jurisdiction.

15.3. Waiver of Jury Trial. IT IS MUTUALLY AGREED BY AND AMONG THE BORROWER, AND
THE AGENTS AND THE LENDERS THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER
PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT OR THE NOTES.

SECTION 16. THE AGENTS

16.1. Appointment of Agents. Each of the Lenders hereby irrevocably appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and under the Notes as are delegated to such
Agent by the terms hereof and thereof. Neither the Agents nor any of their
respective directors, officers, employees or agents shall be liable for any
action taken or omitted to be taken by it or them under this Agreement and under
the Notes or in connection therewith, except for its or their own gross
negligence or willful misconduct. It is understood and agreed that the use of
the term “agent” herein or in any other Security Documents (or any other similar
term) with reference to the any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law nor does the term “agent” connote any advisory duty. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

88



--------------------------------------------------------------------------------

16.2. Distribution of Payments. Whenever any payment or prepayment is received
by the Administrative Agent from the Borrower for the account of the Lenders, or
any of them, whether of principal or interest on the Notes, commissions, fees
under Section 14, or otherwise (including pursuant to Section 9.4), it will
thereafter cause like funds relating to such payment to be promptly distributed
ratably to the Lenders according to their respective Commitments, in each case
to be applied according to the terms of this Agreement. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to any Lender hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each such Lender on such due date an amount equal to the amount
then due such Lender. If and to the extent the Borrower shall not have so made
such payment in full to the Administrative Agent, each such Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.

16.3. Adjustments. If any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or any part of the Advances made by such Lender, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(k) or (m), or otherwise) in a greater
proportion than any such payment to and collateral received by any other Lender
in respect of such other Lender’s Advances, or interest thereon, such Benefitted
Lender shall purchase for cash from each of the other Lenders such portion of
each such other Lender’s Advances, and shall provide each of such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders,
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Advances may exercise all rights of
payment (including, without limitation, rights of set-off, to the extent not
prohibited by law) with respect to such portion as fully as if such Lender were
the direct holder of such portion.

16.4. Holder of Interest in Notes. The Administrative Agent may treat each
Lender as the holder of all of the interest of such Lender in its Notes unless
and until the Administrative Agent has received a copy of an Assignment and
Assumption Agreement evidencing the transfer of all or any part of such Lender’s
interest in the Credit Facility.

16.5. No Duty to Examine, Etc. The Agents shall not be under a duty to examine
or pass upon the validity, effectiveness or genuineness of this Agreement, the
Notes or any instrument, document or communication furnished pursuant to this
Agreement or the Notes or in connection with any thereof and the Agents shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.

16.6. Agents as Lenders. With respect to that portion of the Credit Facility
made available by it, each Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not an Agent,
and the term “Lender” or “Lenders” shall include the Agents in their capacity as
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with, the Borrower as if it were
not an Agent.

 

89



--------------------------------------------------------------------------------

16.7. Obligations of Agents. (a) The obligations of each Agent under this
Agreement and under the Notes are only those expressly set forth herein and
therein.

(b) No Duty to Investigate. No Agent shall at any time be under any duty to
investigate whether an Event of Default, or an event which with the giving of
notice or lapse of time, or both, would constitute an Event of Default, has
occurred or to investigate the performance of this Agreement and the Notes by
the Borrower.

(c) Reports and Notices. Promptly upon receipt thereof by the Administrative
Agent, the Administrative Agent shall furnish each Lender with a copy of all
financial reports and notices delivered to it by the Borrower hereunder.

16.8. Discretion of Agents. (a) Each Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement and the Notes, unless such Agent shall have been instructed
by the Majority Lenders to exercise such rights or to take or refrain from
taking such action; provided, however, that such Agent shall not be required to
take any action which exposes such Agent to personal liability or which is
contrary to this Agreement or applicable law.

(b) Instructions of Majority Lenders. Each Agent shall in all cases be fully
protected in acting or refraining from acting under this Agreement and under the
Notes in accordance with the instructions of the Majority Lenders (or, where
expressly required hereby, all the Lenders), and any action taken or failure to
act pursuant to such instructions shall be binding on all of the Lenders.

16.9. Assumption re Event of Default. The Administrative Agent shall be entitled
to assume that no Event of Default, or event which with the giving of notice or
lapse of time, or both, would constitute an Event of Default, has occurred and
is continuing, unless the Administrative Agent has been notified by the Borrower
of such fact or has been notified by a Lender that such Lender considers that an
Event of Default or such an event (specifying in detail the nature thereof) has
occurred and is continuing. In the event that the Administrative Agent shall
have been notified by any party in the manner set forth in the preceding
sentence of any Event of Default or of an event which with the giving of notice
or lapse of time, or both, would constitute an Event of Default, the
Administrative Agent shall promptly notify the Lenders and shall take action and
assert such rights under this Agreement or the Notes as the Majority Lenders
shall request in writing.

16.10. No Liability of Agents and the Lenders. No Agent or Lender shall be under
any liability or responsibility whatsoever:

(a) to the Borrower or any other person or entity as a consequence of any
failure or delay in performance by, or any breach by, any other Lender or any
other person of any of its or their obligations under this Agreement or under
the Notes;

 

90



--------------------------------------------------------------------------------

(b) to any Lender or Lenders as a consequence of any failure or delay in
performance by, or any breach by the Borrower of any of its obligations under
this Agreement or under the Notes; or

(c) to any Lender or Lenders for any statements, representations or warranties
contained in this Agreement or in the Notes or in any document or instrument
delivered in connection with the transaction hereby contemplated; or for the
validity, effectiveness, enforceability or sufficiency of this Agreement and the
Notes or any document or instrument delivered in connection with the
transactions hereby contemplated.

16.11. Indemnification of Agents. The Lenders agree to indemnify each Agent (to
the extent not reimbursed by the Borrower and without limiting its obligation to
do so ), pro rata according to the respective amounts of their Commitments, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including reasonable legal fees and expenses incurred in
investigating claims and defending itself against such liabilities) which may be
imposed on, incurred by or asserted against, such Agent in any way relating to
or arising out of this Agreement and the Notes, any action taken or omitted by
such Agent hereunder or thereunder or the preparation, administration, amendment
or enforcement of, or waiver of any provision of, this Agreement and the Notes,
except that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.

16.12. Consultation with Counsel. The Administrative Agent may consult with
legal counsel selected by the Administrative Agent and shall not be liable for
any action taken, permitted or omitted by it in good faith in accordance with
the advice or opinion of such counsel.

16.13. Resignation. Each Agent may resign at any time by giving sixty (60)
Banking Days’ written notice thereof to the Lenders and the Borrower. Upon any
such resignation, the Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Lenders and shall have
accepted such appointment within sixty (60) Banking Days after the retiring
Agent’s giving notice of resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent which shall be a bank or trust company of
recognized standing. The appointment of any successor Agent shall (unless an
Event of Default has occurred and is continuing) be subject to the prior written
consent of the Borrower, such consent not to be unreasonably withheld. After any
retiring Agent’s resignation as Agent hereunder, the provisions of this
Section 16 shall continue in effect for its benefit with respect to any actions
taken or omitted by it while acting as Agent. In each case the resignation of an
Agent shall not take effect unless a successor Agent has been duly appointed.

16.14. Representations of Lenders. Each Lender represents and warrants to each
other Lender and each Agent that:

(a) in making its decision to enter into this Agreement and to make its
Commitment available hereunder, it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Borrower, that it has made an independent credit judgment and that it has not
relied upon any statement, representation or warranty by any other Lender or any
Agent; and

 

91



--------------------------------------------------------------------------------

(b) so long as any portion of its Commitment remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Borrower.

16.15. Notification of Event of Default. The Administrative Agent hereby
undertakes promptly to notify the Lenders, and each of the Lenders hereby
undertakes promptly to notify the Administrative Agent and the other Lenders, of
the existence of any Event of Default which shall have occurred and be
continuing of which the Administrative Agent or such Lender has actual
knowledge.

SECTION 17. NOTICES AND DEMANDS

17.1. Notices in Writing. Every notice or demand under this Agreement shall be
in writing and may be given or made by facsimile or electronic transmission.

17.2. Addresses for Notice. All notices and other communications provided for
hereunder shall be in writing (including facsimile and electronic mail), if to
the Borrower or the Administrative Agent, at the address set forth below and, if
to the Lenders at their address and facsimile numbers set forth in Schedule A or
at such other address or facsimile numbers as such party may hereafter specify
for the purpose by notice to each other party hereto.

Any notices addressed to the Borrower shall be sent as follows:

 

Address:

   c/o Seacor Holdings Inc.   

460 Park Avenue, 12th Floor

New York, NY 10022

Facsimile: 212 582 8522

Attention: Dick Fagerstal

Email: dfagerstal@erahelicopters.com

Any notices addressed to the Administrative Agent shall be sent as follows:

 

Address:

   WFBLS Charlotte Agency Services   

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

Facsimile: 704 590 2782

with a copy to:

     

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Facsimile: 713 739 1087

Attention: Corbin Womac, Vice President & Relationship Manager

Email: Corbin.M.Womac@wellsfargo.com

Any notice sent by FACSIMILE shall be confirmed by letter dispatched as soon as
practicable thereafter.

 

92



--------------------------------------------------------------------------------

The Security Parties agree that the Administrative Agent may make any
communication available to the Creditors by posting the communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). The Security Parties acknowledge that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
ANY COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE CREDITORS, OR ANY OF
THEIR RESPECTIVE AFFILIATES OR ANY OF THE RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES OF THE CREDITORS, OR THEIR
RESPECTIVE AFFILIATES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY
LENDER, ANY OTHER CREDITOR, ANY SECURITY PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE TRANSMISSION BY ANY SECURITY PARTY, ANY OF THE
AGENT PARTIES, ANY OTHER CREDITOR, OR ANY OTHER PERSON OF ANY COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF AN AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any communications have been posted to the Platform shall
constitute effective delivery of such communications to such Lender for purposes
of this Agreement, the Notes and the Security Documents. Each Lender agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time (i) of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

17.3. Notices Deemed Received. Every notice or demand shall, except so far as
otherwise expressly provided by this Agreement, be deemed to have been received
(provided that it is received prior to 2 p.m. New York time; otherwise it shall
be deemed to have been received on the next following Banking Day), in the case
of a facsimile or electronic mail at the time of dispatch thereof (provided
further that if the date of dispatch is not a Banking Day in the locality of the
party to whom such notice or demand is sent it shall be deemed to have been
received on the next following Banking Day in such locality) and, in the case of
a letter, at the time of receipt thereof.

 

93



--------------------------------------------------------------------------------

SECTION 18. MISCELLANEOUS

18.1. Time of Essence. Time is of the essence of this Agreement but no failure
or delay on the part of the Agents and the Lenders to exercise any power or
right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by the Agents and the Lenders of any power or right
hereunder preclude any other or further exercise thereof or the exercise of any
other power or right. The remedies provided herein are cumulative and are not
exclusive of any remedies provided by law.

18.2. Unenforceable, etc.; Provisions - Effect. In case any one or more of the
provisions contained in this Agreement or in the Notes would, if given effect,
(i) cause such of the Borrower or any of the Subsidiaries, as the case may be,
which owns United States registered Helicopters to cease to be a citizen of the
United States as defined by the FAA, or cause a transfer of any of the
Helicopters registered under the laws of the United States of America in
violation of any FAA regulation or (ii) be otherwise invalid, illegal or
unenforceable in any respect under any law applicable in any relevant
jurisdiction, including an Acceptable Jurisdiction, said provision shall not be
enforceable against the Borrower or any of the Subsidiaries, as the case may be,
but the validity, legality and enforceability of the remaining provisions herein
or therein contained shall not in any way be affected or impaired thereby.

18.3. References. References herein to Sections and Schedules are to be
construed as references to sections of, and schedules to, this Agreement.

18.4. Further Assurances. The Borrower agrees that if this Agreement, the Notes
or the Security Documents shall at any time be deemed by the Administrative
Agent for any reason insufficient in whole or in part to carry out the true
intent and spirit hereof or thereof, it will execute or cause to be executed
such other and further assurances and documents as in the opinion of the
Administrative Agent may be required in order more effectively to accomplish the
purposes of this Agreement, the Notes and the Security Documents.

18.5. Entire Agreement; Amendments. This Agreement, the Notes, the Security
Documents and the letter agreements referred to in Sections 14.3 and 14.4
constitute the entire agreement of the parties hereto, including all parties
added hereto pursuant to an Assignment and Assumption Agreement. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts together shall constitute one and the same
instrument. Any provision of this Agreement, the Notes or the Security Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Majority Lenders (and, if the rights or
duties of the Administrative Agent are affected thereby, by the Administrative
Agent); provided that no amendment or waiver shall, unless signed by all the
Lenders, (i) increase or decrease or extend the Commitment of any Lender or
subject any Lender to any additional obligation other than those set forth
herein, (ii) reduce the principal of or rate of interest on the Credit Facility
or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on the Credit Facility or any Letter of Credit
reimbursement or any fees or other amounts hereunder or amend the definition of
“Termination Date”, (iv) release any Guaranty or Collateral other than as
specifically provided for herein or in

 

94



--------------------------------------------------------------------------------

any Security Document or agree to any subordination of a Lien under any of the
Security Documents, (v) amend Sections 9.4, 11, 16.2 or 16.3, (vi) waive any
condition precedent to the availability of the Credit Facility or any Advance
thereunder, (vii) amend or modify this Section 18.5, (viii) change the
definition of “Majority Lenders” or (ix) change any provisions relating to the
pro rata nature of payments to, or disbursements by, the Lenders.

18.6. USA Patriot Act Notice; OFAC and Bank Secrecy Act. The Administrative
Agent hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Patriot Act”), and the Administrative Agent’s policies and practices, the
Administrative Agent and each of the Lenders is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower in accordance with the Patriot Act. In addition, the Borrower shall
(a) ensure that no Person who owns a controlling interest in or otherwise
controls the Borrower or any subsidiary of any thereof is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Facility to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (c) comply, and cause any of its subsidiaries to comply,
with all applicable Bank Secrecy Act laws and regulations, as amended.

18.7. Right of Set-Off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 9.1 to authorize the Administrative Agent to
declare the Notes due and payable pursuant to the provisions of Section 9.1 or
otherwise with the consent of the Majority Lenders, each Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set-off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Agent, such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under the Agreement, the Notes and the Security Documents,
irrespective of whether such Agent or such Lender shall have made any demand
under this Agreement or such Note or Notes and although such obligations may be
unmatured. Each Agent and each Lender agrees promptly to notify the Borrower
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Agent and each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

18.8. No Waiver, Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Finance Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

95



--------------------------------------------------------------------------------

18.9. Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the Creditors, and thereafter this Agreement
shall be binding upon and inure to the benefit of the Borrower, the Creditors
and their respective successors and assigns. All terms and provisions of this
Agreement relating to Letters of Credit shall be effective until such time as
all Letters of Credit, including Extended Letters of Credit, have been
cancelled.

18.10. Confidentiality. Neither the Administrative Agent nor any Lender shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to the Administrative Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and to
actual or prospective permitted assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any governmental authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating such Lender, (d) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Security Parties received by it from
such Lender, (e) in connection with any litigation or proceeding to which the
Administrative Agent or such Lender or any of its Affiliates may be a party or
(f) in connection with the exercise of any right or remedy under this Agreement,
the Notes or any of the Security Documents.

18.11. Indemnification. The Security Parties hereby agree to indemnify and hold
harmless the Creditors and each of their respective Affiliates, directors,
officers, employees, partners, representatives, advisors and agents and each of
their respective heirs, successors and assigns (each, an “Indemnified Party”)
from and against any and all actions, suits, losses, claims, damages,
liabilities and expenses of any kind or nature, joint or several, to which such
Indemnified Party may become subject or that may be incurred or asserted or
awarded against such Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) any matters contemplated by this Agreement, the Credit
Facility or any related transaction (including, without limitation, the
execution and delivery of this Agreement, the Notes and the Security Documents
and the closing of the Credit Facility) or (ii) the use or the contemplated use
of the proceeds of the Credit Facility, and will reimburse each Indemnified
Party for all out-of-pocket expenses (including reasonable attorneys’ fees,
expenses and charges) on demand as they are incurred in connection with any of
the foregoing; provided that no Indemnified Party will have any right to
indemnification for any of the foregoing to the extent resulting from such
Indemnified Party’s own gross negligence or willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction. In the
case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any of the Security
Parties, any of their holders of Equity Interests or creditors of an Indemnified
Party, whether or not an Indemnified Party is otherwise a party hereto and
whether or not the transactions contemplated hereby are consummated. Subject to
the provisions hereof, the Security Parties also agree that no Indemnified Party
will have any liability (whether direct or indirect, in contract or tort, or
otherwise) to themselves or their Affiliates or to their respective holders of
Equity Interests or creditors arising out of, related to or in connection with
any aspect of the transactions contemplated hereby, except to the extent such
liability is determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s own gross
negligence or willful misconduct. The Creditors will only have liability to the
Security Parties (as opposed to any other person), and the Lenders shall be
liable solely in respect of their own

 

96



--------------------------------------------------------------------------------

Commitments to the Credit Facility on a several, and not joint, basis with any
other Lender and such liability shall only arise to the extent damages have been
caused by a breach of such Creditor’s obligations hereunder. Neither the
Security Parties nor any Indemnified Party will be liable to the other, or to
their Affiliates or any other person for any indirect, consequential or punitive
damages that may be alleged as a result of this Agreement, the Notes, the
Security Documents or any element of the Credit Facility. No Indemnified Party
will be liable to the Security Parties, their Affiliates or any other person for
any damages arising from the use by third parties of informational materials or
other materials obtained by electronic means unless such third party shall have
obtained such informational materials as a result of the gross negligence or
willful misconduct of an Indemnified Party. Neither any Security Party nor any
Indemnified Party shall, without the prior written consent of each other party
affected thereby (which consent will not be unreasonably withheld), settle any
threatened or pending claim or action that would give rise to the right of any
Indemnified Party to claim indemnification hereunder unless such settlement
(a) includes a full and unconditional release of all liabilities arising out of
such claim or action and (b) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any party.

[SIGNATURE PAGES TO FOLLOW]

 

97



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed by their duly authorized representative as of the day and year first
above written.

 

ERA GROUP INC.,

as Borrower

By:   /s/ Dick Fagerstal Name:   Dick Fagerstal Title:   Executive Vice
President/Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

By:   /s/ Barry Parks Name:   Barry Parks Title:   Director By:     Name:  
Title:  

JPMORGAN CHASE BANK, N.A.,

as Mandated Lead Arranger, Bookrunner, Syndication Agent and Lender

By:   /s/ Donald Hunt Name:   Donald Hunt Title:   Officer By:     Name:  
Title:  



--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.,

as Mandated Lead Arranger, Bookrunner and Co-Documentation Agent

   

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Lender

By:   /s/ Stephen Pelich     By:   /s/ Omayra Laucella Name:   Stephen Pelich  
  Name:   Omayra Laucella Title:   Vice President     Title:   Vice President
By:   /s/ David Sisler     By:   /s/ Evelyn Thierry Name:   David Sisler    
Name:   Evelyn Thierry Title:   Director     Title:   Director

SUNTRUST ROBINSON HUMPHREY, INC.,

as Mandated Lead Arranger and Bookrunner

   

SUNTRUST BANK,

as Co-Documentation Agent and Lender

By:   /s/ Keith E. Roberts     By:   /s/ Gregory C. Magnuson Name:   Keith E.
Roberts     Name:   Gregory C. Magnuson Title:   Director     Title:   Vice
President By:         By:     Name:       Name:   Title:       Title:  

REGIONS BANK,

as Mandated Lead Arranger, Bookrunner, Co-Documentation Agent and Lender

    By:   /s/ Stephen Hanas       Name:   Stephen Hanas       Title:   Senior
Vice President       By:           Name:         Title:        



--------------------------------------------------------------------------------

 

COMPASS BANK,

as Managing Agent and Lender

   

WHITNEY BANK,

as Managing Agent and Lender

By:   /s/ Jarell Askew     By:   /s/ Josh Jones Name:   Jarell Askew     Name:  
Josh Jones Title:   Vice President     Title:   Area President By:         By:  
  Name:       Name:   Title:       Title:  

GOLDMAN SACHS BANK USA,

as Managing Agent and Lender

   

COMERICA BANK,

as Managing Agent and Lender

By:   /s/ Mark Walton     By:   /s/ Gary Culbertson Name:   Mark Walton    
Name:   Gary Culbertson Title:   Authorized Signatory     Title:   Vice
President By:         By:     Name:       Name:   Title:       Title:  

THE NORTHERN TRUST COMPANY,

as Managing Agent and Lender

    By:   /s/ Pritha Majumder       Name:   Pritha Majumder       Title:  
Officer       By:   /s/ Pritha Majumder       Name:   Pritha Majumder      
Title:   Officer      



--------------------------------------------------------------------------------

SCHEDULE A

PARTICULARS OF LENDERS

 

Name and Address

   Total
Commitment      Swing Line
Commitment      Participation
Percentage  

WELLS FARGO BANK,

NATIONAL ASSOCIATION

 

WFBLS Charlotte Agency Services

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

 

With a copy to:

 

1000 Louisiana, 9th Floor

MAC T0002-090

Houston, Texas 77002

Attention: Corbin Womac

   $ 50,000,000       $ 25,000,000         14.2857 % 

JPMORGAN CHASE BANK, N.A.

201 St. Charles Ave, 28th Floor

New Orleans, LA. 70170

Attention: Donald K. Hunt, Officer

   $ 50,000,000         N/A         14.2857 % 

DEUTSCHE BANK TRUST

COMPANY AMERICAS

 

700 Louisiana, #1500

Houston, TX 77002

Attention: David Sisler, Director

   $ 45,000,000         N/A         12.8571 % 

SUNTRUST BANK

303 Peachtree Street., NE

Atlanta, GA 30308

Attention: Greg Magnuson, Portfolio Manager

   $ 45,000,000         N/A         12.8571 % 



--------------------------------------------------------------------------------

REGIONS BANK

2800 Ponce De Leon Blvd, 9th Floor

Coral Gables, FL 33134

Attention: Stephen Hanas, SVP / RM

   $ 45,000,000         N/A         12.8571 % 

COMPASS BANK

24 Greenway Plaza, Suite 1616

Houston, TX 77046

Attention: Adrayll Askew, VP,

Credit Products Group

   $ 25,000,000         N/A         7.1429 % 

WHITNEY BANK

7910 Main Street

Houma, LA 70360

Attention: Josh J. Jones, Area

President

   $ 25,000,000         N/A         7.1429 % 

GOLDMAN SACHS BANK USA

200 West Street

New York, NY 10282

   $ 25,000,000         N/A         7.1429 % 

COMERICA BANK

910 Louisiana, Suite 410

Houston, TX 77002

Attention: Gary Culbertson, Vice

President

   $ 20,000,000         N/A         5.7143 % 

THE NORTHERN TRUST

COMPANY

50 S. LaSalle Street, M-27

Chicago, IL 60636

Attention: Thomas Hasenauer, Vice President

   $ 20,000,000         N/A         5.7143 % 



--------------------------------------------------------------------------------

SCHEDULE B

HELICOPTER OWNING SUBSIDIARIES AND MORTGAGED HELICOPTERS

(as of December 22, 2011)

 

OWNERSHIP

   MAKE    MODEL    U.S.A.
REGISTRATION      LOCATION    FOREIGN
OR
DOMESTIC    SERIAL
NO.      FAIR
MARKET
VALUE $      INSURED
VALUE $  

Era Helicopters LLC

   AGUSTA    A109      N18EA       GOM    Domestic      11210         2,906,788
        4,000,000   

Era Helicopters LLC

   AGUSTA    A109      N512LD       GOM    Domestic      11683         3,609,773
        5,000,000   

Era Helicopters LLC

   AGUSTA    A109      N530KS       GOM    Domestic      11694         3,949,151
        5,000,000   

Era Helicopters LLC

   AGUSTA    A109      N820FT       GOM    Domestic      11701         3,897,896
        5,000,000   

Era Helicopters LLC

   AGUSTA    A109      N903RW       GOM    Domestic      11601         3,113,941
        5,000,000   

Era Helicopters LLC

   AGUSTA    A109      N910LB       GOM    Domestic      11682         3,462,664
        5,000,000   

Era Helicopters LLC

   AGUSTA    A109      N334JT       GOM    Domestic      11738         4,333,167
        5,000,000   

Era Helicopters LLC

   AGUSTA    A119      N203JP       GOM    Domestic      14535         2,749,775
        3,250,000   

Era Helicopters LLC

   AGUSTA    A119      N108AG       GOM    Domestic      14053         2,540,827
        3,000,000   

Era Helicopters LLC

   AGUSTA    A119      N126RD       GOM    Domestic      14504         2,523,827
        3,000,000   

Era Helicopters LLC

   AGUSTA    A119      N330JN       GOM    Domestic      14510         2,431,386
        2,750,000   

Era Helicopters LLC

   AGUSTA    A119      N514RE       GOM    Domestic      14701         2,719,016
        3,000,000   

Era Helicopters LLC

   AGUSTA    A119      N602FB       GOM    Domestic      14528         2,755,596
        3,250,000   

Era Helicopters LLC

   AGUSTA    A119      N709CG       GOM    Domestic      14052         2,607,648
        3,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

HELICOPTER OWNING/OPERATING SUBSIDIARIES AND OTHER SUBSIDIARIES

(as of December 22, 2011)

 

 

Era Helicopters LLC

   AGUSTA    A119      N715RT       GOM    Domestic      14516         2,500,118
        3,000,000   

Era Helicopters LLC

   AGUSTA    A119      N802SM       GOM    Domestic      14711         3,044,059
        3,500,000   

Era Helicopters LLC

   AGUSTA    A119      N822MM       GOM    Domestic      14055         2,397,683
        2,750,000   

Era Helicopters LLC

   AGUSTA    A119      N915BE       GOM    Domestic      14519         2,531,894
        3,000,000   

Era Helicopters LLC

   AGUSTA    A119      N927JK       GOM    Domestic      14517         2,501,849
        3,000,000   

Era Helicopters LLC

   AGUSTA    A119      N628RL       GOM    Domestic      14713         2,857,189
        3,250,000   

Era Helicopters LLC

   AGUSTA    A119      N920JD       GOM    Domestic      14745         3,149,637
        3,500,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N196EH       GOM    Domestic      2976        
1,690,969         1,900,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N215EH       GOM    Domestic      3172        
1,737,089         2,000,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N216EH       GOM    Domestic      3184        
1,824,500         2,100,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N108TA       GOM    Domestic      3080        
1,735,941         2,000,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N178EH       GOM    Domestic      2264        
1,517,501         1,700,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N181EH       GOM    Domestic      2680        
1,593,115         1,800,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N182EH       GOM    Domestic      2681        
1,524,177         1,700,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N183EH       GOM    Domestic      2752        
1,591,424         1,800,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N185EH       GOM    Domestic      2823        
1,641,899         1,900,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N186EH       GOM    Domestic      2844        
1,632,701         1,800,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N187EH       GOM    Domestic      2839        
1,651,310         1,900,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N212EH       GOM    Domestic      3151        
1,795,514         2,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

HELICOPTER OWNING/OPERATING SUBSIDIARIES AND OTHER SUBSIDIARIES

(as of December 22, 2011)

 

 

Era Helicopters LLC

   EUROCOPTER    AS350      N214EH       GOM    Domestic      3163        
1,783,213         2,000,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N217EH       GOM    Domestic      3197        
1,710,029         1,900,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N217FD       GOM    Domestic      4221        
2,232,222         2,500,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N328BF       GOM    Domestic      4284        
2,266,591         2,500,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N4061G       GOM    Domestic      3051        
1,646,227         1,900,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N420JA       GOM    Domestic      4212        
2,256,652         2,500,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N603WB       GOM    Domestic      4225        
2,214,581         2,500,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N747WB       GOM    Domestic      2768        
1,583,699         1,800,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N323AH       GOM    Domestic      4649        
2,477,421         2,800,000   

Era Helicopters LLC

   AGUSTA    AW139      N149DH       GOM    Domestic      41004        
10,213,014         11,250,000   

Era Helicopters LLC

   AGUSTA    AW139      N385RH       GOM    Domestic      41013        
12,224,775         13,500,000   

Era Helicopters LLC

   AGUSTA    AW139      N415JH       GOM    Domestic      41224        
12,498,356         13,750,000   

Era Helicopters LLC

   AGUSTA    AW139      N403CB       GOM    Domestic      41206        
12,441,281         13,750,000   

Era Helicopters LLC

   AGUSTA    AW139      N109DR       GOM    Domestic      31311        
13,177,593         14,500,000   

Era Helicopters LLC

   AGUSTA    AW139      N829SN       GOM    Domestic      41244        
14,573,455         16,250,000   

Era Helicopters LLC

   AGUSTA    AW139      N561RV       GOM    Domestic      41263        
13,788,015         15,250,000   

Era Helicopters LLC

   AGUSTA    AW139      N811TA       GOM    Domestic      41269        
13,835,273         15,250,000   

Era Helicopters LLC

   EUROCOPTER    BO105      N290EH       GOM    Domestic      S850        
562,592         750,000   

Era Helicopters LLC

   EUROCOPTER    BO105      N296EH       GOM    Domestic      S849        
539,050         750,000   



--------------------------------------------------------------------------------

SCHEDULE B

HELICOPTER OWNING/OPERATING SUBSIDIARIES AND OTHER SUBSIDIARIES

(as of December 22, 2011)

 

 

Era Helicopters LLC

   EUROCOPTER    EC135      N156MC       GOM    Domestic      613        
4,718,706         5,250,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N320TV       GOM    Domestic      467        
4,478,646         5,000,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N357TC       GOM    Domestic      626        
4,408,700         5,000,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N430TM       GOM    Domestic      457        
4,226,529         5,000,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N551BA       GOM    Domestic      188        
4,005,543         4,500,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N605SS       GOM    Domestic      461        
4,169,938         5,000,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N611LS       GOM    Domestic      472        
4,316,862         5,000,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N517JF       GOM    Domestic      777        
4,970,535         5,500,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N812DR       GOM    Domestic      752        
4,768,251         5,250,000   

Era Helicopters LLC

   SIKORSKY    S-76A      N575EH       GOM    Domestic      760366        
2,528,092         3,000,000   

Era Helicopters LLC

   SIKORSKY    S-76A      N577EH       GOM    Domestic      760222        
2,177,724         2,500,000   

Era Helicopters LLC

   SIKORSKY    S-76A      N578EH       GOM    Domestic      760099        
2,115,175         2,500,000   

Era Helicopters LLC

   SIKORSKY    S-76C      N905RD       GOM    Domestic      760610        
7,921,040         10,000,000   

Era Helicopters LLC

   SIKORSKY    S-76C      N547WM       GOM    Domestic      760722        
9,495,733         10,500,000   

Era Helicopters LLC

   SIKORSKY    S-76C      N531BH       GOM    Domestic      760725        
9,589,959         10,750,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N133JG       GOM    Domestic      0915        
4,608,000         5,250,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N602SH       GOM    Domestic      0937        
4,608,000         5,250,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N127JL       GOM    Domestic      0976        
4,608,000         5,250,000   

Era Helicopters LLC

   EUROCOPTER    EC135      N228BJ       GOM    Domestic      0982        
4,583,726         5,250,000   



--------------------------------------------------------------------------------

SCHEDULE B

HELICOPTER OWNING/OPERATING SUBSIDIARIES AND OTHER SUBSIDIARIES

(as of December 22, 2011)

 

 

Era Helicopters LLC

   EUROCOPTER    EC135      N89EM       Pennsylvania    Domestic      0049      
  3,733,543         4,250,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N166EH       Alaska    Domestic      2194        
1,527,038         1,700,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N161EH       Alaska    Domestic      2144        
1,298,242         1,500,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N188EH       Alaska    Domestic      2954        
1,657,391         1,900,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N190EH       Alaska    Domestic      2974        
1,674,925         1,900,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N191EH       Alaska    Domestic      2505        
1,539,661         1,700,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N192EH       Alaska    Domestic      2582        
1,505,954         1,700,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N193EH       Alaska    Domestic      2599        
1,581,664         1,800,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N194EH       Alaska    Domestic      2608        
1,497,912         1,700,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N195EH       Alaska    Domestic      2615        
1,613,892         1,800,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N725SG       Alaska    Domestic      2856        
1,479,562         1,700,000   

Era Helicopters LLC

   EUROCOPTER    AS350      N159JK       Alaska    Domestic      3253        
1,824,643         2,100,000   

Era Helicopters LLC

   AGUSTA    AW139      N307JN       Alaska    Domestic      31071        
10,140,219         11,250,000   

Era Helicopters LLC

   BELL    BH212      N357EH       Alaska    Domestic      31209        
2,321,722         2,750,000   

Era Helicopters LLC

   BELL    BH212      N358EH       Alaska    Domestic      31211        
2,428,339         2,750,000   

Era Helicopters LLC

   BELL    BH212      N359EH       Alaska    Domestic      31212        
2,555,964         3,000,000   

Era Helicopters LLC

   BELL    BH212      N508EH       Alaska    Domestic      30908        
2,189,243         2,500,000   

Era Helicopters LLC

   BELL    BH212      N509EH       Alaska    Domestic      30925        
2,193,020         2,500,000   

Era Helicopters LLC

   BELL    BH212      N523EH       Alaska    Domestic      31214        
2,590,969         3,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

HELICOPTER OWNING/OPERATING SUBSIDIARIES AND OTHER SUBSIDIARIES

(as of December 22, 2011)

 

 

Era Helicopters LLC

   BELL    BH212      N510EH       Alaska    Domestic      31113        
2,163,068         2,500,000   

Era Helicopters LLC

   BELL    BH412      N168EH       Alaska    Domestic      33058        
1,771,028         2,500,000   

Era Helicopters LLC

   EUROCOPTER    BO105      N291EH       Alaska    Domestic      S842        
490,226         750,000   

Era Helicopters LLC

   EUROCOPTER    BO105      N294EH       Alaska    Domestic      S846        
661,920         750,000   

Era Helicopters LLC

   SIKORSKY    S-76      N573EH       Ohio    Domestic      760373        
2,394,893         3,500,000   

Era Helicopters LLC

   AGUSTA    AW139      N482LA       Pennsylvania    Domestic      41272        
13,057,980         14,500,000   

Era Helicopters LLC

   AGUSTA    AW139      N804CB       Pennsylvania    Domestic      41277        
13,760,382         15,250,000   

Era MED LLC

   EUROCOPTER    BK117      N116MB       Pennsylvania    Domestic      7095   
     2,103,107         2,500,000   

Era MED LLC

   EUROCOPTER    BK117      N135CP       Pennsylvania    Domestic      7014   
     1,950,341         2,250,000   

Era MED LLC

   EUROCOPTER    BK117      N532KH       Pennsylvania    Domestic      7069   
     2,154,198         2,500,000   

Era MED LLC

   SIKORSKY    S-76      N574EH       Ohio    Domestic      760369        
2,547,111         3,500,000   

Era Leasing LLC

   SIKORSKY    S-76C      N928DZ       GOM    Domestic      760609        
7,309,144         10,000,000   

Era Leasing LLC

   AGUSTA    AW139      N813DG       Alaska    Domestic      31032        
10,520,431         11,750,000   

Era Leasing LLC

   SIKORSKY    S-76A      N911LV       Ohio    Domestic      760281        
2,352,440         2,700,000               

Grand Total

        405,433,393         467,450,000   



--------------------------------------------------------------------------------

SCHEDULE C

EXISTING LIENS

 

SECURED OBLIGATIONS

  

COLLATERAL

U.S. Bancorp Equipment Finance, Inc. Promissory Note dated November 24, 2010, in
the amount of $11,694,656    One (1) AgustaS.p.A. model AW139 helicopter bearing
manufacturer’s serial number 31309 and U.S. Registration Number N603PW and two
Pratt & Whitney Canada model PT6C-67C aircraft engines bearing manufacturer’s
serial numbers PCE-KB0718 and PCE-KB0712, including but not limited to (i) all
avionics, accessories, improvements, components, instruments, furnishings,
substitutions, additions, replacements, parts, tools and equipment now or
hereafter affixed to or used in connection with such airframe, engines and/or
propellers, together with all products and proceeds thereof, including but not
limited to all leased and/or chartered income and all insurance recoveries and
(ii) all warranty, and/or service rights relating to such airframe, engines,
and/or propellers, and any claims thereunder. U.S. Bancorp Equipment Finance,
Inc. Promissory Note dated December 23, 2010, in the amount of $27,000,000   
One (1) Eurocopter model EC225 LP helicopter bearing manufacturer’s serial
number 2777 and U.S. Registration Number N109RR and two Turbomeca S.A. model
Makila 2A1helicopter engines bearing manufacturer’s serial numbers 13070 and
13071, including but not limited to (i) all avionics, accessories, improvements,
components, instruments, furnishings, substitutions, additions, replacements,
parts, tools and equipment now or hereafter affixed to or used in connection
with such airframe, engines and/or propellers, together with all products and
proceeds thereof, including but not limited to all leased and/or chartered
income and all insurance recoveries and (ii) all warranty, and/or service rights
relating to such airframe, engines, and/or propellers, and any claims
thereunder.



--------------------------------------------------------------------------------

SCHEDULE D

EXISTING INDEBTEDNESS

 

SECURED DEBT

   Amount as of
December 22, 2011  

Principal loan balance- N109RR

Principal loan balance- N603PW

   $


$

25,380,000


10,258,504

  


  

  

 

 

 

Total Secured Debt

   $ 35,638,504   

 

UNSECURED DEBT

   Amount as of
December 22, 2011  

Eurocopter BK117 7059 N236KH;BK117 7124

N378LF;BK117 7178 N7062J;BK117 7223

N911CH;EC135 0051 N891T;EC135 0052 N892T - Canal

Air LLC Aircraft Leases

     8,862,708   

Hangar 1 & Parking - Anchorage 31506

     1,509,922   

LCH - Land Lease Hangar

     804,644   

Sikorsky S76 N911GH - Canal Air Aircraft Lease

     450,275   

Venice - Base Rental

     417,049   

LCH- Transport Center-Ops Facility Lease

     357,808   

Fourchon - Land Lease

     336,063   

Cameron - Base Rental

     138,600   

Hangar 4 & A/C Parking - Anchorage - 03722

     127,211   

LCH - Land Lease Parking

     120,341   

Galveston Facility - 8716 Bonanza

     97,600   

Galveston Facility - 8712 Bonanza

     64,725   

LCH - LC Admin 3 Facility Lease

     40,000   

Coatesville Land Lease

     38,253   

LCH - Training Facility Lease

     36,000   

Copy Machines (HR, Purchasing, QA)

     30,684   

Eurocopter AS350B2 SN 3110 * CFS Aircraft Lease

     28,744   

Eurocopter AS350B2 SN 3103 * CFS Aircraft Lease

     28,724   

Eurocopter AS350B2 SN 2924 * CFS Aircraft Lease

     28,565   

Sikorsky S76 760153 N886AH- Canal Air LLC Aircraft Lease

     24,500   

Copy Machines (Accounting)

     24,100   

Cameron - Base Rental - Additional land

     24,000   

LCH - Land Lease Training

     22,870   

Lake Jackson Apartments

     17,802   

LCH - Hess Bldg - Acctg

     12,600   

Mobile, AL Apartments

     10,500   

Houma Land Lease

     10,420   

Houma Apartments #511

     10,000   

Houma Apartments #724

     10,000   

LCH Apartments #314

     9,800   

LCH Apartments #813

     9,720   



--------------------------------------------------------------------------------

 

LCH Apartments #1501

     9,680   

LCH Apartments #810

     9,640   

LCH Apartments #815

     9,640   

LCH Apartments #1502

     9,600   

LCH Apartments #305

     9,560   

LCH Apartments #801

     9,504   

LCH Apartments #803

     9,504   

LCH Apartments #805

     9,504   

LCH Apartments #807

     9,504   

LCH Apartments #304

     9,480   

Houma Apartments #213

     9,275   

Houma Apartments #211

     9,205   

Houma Apartments #231

     9,205   

Houma Apartments #426

     9,205   

Houma Apartments #633

     9,205   

Houma Apartments #636

     9,205   

Houma Apartments #226

     9,100   

Houma Apartments #722

     8,750   

Houma Apartments #721

     8,750   

LCH Apartments #704

     8,224   

LCH Apartments #1112

     7,455   

Brazoria Office/Hangar Rental

     7,200   

LCH Apartments #804

     7,200   

Land Lease - 27,000 parking - 031642 Alaska

     6,630   

Galveston Apartments

     6,406   

LCH Apartments #1215

     6,390   

LCH Apartments #1103

     6,120   

Valdez - Lot 1, 2 - Alaska

     4,263   

Houma Land Lease

     4,007   

04672/70794 - Deadhorse, Alaska

     2,565   

Houma Apartments #1021

     2,500   

Houma Apartments #1023

     2,500   

Houma Apartments #1024

     2,500   

New Orleans Apartments

     1,894   

LCH Apartments #816

     1,198   

04672/70794 - Deadhorse, Alaska

     1,028   

LCH Trailer #72

     330   

LCH Trailer #105

     330   

LCH Trailer #88

     330      

 

 

 

Total Unsecured Debt

   $ 13,960,814   



--------------------------------------------------------------------------------

SCHEDULE E

REQUIRED INSURANCE.

The Borrower shall ensure that each Mortgaged Helicopter is insured in
accordance with the following insurance provisions:

(a) The policies of insurance for each Mortgaged Helicopter shall contain the
following coverages:

(1) comprehensive aviation legal liability insurance in respect of each
Mortgaged Helicopter against public liability risks (including contractual
liability, bodily injury and property damage coverage inclusive of liability to
third parties), including war and related perils (or comparable coverage
provided by a government), in all cases with respect to or arising out of the
servicing, maintenance, use, operation, ownership or leasing of the Mortgaged
Helicopter, and, when the Mortgaged Helicopter is not in service, in accordance
with a standard “ground” policy offered in the Lloyd’s London insurance market
(or a comparable policy offered in the U.S. or western European aviation
insurance market or other aviation insurance market acceptable to the Majority
Lenders). All such insurance shall be in amounts that are not less than the
amounts set forth opposite the Mortgaged Helicopter of the same make and model
on Annex I to this Schedule, and carried with insurers or re-insurers of
recognized reputation and responsibility in the aircraft insurance industry.

(2) comprehensive all-risk aircraft hull ground and flight insurance (i) with
respect to any Mortgaged Helicopter, from time to time, on an agreed value basis
for an amount at least equal to 110% of the agreed Fair Market Value of such
Mortgaged Helicopter at the time it first becomes subject to the Lien of the
Mortgage in favor of the Administrative Agent (the “Agreed Insured Value”) and
(ii) in an amount with respect to any Engine or Part when not installed on the
Mortgaged Helicopter at least equal to the Fair Market Value of such Engine or
Part.

(3) hull war risks and allied perils insurance on the Mortgaged Helicopter
(which shall include, but not be limited to, coverage for hijacking, declared or
undeclared war, insurrections, strikes, riots, commotions or labor disturbances,
malicious acts or acts of sabotage and unlawful seizure or wrongful exercise of
control of the Mortgaged Helicopter in flight by a person on board such
Mortgaged Helicopter acting without the consent of the operator of such
Mortgaged Helicopter), on an agreed value basis for an amount at least equal to
the Agreed Insured Value at such time and covering those perils which are
covered by LSW555B; and



--------------------------------------------------------------------------------

(4) liability war risks and allied perils insurance on the Mortgaged Helicopter
(which shall include, but not be limited to, coverage for hijacking, declared or
undeclared war, insurrections, strikes, riots, commotions or labor disturbances,
malicious acts or acts of sabotage and unlawful seizure or wrongful exercise of
control of the Mortgaged Helicopter in flight by a person on board such
Mortgaged Helicopter acting without the consent of the Lessee) of a scope of
coverage at least as comprehensive as AVN 52D or comparable government coverage.

(b) Such insurances shall be subject to an endorsement at least as comprehensive
as AVN 67B (with the Administrative Agent being named as loss payee in respect
of any hull policy and the Lenders, other Creditors and the Administrative Agent
being named as additional insureds in respect of any liability policy).

(c) The Borrower shall cause each of the insurance policies to contain the
following additional requirements:

(1) to the extent that the primary insurances have not been placed directly in
Lloyds of London, or other internationally recognized aviation insurance
markets, 100% of such coverage shall be reinsured in such markets;

(2) each reinsurance policy, if any, shall have, if available on commercially
reasonable terms, a market standard “cut-through” endorsement;

(3) shall be payable in Dollars (or, if payable in another currency other than
Dollars, shall be reinsured in Dollars in accordance with (1) above), to the
account specified by the Agent or to the account of the relevant party entitled
thereto; and

(4) shall contain a 50/50 clause in accordance with current market practice as
set forth in AVS103.

(d) The Borrower shall provide the following with respect to each insurance
policy:

(1) a letter of undertaking from its insurance broker or provisions in the
insurance policy, in either case, requiring the insurers or underwriters to
promptly notify the loss payees, contract parties or additional insured, as
applicable, of any cancellation or material change to any such policy or any
failure of the Borrower, the applicable Helicopter Owning Subsidiary, or, if
applicable, Eligible Lessee to make any premium payment or installment; and

 

2



--------------------------------------------------------------------------------

(2) the Borrower, each Helicopter Owning Subsidiary and, if applicable, each
Eligible Lessee (by means of Eligible Leases or otherwise) is required to
deliver or cause to be delivered to the Administrative Agent from the applicable
insurance broker, on or prior to the Drawdown Date for each Mortgaged Helicopter
and thereafter at least annually on or prior to each renewal date of such
insurance: certificate(s) of insurance, in English, certifying the date and time
of commencement and expiry of each insurance policy; specifying the deductible
amounts and levels of co-insurance or re-insurance, if any, for each type of
loss; providing a full list of underwriting security, each insurer being named
with its percentage for each insurance, or, if not available, stating in which
market the insurance is placed; and a letter from such broker, if available,
confirming that the insurances comply with this Required Insurance, and if the
Borrower receives copies of such documents, the Borrower shall deliver copies of
such documents to the Administrative Agent to the extent that the Administrative
Agent has not received such documents.

Contingent Insurance. With respect to each Mortgaged Helicopter, the Borrower or
the relevant Helicopter Owning Subsidiary shall procure:

(a) contingent liability insurance (including coverage that will respond in
addition to or excess of the Eligible Lessees’ primary liability insurance, if
applicable, it being understood that such coverage does not protect such Lessee)
on a per occurrence basis in an amount not less than the amount referenced in
Annex I as the Minimum Comprehensive Liability for such Mortgaged Helicopter;
and

(b) contingent hull insurance on a per occurrence basis in an amount not less
than the Agreed Insured Value for such Mortgaged Helicopter.

All such contingent policies of insurance shall be subject to London Form
LSW610A, with endorsements consistent with the endorsements set forth above (to
the extent not inconsistent with such London Form).

 

3



--------------------------------------------------------------------------------

Annex I to Schedule E

 

Mortgaged
Helicopter

   Manufacturer    Model    Serial No.    Minimum
Comprehensive
Liability    Agreed
Insured
Value               

 

4



--------------------------------------------------------------------------------

SCHEDULE F

Tier 1 Jurisdictions

United Kingdom

Norway

Sweden

Canada

Tier 2 Jurisdictions

Other jurisdictions in which the Cape Town Treaty has been Fully Implemented,
except for Brazil and Nigeria



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF

PROMISSORY NOTE

PROMISSORY NOTE

Dated as of                      , 20    

issued by

ERA GROUP INC.

as Borrower

in favor of

[LENDER]

as Lender



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

U.S.$[            ]

   ____________, 20___    New York, New York

FOR VALUE RECEIVED, the undersigned ERA GROUP INC., a corporation incorporated
under the laws of the State of Delaware (hereinafter called the “Borrower”),
hereby promises to pay to the order of [LENDER], a [JURISDICTION OF ORGANIZATION
AND TYPE OF ENTITY], as lender (the “Lender”), with offices at [ADDRESS], the
principal sum of [COMMITMENT] ($[            ]) or, if less, the aggregate
unpaid principal amount of the Advances from time to time outstanding made by
the Lender to the Borrower pursuant to the senior secured revolving credit
facility agreement (the “Credit Agreement”) dated                      , 20__,
by and among, (1) the Borrower, (2) WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE
BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC. and
REGIONS BANK, as mandated lead arrangers, (3) WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON
HUMPHREY, INC. and REGIONS BANK, as bookrunners, (4) WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as administrative agent, (5) JPMORGAN CHASE BANK,
N.A., as syndication agent, (6) DEUTSCHE BANK SECURITIES INC., SUNTRUST BANK and
REGIONS BANK, as co-documentation agents, (7) COMPASS BANK, WHITNEY BANK,
GOLDMAN SACHS BANK USA, COMERICA BANK and THE NORTHERN TRUST COMPANY, as
managing agents, (8) Wells Fargo, as swing line bank and (9) the banks and
financial institutions whose names and addresses are set out in Schedule A
thereto (together with any assignee thereof pursuant to Section 11 thereto and
the Swing Line Bank, the “Lenders”). The Borrower shall repay all outstanding
Advances on the Termination Date. This promissory note may be prepaid on such
terms as provided in the Credit Agreement.

Words and expressions used herein and defined in the Credit Agreement shall have
the same meanings herein as therein defined.

The Advances shall bear interest for the period(s) of one (1), three (3),
six (6), nine (9) or twelve (12) months (or such other period as may be agreed
by the Lenders), as selected by the Borrower pursuant to Section 6.2 of the
Credit Agreement, at the rate per annum which is equal to the aggregate of,
(a) LIBOR plus (b) the Applicable Margin, as provided in Section 6.1 of the
Credit Agreement. Any payments under the Credit Agreement or hereunder not paid
when due, whether by acceleration or otherwise, shall bear interest thereafter
at a rate per annum equal to two hundred (200) basis points over the Applicable
Rate then in effect with respect thereto at the time of such default.

All payments of principal and interest hereunder are payable in lawful money of
the United States of America to the Administrative Agent at its offices located
at WFBLS Charlotte Agency Services, 1525 W WT Harris Blvd, MAC D1109-019
Charlotte, NC 28262 or to such other branch of the Administrative Agent as the
Administrative Agent may direct, in immediately available same day funds.



--------------------------------------------------------------------------------

The Administrative Agent may endorse the amount, currency and the date of the
making of each Advance and any payment or prepayment thereof on the grid annexed
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided, however, that
any failure to endorse such information on such grid shall not in any manner
affect the obligation of the Borrower to make payment of principal and interest
in accordance with the terms of this promissory note.

If this promissory note or any payment required hereunder becomes due and
payable on a day which is not a Banking Day the due date thereof shall be
extended until the next following Banking Day unless such next following Banking
Day falls in the following calendar month, in which case, this promissory note
or any payment required hereunder shall be due on the immediately preceding
Banking Day. Any interest shall be payable during any such extension at the rate
applicable immediately prior thereto.

This promissory note is one of the Notes referred to in, and is entitled to the
security and benefits of, the Credit Agreement. Upon the occurrence of any Event
of Default under the Credit Agreement, the principal hereof and accrued interest
hereon may be declared to be and shall thereupon become, forthwith, due and
payable.

Presentment, demand, protest and notice of dishonor of this promissory note or
any other notice of any kind are hereby expressly waived.

THE UNDERSIGNED, AND BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO
OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS PROMISSORY NOTE.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
on the date and year first above written.

 

ERA GROUP INC. By:       Name:   Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Each Advance    Amount of Principal
Paid or Repaid    Outstanding
Balance    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF

DRAWDOWN NOTICE

DRAWDOWN NOTICE

Dated                      , 20    

from

ERA GROUP INC.

as Borrower

to

WELLS FARGO BANK, NATIONAL ASSOCIATION

as [Administrative Agent / Swing Line Bank]



--------------------------------------------------------------------------------

Drawdown Notice

[Date]

Wells Fargo Bank, National Association

WFBLS Charlotte Agency Services

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

Pursuant to Section [3.5]/[3.6] of the Senior Secured Revolving Credit Facility
Agreement dated as of                      , 20     (the “Credit Agreement”)
made by and among (1) ERA GROUP INC., a corporation incorporated under the laws
of the State of Delaware (hereinafter called the “Borrower”) (2) WELLS FARGO
SECURITIES, LLC, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC.,
SUNTRUST ROBINSON HUMPHREY, INC. and REGIONS BANK, as mandated lead arrangers,
(3) WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK
SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC. and REGIONS BANK, as
bookrunners, (4) WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”), (5) JPMORGAN CHASE BANK, N.A., as syndication
agent, (6) DEUTSCHE BANK SECURITIES INC., SUNTRUST BANK and REGIONS BANK, as
co-documentation agents, (7) COMPASS BANK, WHITNEY BANK, GOLDMAN SACHS BANK USA,
COMERICA BANK and THE NORTHERN TRUST COMPANY, as managing agents (8) Wells
Fargo, as swing line bank (the “Swing Line Bank”) and (9) the banks and
financial institutions whose names and addresses are set out in Schedule A
thereto (together with any assignee thereof pursuant to Section 11 thereto and
the Swing Line Bank, the “Lenders”, and each a “Lender”), the undersigned hereby
gives the [Administrative Agent]/[Swing Line Bank] notice of a drawdown of a
[Revolving Credit]/[Swing Line] Advance. All terms used herein, shall have the
meanings given thereto in the Credit Agreement.

Drawdown Date:

Amount:

Purpose:

Initial Interest Period(s):

Specify whether LIBOR Advance or Base Rate Advance:

Disbursement Instructions:



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that (a) the representations and
warranties stated in Section 2 of the Credit Agreement (updated mutatis
mutandis) are true and correct on the date hereof and will be true and correct
on the Drawdown Date specified above as if made on such date, and (b) no Event
of Default has occurred and is continuing or will have occurred and be
continuing on the Drawdown Date, and no event has occurred or is continuing
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default.

In the event that the [Lenders]/[Swing Line Bank] shall not be obliged under the
terms of the Credit Agreement to make the above requested Advance (including,
without limitation any such failure resulting from the failure of the Borrower
to satisfy a condition precedent set forth in Section 4 of the Credit
Agreement)1, the Borrower shall indemnify and hold fully harmless the [Lenders
or any of them]/[Swing Line Bank], against any losses which the [Lenders or any
of them]/[Swing Line Bank], may sustain as a result of borrowing or agreeing to
borrow funds to meet the requested drawdown and the certificate of the [relevant
Lender]/[Swing Line Bank] shall, absent manifest error, be conclusive and
binding on the Borrower as to the extent of any such losses.

This Drawdown Notice is effective upon receipt by you and shall be irrevocable.

 

ERA GROUP INC. By:       Name:   Title:

 

 

1 

Insert the following in the initial Drawdown Notice — “or the failure of the
Credit Agreement to become effective”



--------------------------------------------------------------------------------

EXHIBIT 3

FORM OF

LETTER OF CREDIT REQUEST

LETTER OF CREDIT REQUEST

Dated                      , 20    

from

ERA GROUP INC.

as Borrower

to

[LETTER OF CREDIT ISSUER]

as Letter of Credit Issuer



--------------------------------------------------------------------------------

LETTER OF CREDIT REQUEST

 

No. _____1

   Dated: [Date]

[Letter of Credit Issuer]

[Address]

Attn.: _________________

Ladies and Gentlemen:

The undersigned, ERA GROUP INC., refers to the Senior Secured Revolving Credit
Facility Agreement, dated                      , 20     (as amended, modified or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), made by and among (1) ERA
GROUP INC., a corporation incorporated under the laws of the State of Delaware
(hereinafter called the “Borrower”) (2) WELLS FARGO SECURITIES, LLC, JPMORGAN
CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY,
INC. and REGIONS BANK, as mandated lead arrangers, (3) WELLS FARGO SECURITIES,
LLC, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON
HUMPHREY, INC. and REGIONS BANK, as bookrunners, (4) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent, (5) JPMORGAN CHASE BANK, N.A., as
syndication agent, (6) DEUTSCHE BANK SECURITIES INC., SUNTRUST BANK and REGIONS
BANK , as co-documentation agents, (7) COMPASS BANK, WHITNEY BANK, GOLDMAN SACHS
BANK USA, COMERICA BANK and THE NORTHERN TRUST COMPANY, as managing agents,
(8) Wells Fargo, as swing line bank (the “Swing Line Bank”) and (9) the banks
and financial institutions whose names and addresses are set out in Schedule A
thereto (together with any assignee thereof pursuant to Section 11 thereto and
the Swing Line Bank, the “Lenders”, and each a “Lender”).

The undersigned hereby requests that the Letter of Credit Issuer issue on behalf
and for the account of the undersigned a Letter of Credit on                 
    , 20     (the “Date of Issuance”) in the aggregate amount of
US$            .

The beneficiary of the requested Letter of Credit will be                     
and such Letter of Credit will be in support of             2 and will have a
stated termination date of                      , 20    .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be on the Date of Issuance:

 

 

1 

Letter of Credit Request Number.

2 

Insert description of the L/C Supportable Obligations to which this letter of
Credit Request relates.



--------------------------------------------------------------------------------

  1. the representations and warranties contained in Section 2 of the Credit
Agreement are and will be true and correct in all material respects, before and
after giving effect to the issuance of the Letter of Credit requested hereby, as
though made on the Date of Issuance, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date; and

 

  2. no Event of Default has occurred and is continuing, or would result after
giving effect to the issuance of the Letter of Credit requested hereby.

Copies of all documentation, if any, with respect to the supported transaction
are attached hereto.

 

ERA GROUP INC. By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 4

FORM OF

COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

DATED                      , 20    

FROM

ERA GROUP INC.

AS BORROWER

TO

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER

OF

ERA GROUP INC.

FOR THE PERIOD ENDED                      (this “Certificate”)

The undersigned, being the chief financial officer of ERA GROUP INC., a
corporation incorporated under the laws of the State of Delaware (the
“Borrower”), hereby certifies, on behalf of the Borrower, to Wells Fargo Bank,
National Association, as administrative agent (together with its successors and
assigns, the “Administrative Agent”), in connection with that certain senior
secured revolving credit facility agreement, dated as of                      ,
20     (as the same may be amended, modified, supplemented and/or restated from
time to time the “Credit Agreement”), by and among, inter alia, the Borrower and
Administrative Agent as follows:

 

  (i) that I have reviewed the financial statements of the Borrower dated as of
[—] and for the [—] period then ended and such statements fairly present the
financial condition of the Borrower as of the dates indicated and the results of
their operations and cash flows for the periods indicated; and

 

  (ii) that I have reviewed the terms of the Credit Agreement, the Notes and the
Security Documents (collectively, the “Transaction Documents”) and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and the condition of the Borrower during the accounting period
covered by the financial statements referred to in clause (i) above; and

 

  (iii) such review has not disclosed the existence during or at the end of such
accounting period of any condition or event that constitutes an Event of Default
concerning the Borrower nor any event which with the giving of notice or lapse
of time or both would constitute an Event of Default concerning the Borrower,
nor do I have knowledge of the existence of any such condition or event as at
the date of this Certificate [EXCEPT, [IF SUCH CONDITION OR EVENT EXISTED OR
EXISTS, DESCRIBE THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE
BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO]]; [and]

 

  (iv) the Borrower is in compliance with the covenants contained in
Section 10.1 and 10.2 of the Credit Agreement, and in each other Transaction
Document to which it is a party, including, without limitation the covenants set
forth in Section 10.1(a)(xvi) through (xxi) of the Credit Agreement, and Annex A
attached hereto shows the calculations thereof in reasonable detail; [and]



--------------------------------------------------------------------------------

  (v)

[attached hereto as Annex B is a List of Liens current as of the date hereof;]1
[and]

 

  (vi) [the Company has [redeemed]/[repurchased]             % of its
outstanding [convertible subordinated bonds] [class of [common]/[preferred]
capital stock] during the past quarter].

Capitalized terms used herein without definition have the meaning ascribed
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
                     , 20    .

 

ERA GROUP INC. By:       Name:   Title: Chief Financial Officer

 

 

1 

To be included if requested by the Administrative Agent.



--------------------------------------------------------------------------------

ANNEX A

 

1. Section 10.1(a)(xvi) – Interest Coverage Ratio:

Maintain, on a consolidated basis, commencing with the completion of the fiscal
quarter ending March 31, 2012, a ratio of not less than: 3.0 to 1.0 of
(a) EBITDA minus dividends and distributions (other than dividends on, or a
redemption of, the SEACOR Preferred Shares (if issued) divided by (b) interest
expense (including interest attributable to capitalized leases) in accordance
with GAAP, during the four (4) fiscal quarters preceding the date on which such
ratio is determined, provided, however, that with respect to the first three
fiscal quarters in calendar year 2012, for purposes of determining interest
expense, interest expense shall be calculated on an annualized pro forma basis
as follows: (i) for the fiscal quarter ending March 31, 2012, the actual
interest expense for such period multiplied by four, (ii) for the two fiscal
quarters ending June 30, 2012, the actual interest expense for such periods
multiplied by two, and (iii) for the three full fiscal quarters ending
September 30, 2012, the actual interest expense for such periods multiplied by
four-thirds.

 

  A. EBITDA minus dividends and distributions (other than dividends on, or a
redemption of, the SEACOR Preferred Shares (if issued)

 

     $[—]

TO

 

  B. Interest expense (including interest attributable to capitalized leases),
on a consolidated basis, during the preceding four (4) fiscal quarters

 

     $[—]

Minimum requirement per Credit Agreement of not less than: 3.0 to 1.0

 

     Actual = [—]:1.0

 

2. Section 10.1(a)(xvii) – Funded Debt/EBITDA:

Maintain, on a consolidated basis, a ratio of Funded Debt to EBITDA of not more
than 4.0 to 1.0, determined as at the end of each fiscal quarter, provided,
however, that upon successful placement of a Qualified Notes Offering, the
Borrower shall maintain a ratio of Funded Debt to EBITDA of not more than 5.0 to
1.0, determined as at the end of each fiscal quarter.

 

A.

   Funded Debt   $[—]

TO

 

B.    EBITDA   $[—]

Maximum requirement per Credit Agreement of not more than: [4.0 to 1.0]/[5.0 to
1.0]

 

     Actual = [—]:1.0



--------------------------------------------------------------------------------

3. [Section 10.1(a)(xviii) – Secured Funded Debt/EBITDA:

Upon successful placement of a Qualified Notes Offering, maintain, on a
consolidated basis, a ratio of Secured Funded Debt to EBITDA of not more than
(i) 3.0 to 1.0 through the fiscal quarter ending December 31, 2012 and (ii) 2.5
to 1.0 thereafter, determined as at the end of each fiscal quarter.

 

A.

   Secured Funded Debt   $[—]

 

B.

   EBITDA   $[—]

Maximum requirement per Credit Agreement of not more than: [3.0 to 1.0]/[2.5 to
1.0].

 

     Actual = [—]:1.0]2

 

4. Section 10.1(a)(xix) – Funded Debt/Fair Market Value of Owned Helicopters

Funded Debt shall not exceed sixty percent (60%) of the aggregate Fair Market
Value of all Helicopters.

 

A.

   Funded Debt   $[—]

 

B.

   Fair Market Value of all Helicopters   $[—] A expressed as a percentage of B
    [—]%

Maximum requirement per Credit Agreement of not more than: 60%

 

     Actual = [—]%

 

5. Section 10.1(a)(xx) – Fair Market Value of Mortgaged Helicopters /Funded Debt

Procure that the ratio of (A) the sum of (i) the aggregate Fair Market Value of
all Mortgaged Helicopters and (ii) the aggregate value of the Borrower’s
Accounts Receivable and Inventory (each as determined in accordance with GAAP)
to (B) Funded Debt shall at all times equal or exceed one hundred twenty percent
(120%);

 

  A. The sum of

 

  (i) Fair Market Value of all Mortgaged Helicopters $[—]

+

 

  (ii) Borrower’s Accounts Receivables and Inventory $[—]

 

 

2 

Only to be included upon a Qualified Notes Offering.



--------------------------------------------------------------------------------

 

     Total = $[—] B.    Funded Debt                $[—] A expressed as a
percentage of B                  [—]% Minimum requirement per Credit Agreement
of not less than: 120%        Actual = [—]%

 

6. Section 10.1(a)(xxi) – Fair Market Value of United States Registered
Helicopters

At least sixty percent (60%) of the aggregate Fair Market Value of all Mortgaged
Helicopters comprises Mortgaged Helicopters that are registered in the United
States.

 

A.    Fair Market Value of all Mortgaged Helicopters registered in the United
States   $[—] B.    Fair Market Value of all Mortgaged Helicopters   $[—] A
expressed as a percentage of B     [—]% Minimum requirement per Credit Agreement
of not less than: 60%        Actual = [—]%



--------------------------------------------------------------------------------

[ANNEX B]

List of Liens



--------------------------------------------------------------------------------

EXHIBIT 5

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

Dated as of                  , 20    

from

[            ]

as Assignor

to

[            ]

as Assignee

 



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
                                 , 20     between [NAME OF ASSIGNOR], a
[bank/corporation] organized under the laws of [JURISDICTION OF INCORPORATION OF
ASSIGNOR] (the “Assignor”), and [NAME OF ASSIGNEE], a [bank/corporation]
organized under the laws of [JURISDICTION OF INCORPORATION OF ASSIGNEE] (the
“Assignee”), supplemental to:

(A) that certain Senior Secured Revolving Credit Facility Agreement, dated as of
            , 20     (as amended, restated, modified or supplemented from time
to time, together the “Credit Agreement”), made by and among (1) (1) ERA GROUP
INC., a corporation incorporated under the laws of the State of Delaware
(hereinafter called the “Borrower”) (2) WELLS FARGO SECURITIES, LLC, JPMORGAN
CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY,
INC. and REGIONS BANK, as mandated lead arrangers, (3) WELLS FARGO SECURITIES,
LLC, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON
HUMPHREY, INC. and REGIONS BANK, as bookrunners, (4) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), (5) JPMORGAN
CHASE BANK, N.A., as syndication agent, (the “Syndication Agent”) (6) DEUTSCHE
BANK SECURITIES INC., SUNTRUST BANK and REGIONS BANK, as co-documentation agents
(the “Co-Documentation Agents, and together with the Administrative Agent and
the Syndication Agent, the “Agents”) (7) COMPASS BANK, WHITNEY BANK, GOLDMAN
SACHS BANK USA, COMERICA BANK and THE NORTHERN TRUST COMPANY, as managing agents
(8) Wells Fargo, as swing line bank (the “Swing Line Bank”) and (9) the banks
and financial institutions whose names and addresses are set out in Schedule A
thereto (together with any assignee thereof pursuant to Section 11 thereto and
the Swing Line Bank, the “Lenders”, and each a “Lender”), pursuant to which the
Lenders agreed to make available to the Borrower a revolving credit facility
(the “Credit Facility”) in the maximum principal amount which may be outstanding
at any time (in Advances and/or Letters of Credit) of Three Hundred Fifty
Million Dollars ($350,000,000) (with a request for such amount to be increased
up to Four Hundred Fifty Million Dollars ($450,000,000, as provided in the
Credit Agreement); provided, however, that at no time may the amount of
outstanding Letters of Credit be in excess of Fifty Million Dollars
($50,000,000); and

(B) the promissory note made by the Borrower payable to the order of the
Administrative Agent dated                                  , 20     (the
“Note”) evidencing the Advances under the Credit Agreement.

Except as otherwise defined herein, terms defined in the Credit Agreement have
the same meaning when used herein.

 



--------------------------------------------------------------------------------

In consideration of the premises and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Assignor hereby sells, transfers and assigns to the Assignee
[            ]% of the Assignor’s right, title and interest in, to and under
the: (a) the Credit Agreement, (b) the Note (including, without limitation, its
interest in the indebtedness evidenced by the Note) and (c) the Letters of
Credit. Simultaneously herewith, the Assignee shall pay to the Assignor an
amount equal to the purchase price agreed between them in a separate writing.

2. The Assignee hereby assumes [            ]% of the obligations of the
Assignor under the Credit Agreement and shall hereafter be a “Lender” for all
purposes of the Credit Agreement and the Note and a “Letter of Credit
Participant” for purposes of the Letters of Credit, the Assignee’s Commitment
thereunder being $[            ] in respect of the Credit Facility.

3. The [Assignor]/[Assignee] shall pay an administrative fee of Five Thousand
Dollars ($5,000) to the Administrative Agent to reimburse the Administrative
Agent for its cost in processing the assignment and assumption herein contained.

4. If it is not a U.S. person, the Assignee shall, on or prior to the date
hereof and from time to time thereafter when required by applicable provisions
of the United States Internal Revenue Code, provide the Borrower with two duly
completed copies of Internal Revenue Service Form W- 8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that the Assignee is entitled to benefits under an income tax treaty
to which the United States is a party that exempts withholding tax on payments
under the Credit Agreement and the Notes or certifying that the income
receivable pursuant to the Credit Agreement or the Notes is effectively
connected with the conduct of a trade or business in the United States.

5. The Assignee irrevocably designates and appoints the Agents as its agent, and
irrevocably authorizes the Agents, to take such action on its behalf and to
exercise such powers on its behalf under the Credit Agreement and under the
Note, each as supplemented hereby, as are delegated to the Agents by the terms
of each thereof, together with such powers as are reasonably incidental thereto
all as provided in Section 16 of the Credit Agreement.

6. The Assignor makes no representation or warranty in connection with, and
shall have no responsibility with respect to, the solvency, financial condition
or statements of the Borrower, or the validity and enforceability of the
obligations of the Borrower in respect of the Credit Agreement or the Note. The
Assignee acknowledges that it has, independently and without reliance on the
Assignor or the Agents, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.

 



--------------------------------------------------------------------------------

7. Every notice or demand under this Agreement shall be in writing and may be
given by facsimile or electronic mail and shall be sent (with a copy to the
Administrative Agent) as follows:

If to the Assignor:

[NAME OF ASSIGNOR]

[ADDRESS]

Facsimile No.:

Email:

Attention:

If to the Assignee::

[NAME OF ASSIGNEE]

[ADDRESS]

Facsimile No.:

Email:

Attention:

If to the Administrative Agent:

[ADDRESS]

Facsimile No.:

Email:

Attention:

Any notice sent by facsimile or electronic mail shall be confirmed by letter
dispatched as soon as possible thereafter. The Assignee designates its address
given above as its address for notices pursuant to Section 17.2 of the Credit
Agreement.

8. EACH OF THE ASSIGNOR AND THE ASSIGNEE HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

9. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

10. This Agreement may be executed in several counterparts with the same effect
as if the parties executing such counterparts executed one agreement as of the
date hereof and each counterpart when executed and delivered shall be deemed to
be an original and all of such counterparts together shall constitute this
Agreement.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:         By:       Name:      
Name:   Title:       Title: By:         By:       Name:       Name:   Title:    
  Title:

 

Consented and Agreed this

             day of             , 20    :

 

ERA GROUP INC., as Borrower

By       Name:   Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By       Name:  
Title:

 

By       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT 6

FORM OF GUARANTY

GUARANTY

Dated as of                  , 20    

from

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

   Guaranty; Limitation of Liability      1   

Section 2.

   Guaranty Absolute      2   

Section 3.

   Waivers and Acknowledgments      4   

Section 4.

   Subrogation      4   

Section 5.

   Payments Free and Clear of Taxes, Etc.      5   

Section 6.

   Representations and Warranties      8   

Section 7.

   Covenants      8   

Section 8.

   Amendments, Guaranty Supplements, Etc.      8   

Section 9.

   Notices, Etc.      9   

Section 10.

   No Waiver; Remedies      9   

Section 11.

   Right of Set-off      9   

Section 12.

   Indemnification      10   

Section 13.

   Subordination      11   

Section 14.

   Continuing Guaranty; Assignments Under the Credit Agreement      12   

Section 15.

   Execution in Counterparts      12   

Section 16.

   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.      12   

Exhibit A - Guaranty Supplement

  

 



--------------------------------------------------------------------------------

GUARANTY

GUARANTY dated as of                  , 20     (this “Guaranty”) made by the
Persons listed on the signature pages hereof and the Additional Guarantors (as
defined in Section 8(b)) (such Persons so listed and the Additional Guarantors
being, collectively, the “Guarantors” and, individually, each a “Guarantor”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent for the
Lenders and the Letter of Credit Issuers (together, the “Lender Parties”).

PRELIMINARY STATEMENT:

ERA Group Inc., a Delaware corporation (the “Borrower”), is party to the Credit
Agreement dated as of                  , 20     (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined) with, inter alia, certain Lender
Parties party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent for such Lender Parties. Each Guarantor may receive,
directly or indirectly, a portion of the proceeds of the Advances under the
Credit Agreement and will derive substantial direct and indirect benefits from
the transactions contemplated by the Credit Agreement. It is a condition
precedent to the making of Advances and the issuance of Letters of Credit by the
Lender Parties under the Credit Agreement from time to time that each Guarantor
shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Parties to make Advances and to issue Letters of Credit under the Credit
Agreement from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees (i) the punctual payment
when due, whether at scheduled maturity or on any date of a required prepayment
or by acceleration, demand or otherwise, of all obligations of each other
Security Party now or hereafter existing under or in respect of the Credit
Agreement, Notes and Security Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise, and (ii) the punctual
and full performance and compliance by each other Security Party of each and
every duty, covenant, agreement and obligation thereof under the Credit
Agreement, Notes and Security Documents (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Creditor in enforcing any rights under this Guaranty or under the
Credit Agreement, Notes or Security Documents. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Creditor to any Creditor under or in respect of the Credit Agreement, Notes and
Security Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Security Party.

 



--------------------------------------------------------------------------------

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Creditor, hereby confirms that it is the intention of all
such Persons that this Guaranty and the obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of Bankruptcy
Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Creditors and the Guarantors hereby irrevocably agree that the obligations
of each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will result in the obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in
Section 9.1(j) of the Credit Agreement or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Creditor under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Creditors under or
in respect of the Credit Agreement, Notes and Security Documents.

Section 2. Guaranty Absolute. Each Guarantor hereby, jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Credit Agreement, Notes and Security Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Creditor with respect thereto.
The obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Security Party under or in respect of the Credit Agreement, Notes and Security
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Security Party or whether
the Borrower or any other Security Party is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be joint,
several, irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any of Credit Agreement, Notes and
Security Documents or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Security Party under or in respect of the Credit Agreement, Notes and
Security Documents, or any other amendment or waiver of or any consent to
departure from the Credit Agreement, Notes or Security Documents, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Security Party or any of its
Subsidiaries or otherwise;

 

2



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Security Party under
the Credit Agreement, Notes or Security Documents or any other assets of any
Security Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Security Party or any of its Subsidiaries;

(f) the occurrence and/or continuance of any bankruptcy, insolvency,
reorganization, liquidation, arrangement, adjustment of debt, relief of debtors,
dissolution, or similar proceeding with respect to the Borrower, any other
Security Party, any Creditor, or any other Person, including without limitation
any modification of the Borrower’s obligations under Credit Agreement, Notes or
Security Documents in connection with any such proceeding;

(g) any failure of any Creditor to disclose to any Security Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Security Party now
or hereafter known to such Creditor (each Guarantor waiving any duty on the part
of the Creditors to disclose such information);

(h) any defect in the title, condition, compliance with specifications, design,
operation, or fitness for use of, or any damage to or loss of, or governmental
prohibition or restriction with respect to, or, condemnation, requisition, or
seizure of, any Collateral for any reason;

(i) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(j) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Creditor that might otherwise constitute a defense available to, or a discharge
of, any Security Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Creditor or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Security
Party or otherwise, all as though such payment had not been made.

 

3



--------------------------------------------------------------------------------

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Creditor protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Security Party or
any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Creditor that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Security Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such
Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Creditors against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Creditor to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Security Party or any of its
Subsidiaries now or hereafter known by such Creditor.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Agreement, Notes and Security Documents and that the waivers set forth in
Section 2 and this Section 3 are knowingly made in contemplation of such
benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Security Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under or in respect of this Guaranty, the Credit
Agreement, the Notes or the Security Documents, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right

 

4



--------------------------------------------------------------------------------

to participate in any claim or remedy of any Creditor against the Borrower, any
other Security Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Security Party or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
expired or been terminated and have not been renewed, all amounts drawn under
all Letters of Credit shall have been paid in full in cash and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) the Termination Date and
(c) the latest date of expiration or termination of all Letters of Credit and
the payment in full in cash of all amounts drawn under all Letters of Credit
such amount shall be received and held in trust for the benefit of the
Creditors, shall be segregated from other property and funds of such Guarantor
and shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Agreement, Notes and Security Documents, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Creditor of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Letters of Credit shall have expired or been terminated and not
been renewed and all amounts drawn under all Letters of Creditor shall have been
paid in full in cash, the Creditors will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. (a) Any and all payments made
by any Guarantor under or in respect of this Guaranty, the Credit Agreement, the
Notes or the Security Documents shall be made, in accordance with the Credit
Agreement, free and clear of and without deduction for any and all present or
future Taxes. If any Guarantor shall be required by law to deduct any Taxes from
or in respect of any sum payable under or in respect of this Guaranty, the
Credit Agreement, the Notes or the Security Documents to any Creditor, (i) the
sum payable by such Guarantor shall be increased as may be necessary so that
after such Guarantor and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 5), such Creditor receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make all
such deductions and (iii) such Guarantor shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

 

5



--------------------------------------------------------------------------------

(b) In addition, each Guarantor agrees to pay any present or future Taxes that
arise from any payment made by or on behalf of such Guarantor under or in
respect of this Guaranty, the Credit Agreement, the Notes or the Security
Documents or from the execution, delivery or registration of, performance under,
or otherwise with respect to, this Guaranty, the Credit Agreement, the Notes and
the Security Documents.

(c) Each Guarantor will indemnify each Creditor for and hold it harmless against
the full amount of Taxes, and for the full amount of taxes of any kind imposed
by any jurisdiction on amounts payable under this Section 5, imposed on or paid
by such Creditor and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Creditor makes
written demand therefor.

(d) Within 30 days after the date of any payment of Taxes by or on behalf of any
Guarantor, such Guarantor shall furnish to the Administrative Agent, at its
address referred to in Section 9, the original or a certified copy of a receipt
evidencing such payment or, if no such receipt is reasonably available, other
evidence of payment thereof. In the case of any payment hereunder by or on
behalf of any Guarantor through an account or branch outside the United States
or by or on behalf of such Guarantor by a payor that is not a United States
person, if such Guarantor determines that no Taxes are payable in respect
thereof, such Guarantor shall furnish, or shall cause such payor to furnish, to
the Administrative Agent, at such address, an opinion of counsel acceptable to
the Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 5, the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code.

(e) Upon the reasonable request in writing of any Guarantor, each Creditor
organized under the laws of a jurisdiction outside the United States shall, on
or prior to the date of its execution and delivery of the Credit Agreement in
the case of each initial Lender or initial Letter of Credit Issuer, as the case
may be, and on or prior to the date of the Assignment and Assumption Agreement
or other agreement pursuant to which it becomes a Creditor in the case of each
other Creditor, and from time to time thereafter upon the reasonable request in
writing by any Guarantor (but only so long thereafter as such Creditor remains
lawfully able to do so), provide each of the Administrative Agent and such
Guarantor with two original Internal Revenue Service forms W-8ECI or W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Creditor is exempt from or entitled to a reduced
rate of United States withholding tax on payments under the Credit Agreement or
the Notes. If the forms provided by a Creditor at the time such Creditor first
becomes a party to the Credit Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Creditor provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, in the case of a Creditor
becoming a party to the Credit Agreement, at the date of the Assignment and
Assumption Agreement pursuant to which a Creditor becomes a party to the Credit
Agreement, the Creditor assignor was entitled to payments under subsection (a)
of this Section 5 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in

 

6



--------------------------------------------------------------------------------

Taxes) United States withholding tax, if any, applicable with respect to the
Creditor assignee on such date. If any form or document referred to in this
subsection (e) and requested by any Guarantor pursuant to this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8ECI or W-8BEN, that the applicable Creditor reasonably
considers to be confidential, such Creditor shall give notice thereof to the
applicable Guarantor and shall not be obligated to include in such form or
document such confidential information. Upon the reasonable request in writing
of any Guarantor, each Creditor that is a United States person and is not an
exempt recipient for U.S. backup withholding purposes shall deliver to such
Guarantor two copies of Internal Revenue Service form W-9 (or any successor
form).

(f) For any period with respect to which a Creditor has failed to provide any
Guarantor following such Guarantor’s request therefor pursuant to subsection (e)
above with the appropriate form described in subsection (e) above (other than if
such failure is due to a change in law occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under subsection (e) above), such Creditor shall not be entitled to
indemnification under subsection (a) or (c) of this Section 5 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Creditor become subject to Taxes because of its failure to deliver
a form required hereunder, such Guarantor shall take such steps as such Creditor
shall reasonably request to assist such Creditor to recover such Taxes.

(g) Any Creditor claiming any additional amounts payable pursuant to this
Section 5 agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its lending
office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Creditor, be otherwise disadvantageous to
such Creditor.

(h) If for the purpose of obtaining or enforcing a judgment in any court in any
country, it becomes necessary to convert into any other currency (the “Judgment
Currency”) an amount due in Dollars under this Guaranty then the conversion
shall be made, in the discretion of the Administrative Agent, at the rate of
exchange prevailing either on the date of default or on the day before the day
on which the judgment is given or the order for enforcement is made, as the case
may be (the “Conversion Date”) provided that the Administrative Agent shall not
be entitled to recover under this clause any amount in the Judgment Currency
which exceeds at the Conversion Date the amount in Dollars due under this
Guaranty.

(i) If there is a change in the rate of exchange prevailing between the
Conversion Date and the date of actual payment of the amount due, the Guarantor
shall pay such additional amounts (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount paid in the judgment currency when
converted at the rate of exchange prevailing on the date of payment will produce
the amount then due under this Guaranty in Dollars; any excess over the amount
due received or collected by the Administrative Agent shall be remitted to the
Guarantor.

 

7



--------------------------------------------------------------------------------

(j) Any amount due from the Guarantor under this Section 5 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Guaranty, the Credit Agreement, Notes or
Security Documents; provided, however, that nothing herein shall be construed so
as to permit the Administrative Agent to recover amounts from the Guarantor
previously paid by any other party other than as provided herein.

(k) The term “rate of exchange” in this Section means the rate at which the
Administrative Agent in accordance with its normal practices is able on the
relevant date to purchase Dollars with the judgment currency and includes any
costs of exchange (including any premium) payable in connection with such
purchase.

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Credit Agreement, the Notes and the
Security Documents by the Borrower with respect to such Guarantor and each
Guarantor hereby further represents and warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(b) Such Guarantor has, independently and without reliance upon any Creditor and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty and each other
Security Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Security Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other
Security Party.

(c) All representations, covenants and warranties made herein or in connection
herewith shall survive the making of the Credit Facility and the issuance of the
Notes.

Section 7. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding, any amounts drawn under any Letter of Credit shall remain
unpaid or any Lender Party shall have any Commitment in effect, such Guarantor
will, unless the Majority Lenders shall otherwise consent in writing, perform
and observe, and cause each of its Subsidiaries to perform and observe, all of
the terms, covenants and agreements set forth in the Credit Agreement, Notes and
Security Documents on its or their part to be performed or observed or that the
Borrower has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.

Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the

 

8



--------------------------------------------------------------------------------

Creditors affected by such amendment, waiver or consent, do any of the
following: (a) reduce or limit the obligations of any Guarantor hereunder,
release any Guarantor hereunder or otherwise limit any Guarantor’s liability
with respect to the obligations owing to the Creditors under or in respect of
the Credit Agreement, Notes and Security Documents, (b) postpone any date fixed
for payment hereunder or (c) change the number of Creditors or the percentage of
(x) the Commitments, (y) the aggregate unpaid principal amount of the Advances
or (z) the aggregate Stated Amount of outstanding Letters of Credit that, in
each case, shall be required for the Creditors or any of them to take any action
hereunder.

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in the Credit Agreement, Notes and Security Documents to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in the Credit
Agreement, Notes and Security Documents to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile or electronic mail) and
mailed, sent by facsimile, electronically mailed or delivered to it, if to any
Guarantor, addressed to it in care of the Borrower at the Borrower’s address
specified in Section 17.2 of the Credit Agreement, if to any Agent or any Lender
Party, at its address specified in Section 17.2 of the Credit Agreement, or, as
to any party, at such other address as shall be designated by such party in a
written notice to each other party. All such notices and other communications
shall, when mailed, sent by facsimile or electronically mailed, be effective
when deposited in the mails, or transmitted by facsimile or electronic mail,
respectively. Delivery by facsimile or electronic mail of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

Section 10. No Waiver; Remedies. No failure on the part of any Creditor to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. Each Creditor and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Creditor or such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under the Credit
Agreement, Notes and Security Documents,

 

9



--------------------------------------------------------------------------------

irrespective of whether such Creditor shall have made any demand under this
Guaranty, the Credit Agreement, Notes or Security Documents and although such
obligations may be unmatured. Each Creditor agrees promptly to notify such
Guarantor after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Creditor and their respective Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Creditors and their respective
Affiliates may have.

Section 12. Indemnification. (a) Each of the Guarantors hereby agree to
indemnify and hold harmless the Creditors and each of their respective
Affiliates, directors, officers, employees, partners, representatives, advisors
and agents and each of their respective heirs, successors and assigns (each, an
“Indemnified Party”) from and against any and all actions, suits, losses,
claims, damages, liabilities and expenses of any kind or nature, joint or
several, to which such Indemnified Party may become subject or that may be
incurred or asserted or awarded against such Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) any matters contemplated
by this Guaranty, the Credit Facility or any related transaction (including,
without limitation, the execution and delivery of this Guaranty) or (ii) the use
or the contemplated use of the proceeds of the Credit Facility, and will
reimburse each Indemnified Party for all out-of-pocket expenses (including
reasonable attorneys’ fees, expenses and charges) on demand as they are incurred
in connection with any of the foregoing; provided that no Indemnified Party will
have any right to indemnification for any of the foregoing to the extent
resulting from such Indemnified Party’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any of the Guarantors, any of their holders of Equity Interests or
creditors of an Indemnified Party, whether or not an Indemnified Party is
otherwise a party hereto and whether or not the transactions contemplated hereby
are consummated. Subject to the express provision hereof, each of the Guarantors
also agrees that no Indemnified Party will have any liability (whether direct or
indirect, in contract or tort, or otherwise) to themselves or their Affiliates
or to their respective holders of Equity Interests or creditors arising out of,
related to or in connection with any aspect of the transactions contemplated
hereby, except to the extent such liability is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s own gross negligence or willful misconduct.
Neither any Guarantor nor any Indemnified Party will be liable to the other, or
to their Affiliates or any other person for any indirect, consequential or
punitive damages that may be alleged as a result of this Guaranty or any element
of the Credit Facility. No Indemnified Party will be liable to the Guarantors,
their Affiliates or any other person for any damages arising from the use by
third parties of informational materials or other materials obtained by
electronic means unless such third party shall have obtained such informational
materials as a result of the gross negligence or willful misconduct of an
Indemnified Party. Neither any Guarantor nor any Indemnified Party shall,
without the prior written consent of each other party affected thereby (which
consent will not be unreasonably withheld), settle any threatened or pending
claim or action that would give rise to the right of any

 

10



--------------------------------------------------------------------------------

Indemnified Party to claim indemnification hereunder unless such settlement
(a) includes a full and unconditional release of all liabilities arising out of
such claim or action and (b) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any party.

(b) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or the Credit Agreement, Notes and Security
Documents, the agreements and obligations of each Guarantor contained in
Section 1(a) (with respect to enforcement expenses), the last sentence of
Section 2, Section 5 and this Section 12 shall survive the payment in full of
the Guaranteed Obligations and all of the other amounts payable under this
Guaranty.

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Security
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Security Party), each Guarantor may receive
payments from any other Security Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Security Party), however, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Security Party, each Guarantor agrees that
the Creditors shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Security Party), each Guarantor shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Creditors and deliver
such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Security
Party), the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in

 

11



--------------------------------------------------------------------------------

the name of each Guarantor, to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and to apply any amounts received thereon
to the Guaranteed Obligations (including any and all Post Petition Interest),
and (ii) to require each Guarantor (A) to collect and enforce, and to submit
claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

Section 14. Continuing Guaranty; Assignments Under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the
Termination Date and (iii) the latest date of expiration or termination of all
Letters of Credit and the payment in full in cash of all amounts drawn under all
Letters of Credit, (b) be binding upon the Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Creditors and their
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Creditor may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Creditor herein or otherwise, in
each case as and to the extent provided in Section 11 of the Credit Agreement.
No Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Creditors.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or electronic mail shall be
effective as delivery of an original executed counterpart of this Guaranty.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b) Each Guarantor hereby irrevocably submits to the jurisdiction of the courts
of the State of New York and of the United States District Court for the
Southern District of New York in any action or proceeding brought against it by
the Agents and the Lender Parties under this Guaranty or under any document
delivered hereunder and each Guarantor hereby irrevocably appoints Farkouh,
Furman & Faccio, LLP, 460 Park Avenue, 12th Floor, New York, NY 10022
(Attention: Fred Farkouh), its attorney-in-fact and agent for service of summons
or other legal process thereon, which service may be made by serving a copy of
any summons or other legal process in any such action or proceeding on such
agent and such agent is hereby authorized and directed to accept by and on
behalf of each Guarantor service of summons and other legal process of any such
action or proceeding against any Guarantor. The service, as herein provided, of
such summons or other legal process in any such action or proceeding shall be
deemed

 

12



--------------------------------------------------------------------------------

personal service and accepted by each Guarantor as such, and shall be legal and
binding upon each Guarantor for all the purposes of any such action or
proceeding. Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of any
Guarantor to any Agent or Lender Party) against such Guarantor in any such legal
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment. Each Guarantor will advise the
Administrative Agent promptly of any change of address of the foregoing agent or
of the substitution of another agent therefor. In the event that the foregoing
agent or any other agent appointed by any Guarantor shall not be conveniently
available for such service or if any Guarantor fails to maintain an agent as
provided herein, such Guarantor hereby irrevocably appoints the person who then
is the Secretary of State of the State of New York as such attorney-in-fact and
agent. Each Guarantor will advise the foregoing agent of the appointment made
hereby, but failure to so advise shall not affect the appointment made hereby.
Notwithstanding anything herein to the contrary, the Agents and the Lender
Parties may bring any legal action or proceeding in any other appropriate
jurisdiction.

(c) IT IS MUTUALLY AGREED BY AND AMONG THE GUARANTORS, THE AGENTS AND THE LENDER
PARTIES THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO ON
ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

ERA HELICOPTERS, LLC By:       Name:   Title:

 

ERA LEASING LLC By:       Name:   Title:

 

ERA MED LLC By:       Name:   Title:

 

ERA AEROLEO LLC By:       Name:   Title:

 

AEROLEO INTERNACIONAL, LLC By:       Name:   Title:

 

ERA CANADA LLC By:       Name:   Title:

 



--------------------------------------------------------------------------------

 

ERA DHS LLC By:       Name:   Title:

 

ERA FBO LLC By:       Name:   Title:

 

ERA FLIGHTSEEING LLC By:       Name:   Title:

 

ERA HELICOPTERS (MEXICO) LLC By:       Name:   Title:

 

ERA HELICOPTER SERVICES LLC By:       Name:   Title:

 

15



--------------------------------------------------------------------------------

Exhibit A

To the GUARANTY

FORM OF GUARANTY SUPPLEMENT

                 ,             

Wells Fargo Bank, National Association,

as Administrative Agent

1000 Louisiana Street, 9th Floor

Houston, TX 77002

Attention: [                    ]

Credit Agreement dated as of                  , 20     among

ERA Group Inc., a Delaware corporation (the “Borrower”),

the Creditors party to the Credit Agreement and

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”). The capitalized
terms defined in the Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees (i) the punctual payment
when due, whether at scheduled maturity or on any date of a required prepayment
or by acceleration, demand or otherwise, of all obligations of each other
Security Party now or hereafter existing under or in respect of the Credit
Agreement, Notes and Security Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premium, fees, indemnities,
contract causes of action, costs, expenses or otherwise, and (ii) the punctual
and full performance and compliance by each other Security Party of each and
every duty, covenant, agreement and obligation thereof under the Credit
Agreement, Notes and Security Documents (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Creditor in enforcing any rights under this Guaranty Supplement,
the Guaranty, the Credit Agreement, the Notes or the Security Documents. Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed

 



--------------------------------------------------------------------------------

by any other Security Party to any Creditor under or in respect of the Credit
Agreement, Notes and Security Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Security Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Creditor, hereby confirms that it is the
intention of all such Persons that this Guaranty Supplement, the Guaranty and
the obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Creditors and the undersigned hereby irrevocably agree that the
obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Creditor under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Creditors under or in respect of the Credit Agreement, Notes
and Security Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in Credit Agreement, Notes and Security Documents to a “Guarantor” or
a “Security Party” shall also mean and be a reference to the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.

Section 4. Delivery by Facsimile or Electronic Mail. Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by facsimile or
electronic mail shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 



--------------------------------------------------------------------------------

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement, the Notes or the Security Documents to which it is or is to be a
party, or for recognition or enforcement of any judgment, and the undersigned
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement, the
Guaranty, the Credit Agreement, the Notes or the Security Documents shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Guaranty, the Credit Agreement, the
Notes or the Security Documents to which it is or is to be a party in the courts
of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement, the Notes or the Security Documents to which it is or is to be a
party in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

(d) Each Guarantor agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered mail or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Guarantor at its address set forth in the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto.

(e) Each Guarantor agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

(f) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE CREDIT AGREEMENT, THE NOTES OR THE
SECURITY DOCUMENTS, THE ADVANCES OR THE ACTIONS OF ANY CREDITOR IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

 

Very truly yours,

 

[NAME OF ADDITIONAL GUARANTOR]

By       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT 7

FORM OF PLEDGE AGREEMENT

PLEDGE AGREEMENT

DATED                  , 20         

FROM

ERA GROUP INC. and ERA AEROLEO LLC

AS PLEDGORS

TO

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS PLEDGEE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  Pledge      2   

SECTION 2.

  Security for Obligations      2   

SECTION 3.

  Delivery of Pledged Collateral      2   

SECTION 4.

  Representations and Warranties; Covenant      2   

SECTION 5.

  Further Assurances      4   

SECTION 6.

  Voting Rights; Distributions, etc. Respecting Companies      4   

SECTION 7.

  Transfers and Other Liens; Additional Membership Interests      5   

SECTION 8.

  Pledgee May Perform; Reasonable Care      5   

SECTION 9.

  Remedies      5   

SECTION 10.

  Expenses      6   

SECTION 11.

  Security Interest Absolute      6   

SECTION 12.

  Amendments, Etc.; Pledge Supplements      6   

SECTION 13.

  Addresses for Notices      6   

SECTION 14.

  Continuing Security Interest      7   

SECTION 15.

  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.      7   

SECTION 16.

  Counterparts      8   

SECTION 17.

  Severability      8   

SECTION 18.

  Entire Agreement      8   

 

-i-



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of                  , 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Pledge Agreement”), is made by ERA GROUP INC., a Delaware corporation (the
“Borrower”), and ERA AEROLEO LLC, a Delaware limited liability company (the
“Pledgors” and each a “Pledgor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders (together with its
successors and assigns, the “Pledgee”). Terms used herein and not otherwise
defined herein are used as defined in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1) The Pledgors are the registered owners of one hundred percent (100%) of the
membership interests of each of the companies indicated opposite their names on
Schedule III hereto (the “Companies” and individually, a “Company”). Each
applicable Company has such authorized, issued and outstanding membership
interests as is set forth on Schedule III hereto. The membership interests in
each of the applicable Companies are collectively called the “Membership
Interests” herein.

(2) Pursuant to the senior secured revolving credit facility agreement dated as
of                  , 20     (the “Credit Agreement”) made by and among (1) the
Borrower, as borrower, (2) WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK,
N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC. and
REGIONS BANK, as mandated lead arrangers, (3) WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON
HUMPHREY, INC. and REGIONS BANK, as bookrunners, (4) the Pledgee, as
administrative agent, (5) JPMORGAN CHASE BANK, N.A., as syndication agent,
(6) DEUTSCHE BANK SECURITIES INC., SUNTRUST BANK and REGIONS BANK, as
co-documentation agents, (7) COMPASS BANK, WHITNEY BANK, GOLDMAN SACHS BANK USA,
COMERICA BANK and THE NORTHERN TRUST COMPANY, as managing agents, (8) Wells
Fargo Bank, National Association, as swing line bank (the “Swing Line Bank”) and
(9) the banks and financial institutions whose names and addresses are set out
in Schedule A thereto (together with any assignee thereof pursuant to Section 11
thereto and the Swing Line Bank, the “Lenders”, and each a “Lender”), the
Lenders have agreed to make available to the Borrower a revolving credit
facility in the amount of Three Hundred Fifty Million United States Dollars
(US$350,000,000), subject to the terms and conditions set forth therein.

(3) It is a condition under the Credit Agreement to the Lenders providing the
Credit Facility that each of the Pledgors pledges to the Pledgee all of its
respective Membership Interests in each applicable Company.

(4) The Pledgors in order to secure the Security Parties’ obligations under the
Credit Agreement has duly authorized the execution and delivery of this Pledge
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, to secure the prompt payment and performance of the obligations
under the Credit Agreement and the performance and observance of all agreements,
covenants and provisions contained herein, the Pledgors, jointly and severally,
hereby agree as follows:

SECTION 1. Pledge. The Pledgors hereby pledge to the Pledgee, and grant to the
Pledgee a security interest in, the following (the “Pledged Collateral”):

(a) (i) the Membership Interests and any certificates representing such
Membership Interests, and all distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Membership Interests;

(ii) all additional Membership Interests that may from time to time be acquired
by either Pledgor in any manner, and any certificates representing such
additional Membership Interests, and all cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such additional Membership Interests; and

(iii) any proceeds of any of the foregoing.

Promptly upon receipt of any additional Membership Interests referred to in
paragraph (a)(ii) above, the applicable Pledgor will deliver such Membership
Interests to the Pledgee in pledge hereunder.

SECTION 2. Security for Obligations. This Pledge Agreement secures the payment
and performance of the Security Parties’ obligations pursuant to the terms of
the Credit Agreement, Notes and Security Documents.

SECTION 3. Delivery of Pledged Collateral. Each of the Pledgors herewith
delivers to the Pledgee fully completed, undated interest transfers,
substantially in the form attached hereto as Schedule I, executed by the
applicable Pledgor and duly evidencing the transfer by way of security interest
of the Pledged Collateral to, and in the name of, the Pledgee or of a nominee
for, and chosen by, the Pledgee. Each of the Pledgors agrees to take the same
action with respect to any further Membership Interest constituting Pledged
Collateral forthwith upon the receipt thereof by such Pledgor.

SECTION 4. Representations and Warranties; Covenant. (a) The Pledgors, jointly
and severally, represent and warrant (and such representations and warranties
shall be deemed repeated on the date of each Advance under the Credit Agreement)
as follows:

(i) Each of the Pledgor is a corporation or limited liability company, duly
incorporated or organized (as the case may be), validly existing and in good
standing under the laws of the State of Delaware. The execution, delivery and
performance by the Pledgors of this Pledge Agreement (i) are within the
Pledgors’ corporate powers and have been duly authorized by all necessary
corporate action, (ii) do not contravene the Pledgors’ constitutional documents
or any law or any contractual restriction binding on or affecting the Pledgors,
(iii) do not require any authorization or approval (including

 

2



--------------------------------------------------------------------------------

exchange control approval) or other action by, or any notice to or filing with,
any Government Entity and (iv) except for the liens created by this Pledge
Agreement, do not result in or require the creation or imposition of any lien
upon or with respect to any of the properties or assets of either of the
Pledgors or the applicable Company. This Pledge Agreement is the legal, valid
and binding obligation of each of the Pledgors enforceable against each of the
Pledgors in accordance with its terms, except as (i) the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights and (ii) by equitable
principles (regardless of whether enforcement is sought in equity or at law) but
not excepting fraudulent conveyance laws.

(ii) Each of the Companies is a limited liability company, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation.

(iii) There is no tax, levy, impost, deduction, charge or withholding imposed by
the jurisdiction of incorporation or formation (as the case may be) of either of
the Pledgors on either of the Pledgors either (i) on or by virtue of the
execution, delivery or performance of this Pledge Agreement or any other
document to be furnished hereunder or (ii) on any payment to be made by either
of the Pledgors pursuant to this Pledge Agreement.

(iv) The Pledged Collateral has been duly authorized and validly issued and is
fully paid and non-assessable; each of the Pledgors is the legal and beneficial
owner of its respective Pledged Collateral as indicated on Schedule III hereto
free and clear of any lien, security interest, option or other charge or
encumbrance or preferential arrangement except for the security interest created
by this Pledge Agreement. The pledge of the Pledged Collateral pursuant to this
Pledge Agreement creates a valid and duly perfected first priority pledge of and
security interest in the Pledged Collateral, securing the payment and
performance of the Security Parties’ obligations under the Credit Agreement,
Notes and Security Documents.

(v) With respect to each Company, the Pledged Collateral constitutes the only
issued and outstanding Membership Interests of the applicable Company.

(vi) The statements contained in preliminary statements (1) – (4) are true,
correct and complete.

(vii) If an Event of Default shall have occurred and be continuing, upon receipt
of instruction by the Pledgee, each of the Pledgors agrees to cause its
respective Pledged Collateral to be duly registered on the books of the
applicable Company in the name of the Pledgee, its nominee, or as otherwise
directed by the Pledgee.

(viii) None of the Companies have issued certificates evidencing the ownership
interests of the members in such Companies.

(b) Each of the Pledgors covenants and agrees that it will not do or permit to
be done any act, or fail to perform any act, that may materially depreciate,
jeopardize or otherwise prejudice the market value of the Pledged Collateral or
impair the rights or security of the Pledgee hereunder.

 

3



--------------------------------------------------------------------------------

SECTION 5. Further Assurances. Each of the Pledgors agrees that at any time and
from time to time, at the expense of the Pledgors, the Pledgors will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the Pledgee may request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Pledgee to exercise and enforce its rights
(including, without limitation, the registration of the Pledged Collateral in
the name of the Pledgee or its nominee) and remedies hereunder with respect to
any Pledged Collateral, such exercise to be subject to Section 9(a) hereof. In
the event any of the Companies issue certificates evidencing ownership interests
in such Companies, the Pledgors shall immediately deliver said certificates to
the Pledgee to be held in accordance with and pursuant to the terms and
conditions of this Agreement.

SECTION 6. Voting Rights; Distributions, etc. Respecting Companies. With respect
to each Company,

(a) Irrevocable Proxy. Each of the Pledgors hereby agrees to grant, and does
hereby grant, to the Pledgee for the benefit of the Pledgee, an irrevocable
proxy in the form attached hereto as Schedule II to (i) vote or cause to be
voted any and all of the Pledged Collateral and (ii) give or cause to be given
consents, waivers and ratifications in respect thereof. Each such proxy shall be
valid until payment and performance in full of the obligations under the Credit
Agreement, Notes and Security Documents. The Pledgee hereby agrees that until
and unless an Event of Default (as defined in Section 9(a) hereof) shall have
occurred and be continuing, the Pledgee shall not exercise any of such proxies
and, subject always to the provisions of Section 6 hereof, the Pledgors shall be
entitled to (i) vote or cause to be voted any and all of the Pledged Collateral
and (ii) give, or cause to be given, consents, waivers and ratifications in
respect thereof, provided, however, that neither of the Pledgors shall vote for
or give any consent, waiver or ratification that would be inconsistent with any
provisions of the Credit Agreement, Notes or Security Documents or that would
result in a Material Adverse Change relating to the value of the Pledged
Collateral or any part thereof. All such rights of the Pledgors to vote, or
cause to be voted and to give, or cause to be given, consent, waivers and
ratifications shall cease automatically in case an Event of Default shall occur
and so long as it is continuing, and upon the Pledgee giving written notice to
such effect to the Pledgors, all such rights shall thereupon revert to the
Pledgee, which, in its sole discretion, shall have the sole and exclusive right
and authority (but shall not be bound) to exercise such voting and consensual
rights and powers. Each of the Pledgors further agrees to execute irrevocable
proxies in the form attached hereto as Schedule II.

(b) Distributions. If an Event of Default shall have occurred and be continuing,
upon the Pledgee’s request, each of the Pledgors shall deliver, or permit to be
delivered, and shall instruct each applicable Company to deliver, to the Pledgee
to such account as the Pledgee may, from time to time, designate in writing, any
and all dividends or distributions paid in respect of the Pledged Collateral.

 

4



--------------------------------------------------------------------------------

SECTION 7. Transfers and Other Liens; Additional Membership Interests. (a) Each
of the Pledgor agrees that it will not (i) sell or otherwise dispose of, or
grant any option with respect to, any of the Pledged Collateral or (ii) create
or permit to exist any Lien, security interest, or other charge or encumbrance
or preferential arrangement upon or with respect to any of the Pledged
Collateral, except for the security interests under this Pledge Agreement.

(b) Each of the Pledgors agrees that it will cause the applicable Company not to
issue any Membership Interests whatsoever, whether in addition to or in
substitution for the relevant Pledged Collateral, or any other issued or
authorized Membership Interests of the applicable Company, without the Pledgee’s
prior written consent, except for Pledged Collateral in favor of the Pledgors
that are pledged hereunder.

SECTION 8. Pledgee May Perform; Reasonable Care. (a) If either of the Pledgor
fails to perform any agreement contained herein, the Pledgee may itself perform,
or cause performance of, such agreement, and such performance shall not relieve
such Pledgor of any default in respect of such Pledgor’s failure, and the
expenses of the Pledgee incurred in connection therewith shall be payable by the
Pledgors under Section 10 hereof.

(b) The Pledgee shall be deemed to have exercised reasonable care in the custody
and preservation of the Pledged Collateral in its possession if the Pledged
Collateral is accorded treatment substantially equal to that which the Pledgee
accords its own property, it being understood that the Pledgee shall not have
any responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Pledgee has or is deemed to have
knowledge of such matters, or (ii) lifting any Liens or taking any necessary
steps to preserve rights against any Person, in each case with respect to any
Pledged Collateral.

SECTION 9. Remedies. (a) Notwithstanding anything to the contrary stated herein,
the Pledgee shall not exercise any of the remedies set forth in this Pledge
Agreement unless and until an Event of Default has occurred and is continuing
under the Credit Agreement (an “Event of Default”).

(b) If an Event of Default shall have occurred and be continuing:

(i) The Pledgee may (but shall not be bound to) exercise in respect of the
Pledged Collateral, in addition to other rights and remedies provided for herein
or in the Credit Agreement, Notes or Security Documents or otherwise available
to it, all the rights and remedies of a secured party after default under the
law of the State of New York or any other applicable law in effect at that time.
The Pledgee may also, without notice except as specified below, sell the Pledged
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Pledgee’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Pledgee may deem commercially
reasonable, provided that at least ten (10) days’ prior written notice of the
time and place of any such sale shall be given to the Pledgors. The Pledgee
shall not be obligated to make any sale of Pledged Collateral regardless of
notice of sale having been given. The Pledgee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

5



--------------------------------------------------------------------------------

(ii) Any cash held by the Pledgee as Pledged Collateral and all cash proceeds
received by the Pledgee in respect of any sale of, collection from, or other
realization upon all or any part of the Pledged Collateral may, in the
discretion of the Pledgee, be held by the Pledgee as collateral for, and/or then
or at any time thereafter applied (after payment of any amounts payable to the
Pledgee pursuant to Section 10) in whole or in part by the Pledgee against, all
or any part of the Security Parties’ obligations under the Credit Agreement,
Notes and Security Documents. Any surplus of such cash or cash proceeds held by
the Pledgee and remaining after payment and performance in full of such
obligations shall be paid over to the Borrower or its order.

SECTION 10. Expenses. The Pledgors upon demand will pay to the Pledgee the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that the Pledgee may
reasonably incur in connection with (i) the administration of this Pledge
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of the Pledgee hereunder, or (iv) the failure
by any Pledgor to perform or observe any of the provisions hereof.

SECTION 11. Security Interest Absolute. All rights of the Pledgee and security
interests hereunder, and all obligations of the Pledgors hereunder, shall be
absolute and unconditional irrespective of (i) any lack of validity or
enforceability of the Credit Agreement, Notes or Security Document or any other
agreement or instrument delivered pursuant or relating thereto, (ii) any
amendment to the Credit Agreement, Notes or Security Document or any other
agreement or instrument delivered pursuant or relating thereto, or (iii) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, either Pledgor in respect of its obligations under the Credit
Agreement, Notes or Security Documents or this Pledge Agreement.

SECTION 12. Amendments, Etc.; Pledge Supplements. (a) No amendment or waiver of
any provision of this Pledge Agreement nor consent to any departure by either of
the Pledgors herefrom shall in any event be effective unless the same shall be
in writing and signed by the Pledgors and the Pledgee, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 13. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including email or facsimile) and sent by a
prepaid nationally recognized overnight courier, e-mailed or facsimiled, or
delivered:

(i) if to the Pledgors:

c/o Seacor Holdings Inc.

460 Park Avenue, 12th Floor

New York, NY 10022

Attention: Dick Fagerstal

Email: dfagerstal@ckor.com

Facsimile No.: 212 582 8522

 

6



--------------------------------------------------------------------------------

(ii) if to the Pledgee:

WFBLS Charlotte Agency Services

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

Facsimile No.: 704-590-2782

with a copy to:

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Attention: Corbin Womac, Vice President & Relationship Manager

Email: Corbin.M.Womac@wellsfargo.com

Facsimile No.: 713-739-1087

or as to any party at such other address as shall be designated by such party in
a written notice to the other parties complying as to delivery with the terms of
this Section 13. All such notices and communications shall, when mailed, be sent
by a nationally recognized overnight courier, or e-mailed or facsimiled, be
effective when deposited in the mails, delivered to such courier, or e-mailed or
facsimiled, respectively. Delivery by electronic mail or facsimile of an
executed counterpart of any amendment or waiver of any provision of this Pledge
Agreement or of any Schedule hereto to be executed and delivered hereunder shall
be effective as delivery of a manually executed counterpart thereof. All notices
and communications given under this Pledge Agreement, unless submitted in the
English language, shall be accompanied by one English translation for each copy
of the foregoing so submitted; provided, that the English version of all such
notices, communications, evidences and other documents shall govern in the event
of any conflict with the non-English version thereof.

SECTION 14. Continuing Security Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) remain in
full force and effect until payment and performance in full of the Security
Parties’ obligations under the Credit Agreement, Notes and Security Documents,
(ii) be binding upon each of the Pledgors, its respective successors and
assigns, and (iii) inure to the benefit of the Pledgee on behalf of the
Creditors and the Pledgee’s successors and such transferees and assigns as may
be permitted under the Credit Agreement. Upon the payment and performance in
full of the Security Parties’ obligations under the Credit Agreement, Notes and
Security Documents, the Pledgors shall be entitled to the return, upon their
request and at their expense, of such of the Pledged Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof.

SECTION 15. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Pledge Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7



--------------------------------------------------------------------------------

(b) Each of the Pledgors hereby irrevocably submits to the jurisdiction of the
courts of the State of New York and of the United States District Court for the
Southern District of New York in any action or proceeding brought against it by
the Agents and the Lenders under this Pledge Agreement or under any document
delivered hereunder and each of the Pledgors hereby irrevocably appoints
Farkouh, Furman & Faccio, LLP, 460 Park Avenue, 12th Floor, New York, NY 10022
(Attention: Fred Farkouh), its attorney-in-fact and agent for service of summons
or other legal process thereon, which service may be made by serving a copy of
any summons or other legal process in any such action or proceeding on such
agent and such agent is hereby authorized and directed to accept by and on
behalf of each of the Pledgors service of summons and other legal process of any
such action or proceeding against either of the Pledgors. The service, as herein
provided, of such summons or other legal process in any such action or
proceeding shall be deemed personal service and accepted by each of the Pledgors
as such, and shall be legal and binding upon each of the Pledgors for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of either of the Pledgors to any Agent or Lender)
against either of the Pledgors in any such legal action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment.
Each of the Pledgors will advise the Administrative Agent promptly of any change
of address of the foregoing agent or of the substitution of another agent
therefor. In the event that the foregoing agent or any other agent appointed by
either of the Pledgors shall not be conveniently available for such service or
if a Pledgor fails to maintain an agent as provided herein, each of the Pledgors
hereby irrevocably appoints the person who then is the Secretary of State of the
State of New York as such attorney-in-fact and agent. Each of the Pledgors will
advise the foregoing agent of the appointment made hereby, but failure to so
advise shall not affect the appointment made hereby. Notwithstanding anything
herein to the contrary, the Agents and the Lenders may bring any legal action or
proceeding in any other appropriate jurisdiction.

(c) IT IS MUTUALLY AGREED BY AND AMONG THE PLEDGORS, THE AGENTS AND THE LENDERS
THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS PLEDGE
AGREEMENT.

SECTION 16. Counterparts. This Pledge Agreement may be executed by the parties
hereto on separate counterparts, each of which shall constitute one and the same
instrument.

SECTION 17. Severability. Invalidity, unenforceability, or invalidation of any
one or more of the provisions of this Pledge Agreement for any reason shall in
no way affect any other provisions hereof, which other provisions shall remain
in full force and effect.

SECTION 18. Entire Agreement. This Pledge Agreement and the documents herein
mentioned contain, or expressly incorporate, the entire agreement of the parties
with respect to the subject matter hereof.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF each of the parties hereto has caused this Pledge Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

PLEDGORS ERA GROUP INC. By:       Name:   Title:

 

ERA AEROLEO LLC By:       Name:   Title:

 

PLEDGEE

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:       Name:   Title:

 

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I TO PLEDGE AGREEMENT

INTEREST TRANSFER1

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                  100% of its limited liability
company membership interest in [            ], a Delaware limited liability
company (the “Company”), standing in the name of the undersigned on the books of
said Company, and does hereby irrevocably constitute and appoint
                                                  as attorney-in-fact of the
undersigned to transfer said membership interest on the books of the Company
with full power of substitution in the premises.

Dated:                 

 

[ERA GROUP INC.]/[ERA AEROLEO LLC] By:       Name:   Title:

In presence of:

 

  Witness

 

 

1 

Original counterparts of this Interest Transfer to be executed will equal the
number of Companies (e.g. one Interest Transfer to be executed per Company).



--------------------------------------------------------------------------------

SCHEDULE II TO PLEDGE AGREEMENT

IRREVOCABLE PROXY2

The undersigned hereby constitutes and appoints WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, in its capacity as Pledgee under the
Pledge Agreement hereinafter referred to, its attorney and proxy to appear, vote
and otherwise act, all in the name, place and stead of the undersigned in the
same manner that the undersigned might do and with the same powers, with respect
to all of the membership interests in [insert name] (the “Company”), owned or
hereafter acquired by the undersigned, at any and all meetings of the members or
the managers, as the case may be, of the Company, on any and all matters,
questions and resolutions that may come before such meetings, including, but not
limited to, the election of directors or managers, if any, or at any adjournment
or adjournments thereof, or to consent on behalf of the undersigned in the
absence of a meeting to anything that might have been voted on at such a
meeting.

This irrevocable proxy is coupled with an interest, is given in connection with
a pledge pursuant to a Pledge Agreement dated                  , 20     (the
“Pledge Agreement”), is subject to the rights of the undersigned as the Pledgor
set forth in Section 6(a) of the Pledge Agreement and is irrevocable. It shall
continue in effect so long as the debt for which the pledge is granted as
security remains unpaid.

The attorney and proxy named herein is hereby given full power of substitution
and revocation and may act through such agents, nominees or substitute attorneys
as it may from time to time appoint.

The powers of such attorney and proxy shall include (without limiting its
general powers hereunder) the power to receive and waive any notice of any
meeting on behalf of each of the undersigned.

 

[ERA GROUP INC.]/[ERA AEROLEO LLC] By:       Name:   Title:

 

 

2 

Original counterparts of this Irrevocable Proxy to be executed will equal the
number of Companies (e.g. one Irrevocable Proxy per Company).



--------------------------------------------------------------------------------

SCHEDULE III TO PLEDGE AGREEMENT

 

Name of Pledgor

  

Name of Company

  

Company Jurisdiction

of Formation

   Percentage of Total
Company Membership
Interest Pledged  

Era Group Inc.

   Era Helicopters, LLC    Delaware      100 % 

Era Group Inc.

   Era Leasing LLC    Delaware      100 % 

Era Group Inc.

   Era Med LLC    Delaware      100 % 

Era Group Inc.

   Era Aeroleo LLC    Delaware      100 % 

Era Group Inc.

   Era Canada LLC    Delaware      100 % 

Era Group Inc.

   Era DHS LLC    Delaware      100 % 

Era Group Inc.

   Era FBO LLC    Delaware      100 % 

Era Group Inc.

   Era Flightseeing LLC    Delaware      100 % 

Era Group Inc.

   Era Helicopters (Mexico) LLC    Delaware      100 % 

Era Group Inc.

   Era Helicopter Services LLC    Delaware      100 % 

Era Aeroleo LLC

   Aeroleo Internacional, LLC    Delaware      100 % 



--------------------------------------------------------------------------------

EXHIBIT 8

FORM OF SECURITY AGREEMENT

SECURITY AGREEMENT

Dated                          , 20__

from

The Grantors referred to herein

as Grantors

to

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Grantee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section         Page  

Section 1.

   Grant of Security      2   

Section 2.

   Security for Obligations      3   

Section 3.

   Grantors Remain Liable      4   

Section 4.

   Maintaining the Account Collateral      4   

Section 5.

   Representations and Warranties      5   

Section 6.

   Further Assurances      6   

Section 7.

   As to Equipment      7   

Section 8.

   Insurance      8   

Section 9.

   Negative Pledge      8   

Section 10.

   Post-Closing Changes; Collections on Receivables and Related Contracts      8
  

Section 11.

   Grantee Appointed Attorney in Fact      9   

Section 12.

   Grantee May Perform      9   

Section 13.

   The Grantee’s Duties      9   

Section 14.

   Remedies      9   

Section 15.

   Indemnity and Expenses      11   

Section 16.

   Amendments; Waivers; Additional Grantors; Etc.      11   

Section 17.

   Notices, Etc.      11   

Section 18.

   Continuing Security Interest; Assignments under the Credit Agreement      11
  

Section 19.

   Security Interest Absolute      12   

Section 20.

   Execution in Counterparts      12   

Section 21.

   Governing Law      12   

 

i



--------------------------------------------------------------------------------

Schedules

 

Schedule I

   -      Type of Organization, Jurisdiction of Organization and Organizational
Identification Number

Schedule II

   -      Locations of Equipment and Inventory

Schedule III

   -      Letters of Credit

Schedule IV

   -      Pledged Deposit Accounts

Exhibits

     

Exhibit A

   -      Form of Security Agreement Supplement

Exhibit B

      Form of Deposit Account Control Agreement

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated                                  , 20     (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”) made by and among (i) ERA GROUP INC., a Delaware corporation, (the
“Borrower”), and the other Persons listed on the signature pages hereof (the
Borrower and the Persons so listed being, collectively, the “Grantors”) and
(ii) WELLS FARGO BANK, NATIONAL ASSOCIATION, as grantee (the “Grantee”).

PRELIMINARY STATEMENTS:

(1) Pursuant to the senior secured revolving credit facility agreement dated as
of                              , 20     (the “Credit Agreement”) made by and
among (1) the Borrower, (2) WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK,
N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC. and
REGIONS BANK, as mandated lead arrangers, (3) WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON
HUMPHREY, INC. and REGIONS BANK, as bookrunners, (4) the Grantee, as
administrative agent, (5) JPMORGAN CHASE BANK, N.A., as syndication agent,
(6) DEUTSCHE BANK SECURITIES INC., SUNTRUST BANK and REGIONS BANK, as
co-documentation agents, (7) COMPASS BANK, WHITNEY BANK, GOLDMAN SACHS BANK USA,
COMERICA BANK and THE NORTHERN TRUST COMPANY, as managing agents, (8) Wells
Fargo, as swing line bank (the “Swing Line Bank”) and (9) the banks and
financial institutions whose names and addresses are set out in Schedule A
thereto (together with any assignee thereof pursuant to Section 11 thereto and
the Swing Line Bank, the “Lenders”, and each a “Lender”), the Lenders have
agreed to make available to the Borrower a revolving credit facility in the
amount of Three Hundred Fifty Million United States Dollars (US$350,000,000),
subject to the terms and conditions set forth therein.

(2) Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule IV hereto.

(3) It is a condition under the Credit Agreement to the Lenders providing the
Credit Facility that the Grantors shall have granted the security interest
contemplated by this Agreement.

(4) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non perfection or priority.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement from time to time, the
Grantors and the Grantee, for the benefit of the Creditors, agree as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Grantee, for the
benefit of the Creditors, a security interest in such Grantor’s right, title and
interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising other than
any of the below that relates to the U.S. Bancorp Helicopters (collectively, the
“Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, furniture, and all parts thereof and all accessions thereto,
including, without limitation, computer programs and supporting information that
constitute equipment within the meaning of the UCC (any and all such property
being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts, chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d) below, being the
“Receivables,” and any and all such supporting obligations, security agreements,
mortgages, Liens, leases, letters of credit and other contracts being the
“Related Contracts”);

(d) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts and all funds and financial assets from time to
time credited thereto (including, without limitation, all Cash Equivalents), and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Deposit Accounts;

 

2



--------------------------------------------------------------------------------

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Grantee for or on
behalf of such Grantor in substitution for or in addition to any or all of the
then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

(e) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of the
Grantors pertaining to any of the Collateral;

(f) the Mortgaged Helicopters;

(g) (i) any lease or other contract to which it is a party now or hereafter
entered into by such Grantor in respect of any Mortgaged Helicopter, (ii) all
moneys and claims for moneys due and to become due thereto, whether as rent,
loans, indemnities, payments or otherwise, under, and all claims for damages
arising out of any breach of, any lease, other contract for the use or
employment of any Mortgaged Helicopter, and (iii) any money or non-money
proceeds of a Mortgaged Helicopter arising from the total or partial loss or
physical destruction of such Mortgaged Helicopter or its total or partial
confiscation, condemnation or requisition;

(h) all policies and contracts of insurance which are from time to time taken
out by or for such Grantor in respect of any Mortgaged Helicopter (including
Airframes and Engines), machinery, disbursements, profits or otherwise, and all
the benefits thereof, including, without limitation, all claims of whatsoever
nature, as well as return premiums;

(i) all Helicopter Related Documents and Records including books, records,
account ledgers, data processing records, computer software and other property
and general intangibles at any time evidencing or relating to any of the
foregoing; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the Grantee
is the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (B) cash.

Section 2. Security for Obligations. This Agreement secures the payment of all
obligations of each Grantor now or hereafter existing under (i) the Credit
Agreement, Notes, and Security Documents, (ii) credit cards, purchasing cards
and other treasury management services it holds with any of the Lenders and
(iii) obligations in respect of hedge agreements, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement

 

3



--------------------------------------------------------------------------------

obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise (all such obligations being the
“Secured Obligations”). Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by each Grantor to any Creditor under the Credit
Agreement, Notes and Security Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Security Party.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Grantee of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) no Creditor shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement or the Credit
Agreement, Notes and Security Documents, nor shall any Creditor be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

Section 4. Maintaining the Account Collateral. So long as any Advance or any
other obligation of any Security Party under the Credit Agreements, Notes or any
Security Document shall remain unpaid or any Lender shall have any Commitment:

(a) Each Grantor will maintain deposit accounts only with the financial
institution acting as Grantee hereunder or with a bank (a “Pledged Account
Bank”) that has agreed with such Grantor and the Grantee to comply with
instructions originated by the Grantee directing the disposition of funds in
such deposit account without the further consent of such Grantor, such agreement
to be substantially in the form of Exhibit B hereto or otherwise in form and
substance satisfactory to the Grantee (a “Deposit Account Control Agreement”).
The Grantee agrees that (x) it will deliver Notices of Exclusive Control (as
defined in each Deposit Account Control Agreement) only upon the occurrence and
during the continuance of an Event of Default and (y) if it has delivered any
such Notice of Exclusive Control and thereafter no Event of Default is
continuing, the Grantee shall promptly withdraw the same.

(b) Upon any termination by a Grantor of any Pledged Deposit Account, such
Grantor will immediately (i) transfer all funds and property held in such
terminated Pledged Deposit Account to another Pledged Deposit Account and
(ii) notify all obligors that were making payments to such Pledged Deposit
Account to make all future payments to another Pledged Deposit Account, in each
case so that the Grantee shall have a continuously perfected security interest
in such Account Collateral, funds and property.

(c) Upon the occurrence of an Event of Default, the Grantee shall have sole
right to direct the disposition of funds with respect to the Pledged Deposit
Accounts, and it shall be a term and condition of each of the Pledged Deposit
Accounts, notwithstanding any term or condition to the contrary in any other
agreement relating to

 

4



--------------------------------------------------------------------------------

the Pledged Deposit Accounts, that, following delivery by the Grantee of a
Notice of Exclusive Control (as defined in the applicable Deposit Account
Control Agreement) to a Pledged Account Bank, no amount (including, without
limitation, interest on Cash Equivalents credited thereto) will be paid or
released to or for the account of, or withdrawn by or for the account of, any
Grantor or any other Person from the Pledged Deposit Accounts, unless and until
such Notice of Exclusive Control is withdrawn.

(d) Upon the occurrence and during the continuance of an Event of Default, the
Grantee may, at any time and without notice to, or consent from, the Grantor,
transfer, or direct the transfer of, funds from the Pledged Deposit Accounts to
satisfy the Grantor’s obligations under the Credit Agreement, Notes or Security
Documents. The Grantee agrees to notify the Grantor promptly after any such
transfer indicating the amount so transferred and the Grantor’s obligations so
satisfied.

Section 5. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Each Grantor’s exact legal name, type of organization, jurisdiction of
organization and organizational identification number is set forth in Schedule I
hereto. References to any Schedule in this Section 5 shall refer to such
Schedule as the same may be amended from time to time by notice from the
Grantors to the Grantee.

(b) Each Grantor is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any Lien, claim, option or right
of others, except for the security interest created under this Agreement or
permitted under the Credit Agreement. No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing any Grantor is on file in any recording office, except such as may have
been filed in favor of the Grantee relating to the Credit Agreement, Notes and
Security Documents or as otherwise permitted under the Credit Agreement.

(c) All of the Equipment and Inventory constituting Collateral granted by such
Grantor is located at the places specified therefor in Schedule II hereto or at
another location as to which such Grantor has complied with the requirements of
Section 7(a). Since the date of its formation, such Grantor has not changed the
location of its Equipment or Inventory constituting Collateral granted by it.
Such Grantor has exclusive possession and control of its Equipment and Inventory
constituting collateral granted by it, other than Inventory stored at any leased
premises or warehouse to which the Grantor has full access.

(d) None of the Receivables constituting Collateral granted by it is evidenced
by a promissory note or other instrument that has not been delivered to the
Grantee other than ordinary course collections on any such Receivables that are
deposited in a Pledged Deposit Account in accordance with Section 4.

 

5



--------------------------------------------------------------------------------

(e) Such Grantor has no deposit accounts, other than the Pledged Deposit
Accounts listed on Schedule IV hereto and additional Pledged Deposit Accounts as
to which such Grantor has complied with the applicable requirements of
Section 4.

(f) Such Grantor is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule III hereto.

(g) This Agreement creates in favor of the Grantee for the benefit of the
Creditors a valid security interest in the Collateral granted by such Grantor,
securing the payment of the Secured Obligations; all filings and other actions
(including, without limitation, (A) actions necessary to obtain control of
Collateral as provided in Sections 9-104, 9-106 and 9-107 of the UCC and
(B) actions necessary to perfect the Grantee’s security interest with respect to
Collateral evidenced by a certificate of title, if any) necessary to perfect the
security interest in the Collateral granted by such Grantor have been duly made
or taken and are in full force and effect; and such security interest is first
priority.

(h) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted by
such Grantor hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for (x) the filing of financing and continuation statements
under the UCC, which financing statements have been duly filed and are in full
force and effect, the (y) the recordation of the Mortgages over the Mortgaged
Helicopters with the FAA and any other applicable Acceptable Jurisdiction and
(z) the registration of Creditors’ International Interest on the Mortgaged
Helicopters with the International Registry, or (iii) the exercise by the
Grantee of its voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement or the Credit
Agreement.

Section 6. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Grantee may
request, in order to perfect and protect any pledge or security interest granted
or purported to be granted by such Grantor hereunder or to enable the Grantee to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor. Without limiting the generality of the foregoing,
each Grantor will promptly with respect to Collateral of such Grantor: (i) mark
conspicuously each chattel paper included in Receivables, and, at the request of
the Grantee, each of its records pertaining to such Collateral with a legend, in
form and substance satisfactory to the Grantee, indicating that such document,
chattel paper, or Collateral is subject to the security interest granted hereby;
(ii) if any such Collateral shall be evidenced by a promissory note or other
instrument or chattel paper, deliver, against a written receipt from the Grantee
acknowledging receipt thereof, and pledge to the Grantee hereunder such note or
instrument or chattel paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Grantee; (iii) file such financing or continuation statements, or amendments

 

6



--------------------------------------------------------------------------------

thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Grantee may request, in order to perfect and preserve the
security interest granted or purported to be granted by such Grantor hereunder;
(iv) take all action to ensure that the Grantee’s security interest is noted on
any certificate of title related to any Collateral evidenced by a certificate of
title; and (v) deliver to the Grantee evidence that all other actions that the
Grantee may deem reasonably necessary or desirable in order to perfect and
protect the security interest granted or purported to be granted by such Grantor
under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Grantee to file one or more financing or
continuation statements, and amendments thereto, including, without limitation,
one or more financing statements indicating that such financing statements cover
all assets or all personal property (or words of similar effect) of such
Grantor, regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC or the granting clause of this
Agreement. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law. Each Grantor
ratifies its authorization for the Grantee to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

(c) Each Grantor will furnish to the Grantee from time to time statements and
schedules further identifying and describing the Collateral of such Grantor and
such other reports in connection with such Collateral as the Grantee may
reasonably request, all in reasonable detail. In addition, each year, at the
time of delivery of the annual appraisal pursuant to Section 10.1(a)(xxv) of the
Credit Agreement, the Grantor shall deliver to the Grantee updated Schedules I –
IV to this Agreement executed by a responsible officer of the Grantor, setting
forth any information required therein that has changed or confirming that there
has been no change in such information since the date of the previous delivery
of Schedules I – IV delivered pursuant to this Section 6(c) and certifying that
all UCC financing statements and other appropriate filings, recordings or
registrations have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction necessary to protect and perfect the
security interests and Liens in the United States under this Agreement.

(d) The Borrower will furnish to the Grantee, on or prior (but not more than six
months prior thereto) to the fifth anniversary of the date hereof (and each
successive five year anniversary thereafter), an opinion of counsel, from
outside counsel reasonably satisfactory to the Grantee, to the effect that all
financing or continuation statements have been filed, and all other action has
been taken to perfect continuously from the date hereof the security interest
granted hereunder.

Section 7. As to Equipment.

(a) Each Grantor will cause its Equipment, to the extent it determines the same
to have continuing utility in its business, to be maintained and preserved in
the same condition, repair and working order as when new, ordinary wear and tear
excepted, and will forthwith, or in the case of any loss or damage to any of
such Equipment as soon as practicable after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith that such Grantor reasonably determines to be necessary or desirable
to such end.

 

7



--------------------------------------------------------------------------------

Section 8. Insurance. Each of the Grantors shall insure its respective Mortgaged
Helicopters in accordance with the Required Insurance (as defined in the Credit
Agreement). Each of the Grantors shall maintain insurances on its all of its
properties (including, but not limited to, the Equipment and Inventory) as
described in Section 2.1(n) of the Credit Agreement.

Section 9. Negative Pledge. Each of the Grantors hereby agrees to be bound by
the terms of Section 10.1(b)(xii) of the Credit Agreement as if fully set forth
herein.

Section 10. Post-Closing Changes; Collections on Receivables and Related
Contracts. (a) No Grantor will change its name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth in Section 5(a) of this Agreement. Each Grantor will hold
and preserve its records relating to the Collateral and will permit
representatives of the Grantee to inspect and make abstracts from such records
and other documents. If any Grantor does not have an organizational
identification number and later obtains one, it will forthwith notify the
Grantee of such organizational identification number.

(b) Except as otherwise provided in this subsection (b), each Grantor will
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Receivables and Related Contracts. In connection with
such collections, such Grantor may take (and, at the Grantee’s direction, will
take) such action as such Grantor or the Grantee may deem necessary or advisable
to enforce collection of the Receivables and Related Contracts; provided,
however, that upon the occurrence of an Event of Default, the Grantee shall have
the right upon written notice to such Grantor of its intention to do so, to
notify the obligors under any Receivables and Related Contracts of the
assignment of such Receivables and Related Contracts to the Grantee and to
direct such obligors to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Grantee and, upon such notification and at
the expense of such Grantor, to enforce collection of any such Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Receivables and
Related Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC. After receipt by any Grantor of the notice from the
Grantee referred to in the proviso to the preceding sentence, (i) all amounts
and proceeds (including, without limitation, instruments) received by such
Grantor in respect of the Receivables and Related Contracts of such Grantor
shall be received in trust for the benefit of the Grantee hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Grantee in the same form as so received (with any necessary endorsement) to
be deposited in the Pledged Deposit Accounts set forth in Schedule IV hereto, at
the Grantee’s sole discretion, and (ii) such Grantor will not adjust, settle or
compromise the amount or payment of any Receivable or amount due on any Related
Contract, release wholly or partly any obligor thereof or allow any credit or
discount thereon. No Grantor will permit or consent to the subordination of its
right to payment under any of the Receivables and Related Contracts to any other
indebtedness or obligations of the obligor thereof.

 

8



--------------------------------------------------------------------------------

Section 11. Grantee Appointed Attorney in Fact. Each Grantor hereby irrevocably
appoints the Grantee such Grantor’s attorney in fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time, upon the occurrence and during the continuance of an Event of
Default, in the Grantee’s discretion, to take any action and to execute any
instrument that the Grantee may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Grantee pursuant
to Section 8,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Grantee may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Grantee with respect to any
of the Collateral.

Section 12. Grantee May Perform. If any Grantor fails to perform any agreement
contained herein, the Grantee may, but without any obligation to do so and
without notice, itself perform, or cause performance of, such agreement, and the
expenses of the Grantee incurred in connection therewith shall be payable by
such Grantor under Section 15.

Section 13. The Grantee’s Duties. The powers conferred on the Grantee hereunder
are solely to protect the Secured Parties’ interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the duty to
the Grantors and the Secured Parties to provide safe custody of, and
preservation of, any Collateral in its possession and the accounting for moneys
actually received and disbursed by it hereunder, the Grantee shall have no duty
as to any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Creditor has or is deemed to have knowledge of
such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Grantee shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is
segregated from the Grantee’s other assets and is clearly marked on its records
as Collateral held in its capacity as Grantee hereunder and is accorded
treatment substantially equal to that which it accords its own property.

 

9



--------------------------------------------------------------------------------

Section 14. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Grantee may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the Credit Agreement or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC (whether or not the UCC applies to the affected Collateral) and
also may: (i) require each Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of the Grantee forthwith, assemble all or
part of the Collateral as directed by the Grantee and make it available to the
Grantee at a place and time to be designated by the Grantee that is reasonably
convenient to both parties; (ii) without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Grantee’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Grantee may deem commercially
reasonable; (iii) occupy any premises owned or leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Receivables, the Related Contracts and the other Collateral,
(B) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Account Collateral and (C) exercise all other rights and remedies with
respect to the Receivables, the Related Contracts and the other Collateral,
including, without limitation, those set forth in Section 9-607 of the UCC. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Grantee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Grantee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b) Any cash held by or on behalf of the Grantee and all cash proceeds received
by or on behalf of the Grantee in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral may, in the discretion
of the Grantee, be held by the Grantee as collateral for, and/or then or at any
time thereafter applied (after payment of any amounts payable to the Grantee
pursuant to Section 15) in whole or in part by the Grantee for the ratable
benefit of the Creditors against, all or any part of the Secured Obligations, in
the following manner:

(i) first, paid to the Creditors for any amounts then owing to the Creditors
pursuant to subsections (a) through (e) of Section 9.4 of the Credit Agreement,
ratably in accordance with the amounts then owing to the Creditors; and

(ii) second, paid to the Creditors for any amounts then owing to any of them
with respect to the Grantors’ obligations in connection with any (i) credit
cards, purchasing cards and other treasury management services of such Creditors
and (ii) hedge agreements, ratably in accordance with the amounts then owing to
such Creditors.

 

10



--------------------------------------------------------------------------------

Any surplus of such cash or cash proceeds held by or on the behalf of the
Grantee and remaining after payment in full of all the Secured Obligations shall
be paid over to the applicable Grantor or to whomsoever may be lawfully entitled
to receive such surplus.

(c) The Grantee may send to each party to any Deposit Account Control Agreement,
a “Notice of Exclusive Control” as defined in and under such Deposit Account
Control Agreement.

Section 15. Indemnity and Expenses. Each Grantor agrees to be bound by the terms
of Section 18.11 of the Credit Agreement as if fully set forth herein.

Section 16. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any party herefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that the Schedules hereto may be amended from
time to time by notice from the affected Grantor to the Grantee. No failure on
the part of the Grantee or any other Creditor to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit B hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement to “Grantor” shall also mean and be a reference to such Additional
Grantor, each reference in this Agreement and the Credit Agreement to the
“Collateral” shall also mean and be a reference to the Collateral granted by
such Additional Grantor and each reference in this Agreement to a Schedule shall
also mean and be a reference to the schedules attached to such Security
Agreement Supplement.

Section 17. Notices, Etc. All notices and other communications provided for
hereunder shall be made in compliance with Section 17 of the Credit Agreement.

Section 18. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations and, (ii) the
Termination Date, (b) be binding upon each Grantor, its successors and assigns
and (c) inure, together with the rights and remedies of the Grantee hereunder,
to the benefit of the Grantors, the Secured Parties and their respective
successors, transferees and assigns; provided however that in the event all
Secured Obligations have been discharged other than those relating to an
Extended Letter of Credit and there shall have been established and funded a
Cash Collateral Account as provided for in Section 3.13 of the Credit Agreement,
the security interest in the Collateral shall be released at such time. Without
limiting the generality

 

11



--------------------------------------------------------------------------------

of the foregoing clause (c) but subject to the limitations set forth in
Section 11 of the Credit Agreement, any Creditor may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes, if any, held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender Party herein or otherwise, in
each case as provided in Section 11 of the Credit Agreement.

Section 19. Security Interest Absolute. The obligations of each Grantor under
this Agreement are independent of the Secured Obligations or any other
obligations of any other Security Party under or in respect of the Credit
Agreement, Notes and Security Documents, and a separate action or actions may be
brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against such Grantor or any other
Security Party or whether such Grantor or any other Security Party is joined in
any such action or actions. All rights of the Grantee and the other Creditors
and the pledge, assignment and security interest hereunder, and all obligations
of each Grantor hereunder, shall be irrevocable, absolute and unconditional
irrespective of, and each Grantor hereby irrevocably waives (to the maximum
extent permitted by applicable law) any defenses it may now have or may
hereafter acquire.

Section 20. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail shall be effective as delivery of an
original executed counterpart of this Agreement.

Section 21. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflicts of law rules.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

ERA GROUP INC.,

as Grantor

By         Name:   Title:

ERA HELICOPTERS, LLC,

as Grantor

By       Name:   Title:

ERA LEASING LLC,

as Grantor

By       Name:   Title:

ERA MED LLC,

as Grantor

By       Name:   Title:

ERA AEROLEO LLC,

as Grantor

By       Name:   Title:



--------------------------------------------------------------------------------

 

AEROLEO INTERNACIONAL, LLC,

as Grantor

By       Name:   Title:

ERA CANADA LLC,

as Grantor

By       Name:   Title:

ERA DHS LLC,

as Grantor

By       Name:   Title:

ERA FBO LLC,

as Grantor

By       Name:   Title:

ERA FLIGHTSEEING LLC,

as Grantor

By       Name:   Title:



--------------------------------------------------------------------------------

 

ERA HELICOPTERS (MEXICO) LLC,

as Grantor

By         Name:   Title:

ERA HELICOPTER SERVICES LLC,

as Grantor

By       Name:   Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Grantee

By       Name:   Title: By       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Type of Organization, Jurisdiction of Organization and Organizational
Identification Number

 

Name of Grantor

  

Type of Organization

  

Jurisdiction of

Organization

  

Organizational

Identification Number

Era Group Inc.

   Limited liability company    State of Delaware    DE 3036451

Era Aeroleo LLC

   Limited liability company    State of Delaware    DE 4666150

Aeroleo Internacional, LLC

   Limited liability company    State of Delaware    DE 4238368

Era Canada LLC

   Limited liability company    State of Delaware    DE 4825264

Era DHS LLC

   Limited liability company    State of Delaware    DE 4571473

Era FBO LLC

   Limited liability company    State of Delaware    DE 3948611

Era Flightseeing LLC

   Limited liability company    State of Delaware    DE 4469106

Era Helicopters, LLC

   Limited liability company    State of Delaware    DE 3866981

Era Helicopters (Mexico) LLC

   Limited liability company    State of Delaware    DE 4052327

Era Helicopter Services LLC

   Limited liability company    State of Delaware    DE 4546141

Era Leasing LLC

   Limited liability company    State of Delaware    DE 4054862

Era Med LLC

   Limited liability company    State of Delaware    DE 4224189



--------------------------------------------------------------------------------

SCHEDULE II

Locations of Equipment and Inventory

 

Warehouse

  

Address

  

City

   State    Zip Code    Country 13PS    500 Gracedale Ave.    Nazareth   
Pennsylvania    18064    U.S.A. 22N    2321 Mahoning Drive East    Lehighton   
Pennsylvania    18235    U.S.A. ABV    104 Industrial Loop    Abbeville   
Louisiana    70510    U.S.A. AER    551 North 40th Street    Show Low    Arizona
   85901    U.S.A. AIS    12181 Southwest 129th Court    Miami    Florida   
33186    U.S.A. ANC    6300 Carl Brady Drive    Anchorage    Alaska    99502   
U.S.A. ARG   

HELICÓPTEROS MARINOS SA, LAPLACE 3605

(Airport of destination EZEIZA)

   B1611WAA Don Torcuato    Buenos Aires       Argentina BED    Era Hleicopters,
LLC NEW ENGLAND LIFE FLIGHT/ BOSTON MED FLIGHT (1) 1727 Robins Street HANSCOM
Air Force Base    Bedford    Massachusetts    105911    U.S.A. BGR    Bangor
International Airport, Attn: Era Helicopters, Building 121, 188 Maine Avenue   
Bangor    Maine    4401    U.S.A. BKL    BURKE LAKEFRONT AIRPORT-GATE 5, 1601
NORTH MARGINAL ROAD    Cleveland    Ohio    44114    U.S.A. BOND    Bond
Offshore Helicopters Ltd, Hangar 12, Gambling Close    Norwich Airport   
Norfolk    NR6 6EG   



--------------------------------------------------------------------------------

Warehouse

  

Address

  

City

   State    Zip Code    Country BPN    PT Nyaman Air~;Hangar B6, Sepinggan
Airport~;Jl. Marsma R, Iswahyudi~;Balikpapan 76115~;Kalimantan
Timur~;Indonesia~;    Balikpapan          Indonesia BRA    Aeróleo Táxi Aéreo
S/A Estrada do Imburo S/N Aeroporto de Macaé Macaé - RJ - Brasil CEP: 27970-000
CNPJ: 15.209.117/0007-42~;       Rio de Janeiro       Brazil CAM    190 Bobbie
Lane    Cameron    Louisiana    70631    U.S.A. DEN    8227 Lloyd Stearman Drive
   Denali National Park    Alaska    99755    U.S.A. DUL    8942 Shrimpers Row
   Dulac    Louisiana    70353    U.S.A. EAGLE    823 McTavish Road Northeast   
Calgary       AB T2E 7G9    Canada EAS    1625 W. Vista Way    Vista   
California    92038    U.S.A. ENI    Pouch 340017    Deadhorse    Alaska   
99734    U.S.A. FOU    290 N.J. Theriot Road    Golden Meadow    Louisiana   
70357    U.S.A. GLS    8712 Bonanza Road    Galveston    Texas    77554   
U.S.A. HUM    105 Tower Road    Houma    Louisiana    70363    U.S.A. INDIA   
GLOBAL VECTRA HELICORP LTD~;HANGER No. C-He/Hf, AIRPORTS AUTHORITY OF INDIA,
~;Civil Aerodrome, Juhu Vile Parle (West)    Mumbai - 54 / Maharashtra INDIA.   
Mumbai    54400054    India JBU    107D Youngs Road    Johnson Bayou   
Louisiana    70631    U.S.A. JUN    6910 North Douglas HWY    Juneau    Alaska
   99801    U.S.A. LBX    8358 Airport Way    Angleton    Texas    77515   
U.S.A.



--------------------------------------------------------------------------------

Warehouse

  

Address

  

City

   State    Zip Code    Country LCH-REG    600 Airport Service Road    Lake
Charles    Louisiana    70605    U.S.A. LEW    47 White Hangar Drive    Auburn
   Maine    4210    U.S.A. LWM    ERA HELICOPTERS, Boston Med Flight, Falcon Air
Inc., 492 Sutton Street, Lawrence Municipal Airport Building 90    North Andover
   Massachusetts    1845    U.S.A. MAR    WFS Complex FM 2175    Markham   
Texas    77456    U.S.A. MEX    SANTANDER NO. 15, 10 PISO, COL. INSURGENTES
MIXCOAC          3920    Mexico MOB    Downtown Air Center ;2495 Michigan Avenue
Ste. 5, 6, 7    Mobile    Alabama    36615    U.S.A. MQS    Era Helicopters,
1Earhart Drive, Hangar # 6    Coatesville    Pneesylvania    19320    U.S.A. NLO
   200 Crofton Road    Kenner    Alaska    70062    U.S.A. OPA    15001 NW 42nd
Ave, BLG 47    Opa Loka    Florida    33054    U.S.A. OSK    52300 Nikiski Beach
Road    Nikiski    Alaska    99801    U.S.A. PAA    4694 Aviation Parkway, suite
K    Atlanta    Georgia    30349-6024    U.S.A. PTN    3884 Airport Road   
Patterson    Louisiana    70392    U.S.A. PYM    Era Hleicopters, LLC BOSTON MED
FLIGHT (2) Hangar #1 Plymouth Airport 246 South Meadow Road    Carver    Maine
   2330    U.S.A. SCC    Pouch 340017    Deadhorse    Alaska    99734    U.S.A.
SCH    221 N Main Project Road    Schriever    Louisiana    70395    U.S.A.



--------------------------------------------------------------------------------

Warehouse

  

Address

  

City

   State    Zip Code    Country SLZ    Aeróleo Táxi Aéreo S/A ¿ Avenida dos
Libaneses, 3502 ¿ Aeroporto Marechal Cunha Machado ¿ Hangar PMR ¿ Bairro
Tirirical ¿ CEP: 65056-480 ¿ São Luis - MA    Sao Luis          Argentina SPN   
Aerodromo Sebastian Almagro    Cordoba       99635    Spain USURPLUS    600
Airport Service Road    Lake Charles    Louisiana    70605    U.S.A. VEN   
42336 HWY 23 South    Venice    Louisiana    70091    U.S.A. All Warehouses with
LCH as Prefix:    600 Airport Service Road, Lake Charles, LA.             All
Wareshouses with ANC Prefix:    6300 Carl Brady Drive, Anchorage, Alaska      
      All Warehouses that that have Unserviceable warehouse will have same
location address.               



--------------------------------------------------------------------------------

SCHEDULE III

Letters of Credit

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Wells Fargo Bank, National Association,

as the Administrative Agent for

the Creditors referred to in the

Credit Agreement referred to below

WFBLS Charlotte Agency Services

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

ERA GROUP INC.

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of             ,
20         (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among (1) ERA GROUP INC., a
Delaware corporation, as borrower, (2) WELLS FARGO SECURITIES, LLC, JPMORGAN
CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY,
INC. and REGIONS BANK, as mandated lead arrangers, (3) WELLS FARGO SECURITIES,
LLC, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON
HUMPHREY, INC. and REGIONS BANK, as bookrunners, (4) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent, (5) JPMORGAN CHASE BANK, N.A., as
syndication agent, (6) DEUTSCHE BANK SECURITIES INC., SUNTRUST BANK and REGIONS
BANK, as co-documentation agents, (7) COMPASS BANK, WHITNEY BANK, GOLDMAN SACHS
BANK USA, COMERICA BANK and THE NORTHERN TRUST COMPANY, as managing agents,
(8) Wells Fargo, as swing line bank (the “Swing Line Bank”) and (9) the banks
and financial institutions whose names and addresses are set out in Schedule A
thereto (together with any assignee thereof pursuant to Section 11 thereto and
the Swing Line Bank, the “Lenders”, and each a “Lender”), and (ii) the Security
Agreement dated             , 20         (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
made by the Grantors from time to time party thereto in favor of the Grantee for
the Creditors. Terms defined in the Credit Agreement or the Security Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement or the Security Agreement.

Section 1. Grant of Security. The undersigned hereby grants to the Grantee, for
the benefit of the Creditors, a security interest in all of its right, title and
interest in and to the following, in each case whether now owned or hereafter
acquired by the undersigned, wherever located and whether now or hereafter
existing or arising (collectively, the undersigned’s “Collateral”): all
Equipment, Inventory, Receivables, Related Contracts, Account Collateral, all
books and records (including, without limitation, customer lists, credit files,
printouts and other computer output materials and records) of the undersigned
pertaining to any of the undersigned’s Collateral, and all proceeds of,
collateral for, income, royalties and other payments now or hereafter due and



--------------------------------------------------------------------------------

payable with respect to, and supporting obligations relating to, any and all of
the undersigned’s Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in this Section 1) and, to the extent not otherwise included, all
(A) payments under insurance (whether or not the Grantee is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral, and
(B) cash.

Section 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all obligations of the undersigned now
or hereafter existing under or in respect of the Credit Agreement, Notes and
Security Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the
undersigned to any Creditor under the Credit Agreement, Notes and Security
Documents but for the fact that such Secured Obligations are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Security Party.

Section 3. Representations and Warranties. (a) The undersigned’s exact legal
name, location, chief executive office, type of organization, jurisdiction of
organization and organizational identification number is set forth in Schedule I
hereto.

(b) All of the Equipment and Inventory of the undersigned are located at the
places specified therefor in Schedule II hereto.

(c) The undersigned is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule III hereto.

(d) The undersigned hereby makes each other representation and warranty set
forth in Section 5 of the Security Agreement with respect to itself and the
Collateral granted by it.

Section 4. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

Section 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By:       Name:   Title:  
Address for notices:

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT (the “Agreement”) dated as of             ,
20         among [            ], a Delaware limited liability company (the
“Grantor”), Wells Fargo Bank, National Association, as Grantee (the “Secured
Party”), and [            ] (“            ”), as depository bank (the “Account
Bank”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Secured Party a security interest (the “Security
Interest”) in the following deposit accounts maintained by the Account Bank for
the Grantor (the “Pledged Deposit Accounts”):

[Insert account numbers and other identifying information.]

(2) Terms defined in Article 9 of the Uniform Commercial Code in effect in the
State of New York (the “N.Y. Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Pledged Deposit Accounts. The Grantor and the Account Bank
represent and warrant to, and agree with, the Secured Party that:

(a) The Account Bank maintains each Pledged Deposit Account for the Grantor, and
all funds held by the Account Bank for the account of the Grantor are, and will
continue to be, credited to a Pledged Deposit Account in accordance with
instructions given by the Grantor (unless otherwise provided herein).

(b) Each Pledged Deposit Account is a deposit account. The Account Bank is the
bank with which each Pledged Deposit Account is maintained. The Grantor is the
Account Bank’s customer with respect to the Pledged Deposit Accounts.

(c) Notwithstanding any other agreement to the contrary, the Account Bank’s
jurisdiction with respect to each Pledged Deposit Account for purposes of the
N.Y. Uniform Commercial Code is, and will continue to be for so long as the
Security Interest shall be in effect, the State of New York.

(d) The Grantor and the Account Bank do not know of any claim to or interest in
any Pledged Deposit Account or any funds credited to any Pledged Deposit
Account, except for claims and interests of the parties referred to in this
Agreement.

SECTION 2. Control by Secured Party. The Account Bank will comply with all
instructions directing disposition of the funds in the Pledged Deposit Accounts
and all other directions concerning the Pledged Deposit Accounts (any such
instruction, notification or direction being an “Account Direction”), in each
case originated by the Secured Party without further consent by the Grantor.



--------------------------------------------------------------------------------

SECTION 3. Grantor’s Rights in Pledged Deposit Accounts. (a) Except as otherwise
provided in this Section 3, the Account Bank will comply with Account Directions
and other directions concerning each Pledged Deposit Account originated by the
Grantor without further consent by the Secured Party.

(b) Until the Account Bank receives a notice from the Secured Party that the
Secured Party will exercise exclusive control over any Pledged Deposit Account
(a “Notice of Exclusive Control” with respect to such Pledged Deposit Account),
the Account Bank may distribute to the Grantor all interest and other amounts
standing to the credit of such Pledged Deposit Account.

(c) If the Account Bank receives from the Secured Party a Notice of Exclusive
Control with respect to any Pledged Deposit Account, the Account Bank will,
until the Notice of Exclusive Control is withdrawn by the Secured Party, comply
only with Account Directions originated by the Secured Party and will cease:

(i) complying with Account Directions or other directions concerning such
Pledged Deposit Account originated by the Grantor; and

(ii) distributing to the Grantor any interest or other amounts standing to the
credit of such Pledged Deposit Account.

SECTION 4. Priority of Secured Party’s Security Interest. (a) The Account Bank
(i) subordinates to the Security Interest and in favor of the Secured Party any
security interest, lien, or right of recoupment or setoff that the Account Bank
may have, now or in the future, against any Pledged Deposit Account or funds
credited to any Pledged Deposit Account, and (ii) agrees that it will not
exercise any right in respect of any such security interest or lien or any such
right of recoupment or setoff until the Security Interest is terminated, except
that the Account Bank (A) will retain its prior security interest and lien on
funds credited to any Pledged Deposit Account, (B) may exercise any right in
respect of such security interest or lien, and (C) may exercise any right of
recoupment or setoff against any Pledged Deposit Account, in the case of clauses
(A), (B) and (C) above, to secure or to satisfy, and only to secure or to
satisfy, payment (x) for its customary fees and expenses for the routine
maintenance and operation of such Pledged Deposit Account and (y) for the face
amount of any items that have been credited to such Pledged Deposit Account but
are subsequently returned unpaid because of uncollected or insufficient funds.

(b) The Account Bank will not enter into any other agreement with any Person
relating to Account Directions or other directions with respect to any Pledged
Deposit Account.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims. (a) The
Account Bank will send copies of all statements and confirmations for each
Pledged Deposit Account simultaneously to the Secured Party and the Grantor.

(b) When the Account Bank knows of any claim or interest in any Pledged Deposit
Account or any funds credited to any Pledged Deposit Account other than the
claims and interests of the parties referred to in this Agreement, the Account
Bank will promptly notify the Secured Party and the Grantor of such claim or
interest.

SECTION 6. The Account Bank’s Responsibility. (a) Except for permitting a
withdrawal, delivery or payment in violation of Section 3 hereof, the Account
Bank will not be liable to the Secured Party for complying with Account
Directions or other directions concerning any Pledged Deposit Account from the
Grantor that are received by the Account Bank before the Account Bank receives
and has a reasonable opportunity to act on a Notice of Exclusive Control.

 

2



--------------------------------------------------------------------------------

(b) The Account Bank will not be liable to the Grantor or the Secured Party for
complying with a Notice of Exclusive Control or with an Account Direction or
other direction concerning any Pledged Deposit Account originated by the Secured
Party, even if the Grantor notifies the Account Bank that the Secured Party is
not legally entitled to issue the Notice of Exclusive Control or Account
Direction or such other direction unless the Account Bank takes the action after
it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.

(c) This Agreement does not create any obligation of the Account Bank except for
those expressly set forth in this Agreement and in Article 4 of the N.Y. Uniform
Commercial Code. In particular, the Account Bank need not investigate whether
the Secured Party is entitled under the Secured Party’s agreements with the
Grantor to give an Account Direction or other direction concerning any Pledged
Deposit Account or a Notice of Exclusive Control. The Account Bank may rely on
notices and communications it believes given by the appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Account Bank, its officers,
directors, employees and agents against claims, liabilities and expenses arising
out of this Agreement (including, without limitation, reasonable attorney’s fees
and disbursements), except to the extent the claims, liabilities or expenses are
caused by the Account Bank’s gross negligence or willful misconduct.

SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the Account Bank and the Grantor. If the Secured Party
notifies the Account Bank that the Security Interest has terminated, this
Agreement will immediately terminate.

(b) The Account Bank may terminate this Agreement on 60 days’ prior notice to
the Secured Party and the Grantor, provided that before such termination the
Account Bank and the Grantor shall make arrangements to transfer the funds
credited to each Pledged Deposit Account to another bank that shall have
executed, together with the Grantor, a control agreement in favor of the Secured
Party in respect of such funds in substantially the form of this Agreement or
otherwise in form and substance satisfactory to the Secured Party.

(c) Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement and each Pledged Deposit Account will
be governed by the law of the State of New York. The Account Bank and the
Grantor may not change the law governing any Pledged Deposit Account without the
Secured Party’s express prior written agreement.

SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the parties
hereto.

SECTION 12. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Account Directions may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and will be
effective on receipt.

 

3



--------------------------------------------------------------------------------

SECTION 13. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Grantor, the Secured Party and the Account Bank, and
thereafter shall be binding upon and inure to the benefit of the Grantor, the
Secured Party and the Account Bank and their respective successors and assigns.

SECTION 14. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic transmission shall be effective as delivery of an original executed
counterpart of this Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[            ],

as Grantor

By:       Name:   Title: Address:

c/o ERA Group Inc.

c/o Seacor Holdings Inc.

460 Park Avenue, 12th Floor

New York, NY 10022

 

Wells Fargo Bank, National Association,

as Grantee

By:       Name:   Title: Address:

WFBLS Charlotte Agency Services

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

with a copy to:

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Attention: Corbin Womac, Vice President & Relationship Manager

Email: Corbin.M.Womac@wellsfargo.com

Facsimile No.: 713-739-1087



--------------------------------------------------------------------------------

 

[            ],

as Account Bank

By:       Name:   Title: Address: [            ]



--------------------------------------------------------------------------------

EXHIBIT 9

FORM OF FLEET MORTGAGE

HELICOPTER FLEET MORTGAGE AGREEMENT

Dated as of                  , 20    

between

[HELICOPTER OWNING SUBSIDIARY]

as Grantor

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Grantee



--------------------------------------------------------------------------------

HELICOPTER FLEET MORTGAGE AGREEMENT

THIS HELICOPTER FLEET MORTGAGE AGREEMENT (this “Agreement”) dated as of
                 , 20__, is made by and among (i) [HELICOPTER OWNING SUBSIDIARY]
(the “Grantor”) and (ii) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as administrative agent under the Security Agreement, as hereinafter defined,
(in such capacity the “Grantee”). Capitalized terms used and not defined herein
are used as defined in Appendix A hereto.

PRELIMINARY RECITALS:

WHEREAS, ERA Group, Inc. (as the “Borrower”) and the Grantee are parties to that
certain Credit Agreement, dated as of                  , 20     (as amended and
supplemented from time to time, the “Credit Agreement”), made by and among
(1) the Borrower, (2) Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A.,
Deutsche Bank Securities Inc., SunTrust Robinson Humphrey, Inc. and Regions
Bank, as mandated lead arrangers, (3) Wells Fargo Securities, LLC, JPMorgan
Chase Bank, N.A., Deutsche Bank Securities Inc., SunTrust Robinson Humphrey,
Inc. and Regions Bank, as bookrunners, (4) the Grantee, as administrative agent,
(5) JPMorgan Chase Bank, N.A., as syndication agent, (6) Deutsche Bank
Securities Inc., SunTrust Bank and Regions Bank, as co-documentation agents,
(7) Compass Bank, Whitney Bank, Goldman Sachs Bank USA, Comerica Bank and The
Northern Trust Company, as managing agents, (8) Wells Fargo, as swing line bank
(the “Swing Line Bank”) and (9) the banks and financial institutions whose names
and addresses are set out in Schedule A thereto (together with any assignee
thereof pursuant to Section 11 thereof and the Swing Line Bank, the “Lenders”,
and each a “Lender”) pursuant to which the Lenders have agreed to make available
to the Borrower a revolving credit facility (“Loans”) to Borrower, subject to
the terms and conditions set forth therein;

WHEREAS, pursuant to the Guaranty, the Grantor has guaranteed the obligations of
the Borrower pursuant to the Credit Agreement;

WHEREAS, pursuant to the terms of the Credit Agreement, the Borrower is
obligated to enter into, and cause the Grantor to enter into, the Security
Agreement and to cause the Grantor to enter into this Agreement;

WHEREAS, the Borrower, the Grantor and the Grantee have entered into the
Security Agreement in order to secure the payment of the Loans by the Borrower
and the payment and performance of certain obligations described therein (the
“Secured Obligations”);

WHEREAS, the Grantor has agreed to secure the Secured Obligations by granting to
the Grantee for the benefit of the parties set forth in the Security Agreement a
Lien on, among other things, its interest in the Helicopters described in
Schedule I hereto, as the same may be modified from time to time by execution by
the parties hereto and filing with the FAA of a Helicopter Fleet Mortgage
Supplement in the form of Exhibit A (collectively, the “Mortgaged Helicopters”)
and by granting to the Grantee a Lien on and security interest in certain other
property and rights relating thereto; and



--------------------------------------------------------------------------------

WHEREAS, the Grantor, for whose benefit the Borrower is acting, will derive
substantial direct and indirect benefit from the transactions contemplated by
the Credit Agreement and the Security Agreement.

NOW, THEREFORE, in consideration of the mutual undertakings hereby and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each of the parties hereto and in order to secure the prompt
payment and performance of all the Secured Obligations, the Grantor and the
Grantee hereby agree as follows:

1. Security Interest. The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a first priority security interest to
the Grantee, subject to no prior interests of any Person whatsoever, in all
right, title and interest of the Grantor in the following collateral
(collectively, the “Mortgage Collateral”):

(a) the Mortgaged Helicopters;

(b) all Parts;

(c) all of the Grantor’s right, title and interest in the Helicopter Related
Documents and the Records including books, records, account ledgers, data
processing records, computer software and other property and general intangibles
at any time evidencing or relating to any of the foregoing;

(d) all proceeds from the sale or other disposition of, all proceeds of
insurance due to the Grantor on, and all proceeds of any condemnation due to the
Grantor with respect to, any of the equipment described in clauses (a), (b) and
(c) above;

(e) (i) any lease or other contract to which it is a party now or hereafter
entered into by such Grantor in respect of any Mortgaged Helicopter, (ii) all
moneys and claims for moneys due and to become due thereto, whether as rent,
loans, indemnities, payments or otherwise, under, and all claims for damages
arising out of any breach of, any lease, other contract for the use or
employment of any Mortgaged Helicopter, and (iii) any money or non-money
proceeds of a Mortgaged Helicopter arising from the total or partial loss or
physical destruction of such Mortgaged Helicopter or its total or partial
confiscation, condemnation or requisition;

(f) all rents, issues, profits, revenues and other income of the property
intended, subjected or required to be subjected to the Lien of this Agreement
hereby, by the Security Agreement, and all of the estate, right, title and
interest of every nature whatsoever of the Grantor in and to the same and every
part thereof; and

 

2



--------------------------------------------------------------------------------

(g) all proceeds, howsoever arising, of the foregoing.

TO HAVE AND TO HOLD the Mortgage Collateral unto the Grantee, and its successors
and assigns, as security for the Secured Obligations.

[2. Incorporation By Reference. The security interest in the Mortgage Collateral
created under this Agreement is granted in accordance with the Security
Agreement and all of the terms and conditions thereof, including, but not
limited to, provisions relating to the exercise of remedies, are hereby
incorporated herein by reference.]1

3. Miscellaneous

3.1. Successors and Assigns. All the terms, provisions, conditions and covenants
herein contained shall be binding upon and shall inure to the benefit of the
Grantor, the Grantee and their respective successors and permitted assigns.

3.2. Severability. Any provision of this Agreement prohibited by the laws of any
jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof, and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.

3.3. Governing Law. THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS.

3.4. Further Assurances. At any time and from time to time, upon the request of
the Grantee, the Grantor shall promptly and duly execute and deliver any and all
such further instruments and documents as the Grantee may reasonably deem
desirable in obtaining the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Security Agreement.

3.5. Notices. All notices, requests, demands or other communications required
hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:

If to the Grantor:

[Name of Helicopter Owning Subsidiary]

c/o ERA Group Inc.

 

1 

Does this language require the Security Agreement to be filed?

 

3



--------------------------------------------------------------------------------

c/o Seacor Holdings Inc.

460 Park Avenue, 12th Floor

New York, NY 10022

Facsimile: (212) 582-8522

Attention: Dick Fagerstal

Email: dfagerstal@erahelicopters.com

lf to the Grantee:

Wells Fargo Bank, National Association

WFBLS Charlotte Agency Services

1525 W WT Harris Blvd

MAC D1109-019

Charlotte, NC 28262

Facsimile: 704 590 2782

with a copy to:

1000 Louisiana Street, 9th Floor

Houston, TX 77002

Facsimile: 713 739 1087

Attention: Corbin Womac, Vice President & Relationship Manager

Email: Corbin.M.Womac@wellsfargo.com

3.6. Grantee. The Grantee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Security Agreement as if such
rights, protections, immunities and indemnities were specifically set forth
herein.

3.8. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this Helicopter Fleet Mortgage Agreement to be
executed as of the day and year first above written and to be delivered in the
State of New York.

 

[NAME OF HELICOPTER OWNING SUBSIDIARY],

as Grantor

By:      

Name:

 

Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Grantee

By:      

Name:

 

Title:

 

5



--------------------------------------------------------------------------------

APPENDIX A

HELICOPTER FLEET MORTGAGE AGREEMENT

DEFINITIONS

“Agreement” has the meaning specified in the first paragraph to this Agreement.

“Airframe” means (a) each Helicopter (excluding Engines or engines from time to
time installed thereon) set forth in Schedule I hereto and (b) any and all Parts
incorporated or installed in or attached or appurtenant to such airframe, and
any and all Parts removed from such airframe, unless the Lien in favor of the
Grantee shall not be applicable to such Parts in accordance with the Credit
Agreement.

“Borrower” has the meaning specified in the first paragraph of this Agreement.

“Credit Agreement” has the meaning specified in the preliminary recitals to this
Agreement.

“FAA” means the Federal Aviation Administration of the United States Department
of Transportation or any successor organization thereto.

“Engine” means (a) each of the engines listed on Schedule I hereto and installed
on the Helicopters on the date hereof, and any Replacement Engine, in any case
whether or not from time to time installed on such Airframe or installed on any
other airframe or helicopter, and (b) any and all Parts incorporated or
installed in or attached or appurtenant to such engine, and any and all Parts
removed from such engine, unless the Lien in favor of the Grantee shall not
apply to such Parts in accordance with the Credit Agreement.

“Grantee” has the meaning specified in the preliminary recitals to this
Agreement.

“Grantor” has the meaning specified in the preliminary recitals to this
Agreement.

“Helicopter” means all Airframes, together with the Engines identified
therewith, listed on Schedule I hereto, as the same may be modified as provided
herein together with all related Records.

“Helicopter Related Documents” means any agreement relating to a Mortgaged
Helicopter or agreements relating to the use, maintenance or management of a
Mortgaged Helicopter, whether in existence on the date hereof or thereafter
acquired, including, but not limited to, all leases, all purchase agreements,
all bills of sale, all assignment agreements, all lease assignments, all lessee
consents, any credit support (including any guarantee or letter of credit
supporting any related lessee) and each other document, certificate or opinion
delivered or caused to be delivered by any lessee or Borrower pursuant thereto.



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, lien, encumbrance, international interest,
charge or security interest, including without limitation any prospective
contract of sale or other prospective international interest.

“Mortgage Collateral” has the meaning specified in Section 1 hereof.

“Mortgaged Helicopter” means each of the Helicopters.

“Part” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any Part that may be removed from the
Helicopter pursuant to the terms of the Credit Agreement and is leased by the
applicable Helicopter Owning Subsidiary from a third party or subject to a
security interest granted to a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to the Airframe or any
Engine or removed therefrom unless the Lien in favor of the Grantee shall not be
applicable thereto in accordance with the Credit Agreement.

“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.

“Records” means, with respect to each Helicopter (i) the documents (including
microfilm), data, manuals, diagrams and other written information originally
furnished by the manufacturer and/or seller on or about the date of acquisition
by the Grantor, (ii) the documents, records, logs and other data maintained in
respect of the Helicopter, pursuant to the terms of the applicable lease related
to such Helicopter, during the term of such lease and to which Grantor has a
right to possession and receives possession following the termination of such
lease, (iii) the documents, records, logs and other data maintained by the
Grantor in respect of such Helicopter, when such Helicopter is not subject to a
lease, and (iv) all other records, logs and materials required by the FAA.

“Secured Obligations” has the meaning specified in the preliminary recitals to
this Agreement.

“Security Agreement” has the meaning specified in the preliminary recitals to
this Agreement.



--------------------------------------------------------------------------------

SCHEDULE I

MORTGAGED HELICOPTERS

 

Airframe:

                  Engine:          

Manufacturer

   Model    Registration
Number    Serial
Number    Manufacturer    Model    Serial
Number

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF HELICOPTER FLEET MORTGAGE SUPPLEMENT

HELICOPTER FLEET MORTGAGE SUPPLEMENT, dated                  , 20    
(hereinafter called the “Fleet Mortgage Supplement”) is made by and among
(i) [NAME OF HELICOPTER OWNING SUBSIDIARY] (the “Grantor”) and (ii) Wells Fargo
Bank, National Association, as grantee (the “Grantee”), under and pursuant to
the Security Agreement referred to below.

WHEREAS, the Helicopter Fleet Mortgage Agreement dated as of                  ,
20     between the Grantor and the Grantee (as at any time modified,
supplemented and in effect, the “Fleet Mortgage”), provides for the execution
and delivery of a supplement thereto substantially in the form hereof, which
shall reflect any change in the identity of the Mortgaged Helicopters.

NOW, THEREFORE, the parties hereto are hereby executing this Fleet Mortgage
Supplement to evidence changes in the identity of the Mortgage Helicopters as of
the date hereof and in consideration of the premises and of the covenants herein
contained, and for other good and valuable consideration agree as follows:

1. Schedule I to the Fleet Mortgage is hereby amended and restated to read in
its entirety as set forth in Schedule I hereto.

2. With respect to the Mortgaged Collateral that was not subject to the Fleet
Mortgage as in effect immediately prior to this Fleet Mortgage Supplement, the
Grantor does hereby transfer, convey, pledge, mortgage, hypothecate, assign and
grant a first priority security interest to the Grantee, subject to no prior
interests of any Person whatsoever, in all right, title and interest of the
Grantor in the following collateral (collectively, the “Mortgage Collateral”):

(a) the Mortgaged Helicopters;

(b) all Parts;

(c) all of the Grantor’s right, title and interest in the Helicopter Related
Documents and the Records including books, records, account ledgers, data
processing records, computer software and other property and general intangibles
at any time evidencing or relating to any of the foregoing;

(d) all proceeds from the sale or other disposition of, all proceeds of
insurance due to the Grantor on, and all proceeds of any condemnation due to the
Grantor with respect to, any of the equipment described in clauses (a), (b) and
(c) above;



--------------------------------------------------------------------------------

(e) (i) any lease or other contract to which it is a party now or hereafter
entered into by such Grantor in respect of any Mortgaged Helicopter, (ii) all
moneys and claims for moneys due and to become due thereto, whether as rent,
loans, indemnities, payments or otherwise, under, and all claims for damages
arising out of any breach of, any lease, other contract for the use or
employment of any Mortgaged Helicopter, and (iii) any money or non-money
proceeds of a Mortgaged Helicopter arising from the total or partial loss or
physical destruction of such Mortgaged Helicopter or its total or partial
confiscation, condemnation or requisition;

(f) all rents, issues, profits, revenues and other income of the property
intended, subjected or required to be subjected to the Lien of this Agreement
hereby, by the Security Agreement, and all of the estate, right, title and
interest of every nature whatsoever of the Grantor in and to the same and every
part thereof; and

(g) all proceeds, howsoever arising, of the foregoing.

TO HAVE AND TO HOLD the Mortgage Collateral unto the Grantee, and its successors
and assigns, as security for the Secured Obligations.

3. This Fleet Mortgage Supplement shall be construed as supplemental to the
Fleet Mortgage and shall form a part of the Fleet Mortgage and the Fleet
Mortgage is hereby incorporated by reference herein and is hereby ratified,
approved and confirmed.

4. Each Mortgaged Helicopter that was listed in Schedule I of the Fleet Mortgage
as in effect immediately prior to this Fleet Mortgage Supplement, which is not
listed in Schedule I of the Fleet Mortgage Supplement, has been released from
the lien of the Fleet Mortgage.

5. All provisions of the Fleet Mortgage, as supplemented hereby shall continue
in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHREOF, the parties hereto have caused this Helicopter Fleet Mortgage
Agreement Supplement to be duly executed by one of its officers, thereunto duly
authorized, on the day and year first above written.

 

[NAME OF HELICOPTER OWNING

SUBSIDIARY],

as Grantor

By:       Name:   Title:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Grantee

By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE I TO FLEET MORTGAGE SUPPLEMENT

 

Airframe:

                  Engine:          

Manufacturer

   Model    Registration
Number    Serial
Number    Manufacturer    Model    Serial
Number



--------------------------------------------------------------------------------

EXHIBIT 10

FORM OF

CASH COLLATERAL AGREEMENT

CASH COLLATERAL AGREEMENT

Dated                      , 20    

from

ERA GROUP INC.

as Borrower

to

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

Section 1.

   Grant of Security      1   

Section 2.

   Security for Obligations      2   

Section 3.

   Borrower Remains Liable      2   

Section 4.

   Delivery of Collateral      3   

Section 5.

   Maintaining the Cash Collateral Account      3   

Section 6.

   Investing of Amounts in the Cash Collateral Account      3   

Section 7.

   Additional Deposits and Release of Amounts      3   

Section 8.

   Representations and Warranties      4   

Section 9.

   Further Assurances; Covenants      5   

Section 10.

   Place of Perfection; Records      6   

Section 11.

   Transfers and Other Liens      6   

Section 12.

   Collateral Agent Appointed Attorney-in-Fact      6   

Section 13.

   Collateral Agent May Perform      6   

Section 14.

   The Collateral Agent’s Duties      7   

Section 15.

   Remedies      7   

Section 16.

   Indemnity and Expenses      8   

Section 17.

   Amendments; Waivers; Etc.      8   

Section 18.

   Addresses for Notices      8   

Section 19.

   Continuing Security Interest; Assignments Under the Credit Agreement      9
  

Section 20.

   Release and Termination      9   

Section 21.

   Invalidity      9   

Section 22.

   Headings      9   

Section 23.

   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.      9   

 

i



--------------------------------------------------------------------------------

CASH COLLATERAL AGREEMENT

CASH COLLATERAL AGREEMENT dated                      , 20     (this “Agreement”)
made by ERA GROUP INC., a Delaware corporation with an office at 600 Airport
Service Road, Lake Charles, Louisiana 70605 (the “Borrower”), to WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as collateral agent for the Secured
Parties (as hereinafter defined) (together with any successor collateral agent
appointed pursuant to Section 16 of the Credit Agreement referred to below, the
“Collateral Agent”).

PRELIMINARY STATEMENTS:

(1) (i) The Borrower, (ii) WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK,
N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC. and
REGIONS BANK, as mandated lead arrangers, (iii) WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., SUNTRUST ROBINSON
HUMPHREY, INC. and REGIONS BANK, as bookrunners, (iv) WELLS FARGO, as
administrative agent (in such capacity, the “Administrative Agent”),
(v) JPMORGAN CHASE BANK, N.A., as syndication agent, (vi) DEUTSCHE BANK
SECURITIES INC., SUNTRUST BANK and REGIONS BANK, as co-documentation agents,
(vii) COMPASS BANK, WHITNEY BANK, GOLDMAN SACHS BANK USA, COMERICA BANK and THE
NORTHERN TRUST COMPANY, as managing agents, (viii) Wells Fargo, as swing line
bank (the “Swing Line Bank”) and (ix) the banks and financial institutions whose
names and addresses are set out in Schedule A thereto (together with any
assignee thereof pursuant to Section 11 thereto and the Swing Line Bank, the
“Lenders”, and each a “Lender”), are parties to that certain Credit Agreement
dated as of                      , 20     (said Credit Agreement, as it may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined).

(2) Pursuant to Section 3.13 of the Credit Agreement, the Borrower is required
to enter into this agreement in order to, among other things, grant a security
interest in a cash collateral account in favor of the Collateral Agent to secure
the obligations of the Borrower in respect of Letters of Credit that shall
remain outstanding after the Termination Date in favor of the Creditors.

(3) The Borrower has opened a non-interest bearing cash collateral account (the
“Cash Collateral Account”) with Wells Fargo at its office at [            ],
Account No. [            ], in the name of the Borrower but under the sole
control and dominion of the Collateral Agent and subject to the terms of this
Agreement.

NOW, THEREFORE, in consideration of the premises the Borrower hereby agrees with
the Collateral Agent for its benefit and the ratable benefit of each of the
Secured Parties (as hereinafter defined) as follows:

Section 1. Grant of Security. The Borrower hereby assigns and pledges to the
Collateral Agent for its benefit and the ratable benefit of each of the Lenders,
the Agents and the Letter of Credit Issuers (being collectively referred to
herein as the “Secured Parties”), and hereby grants to the Collateral Agent for
its benefit and the ratable benefit of each Secured Party a security interest
in, the following (collectively, the “Collateral”):

(a) the Cash Collateral Account, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing the Cash
Collateral Account;



--------------------------------------------------------------------------------

(b) all Collateral Investments (as hereinafter defined) from time to time and
all certificates and instruments, if any, from time to time representing or
evidencing the Collateral Investments;

(c) all notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Collateral Agent for or on behalf of the Borrower in substitution for or in
addition to any or all of the then existing Collateral;

(d) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Collateral; and

(e) all proceeds of any and all of the foregoing Collateral (including, without
limitation, proceeds that constitute property of the types described in
clauses (a) through (d) of this Section 1) and, to the extent not otherwise
included, all (i) payments under insurance (whether or not the Collateral Agent
is the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral and (ii) cash proceeds of the foregoing Collateral.

Section 2. Security for Obligations. This Agreement secures the payment of all
obligations of the Borrower now or hereafter existing under the Letters of
Credit, whether for for amounts drawn under the Letters of Credit, principal,
interest, fees, expenses or otherwise (all such obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Borrower to the Collateral Agent or the
Secured Parties under the Credit Agreements, Notes or Security Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower.

Section 3. Borrower Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Collateral Agent of any
of the rights hereunder shall not release the Borrower from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) neither the Collateral Agent nor any Secured Party shall have any obligation
or liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Collateral Agent or any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

2



--------------------------------------------------------------------------------

Section 4. Delivery of Collateral. On or before the Termination Date, the
Borrower hereby agrees to deposit an amount equal to the Required Balance (as
defined in Section 3.13 of the Credit Agreement) at such time to the Cash
Collateral Account. All certificates or instruments representing or evidencing
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Collateral Agent. In
addition, the Collateral Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

Section 5. Maintaining the Cash Collateral Account. From and after the
Termination Date and so long as any Secured Obligations shall remain unpaid or
any Letters of Credit shall remain outstanding:

(a) The Borrower will maintain the Cash Collateral Account with Wells Fargo.

(b) It shall be a term and condition of the Cash Collateral Account,
notwithstanding any term or condition to the contrary in any other agreement
relating to the Cash Collateral Account and except as otherwise provided by the
provisions of Section 7 and Section 15, that no amount (including interest on
Collateral Investments) shall be paid or released to or for the account of, or
withdrawn by or for the account of, the Borrower or any other Person from the
Cash Collateral Account.

(c) All deposits to the Cash Collateral Account shall be United States Dollars
and all books and records relating to the Collateral shall be maintained in
United States Dollars.

The Cash Collateral Account shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other appropriate banking or governmental authority, as may now or
hereafter be in effect.

Section 6. Investing of Amounts in the Cash Collateral Account. If requested by
the Borrower, the Collateral Agent will, subject to the provisions of Section 7
and Section 15, from time to time (a) invest amounts on deposit in the Cash
Collateral Account in such Cash Equivalents in the name of the Collateral Agent
as the Borrower may select and the Collateral Agent may approve and (b) invest
interest paid on the Cash Equivalents referred to in clause (a) above, and
reinvest other proceeds of any such Cash Equivalents that may mature or be sold,
in each case in such Cash Equivalents in the name of the Collateral Agent as the
Borrower may select and the Collateral Agent may approve (the Cash Equivalents
referred to in clauses (a) and (b) above being collectively “Collateral
Investments”). Interest and proceeds that are not invested or reinvested in
Collateral Investments as provided above shall be deposited and held in the Cash
Collateral Account.

Section 7. Additional Deposits and Release of Amounts.

(a) The Borrower shall make additional deposits to the Cash Collateral Account
at the times and in the amounts from time to time required by Section 3.13 of
the Credit Agreement. Upon receipt of instructions from the Administrative
Agent, the Collateral Agent shall release funds to the Borrower in accordance
with such instructions.

 

3



--------------------------------------------------------------------------------

(b) The Borrower hereby instructs and authorizes the Collateral Agent to debit
the Cash Collateral Account the amount of each drawing, together with any taxes,
fees, charges or other costs or expenses incurred by such Letter of Credit
Issuer, on the day any Letter of Credit Issuer notifies the Borrower of such
amount.

Section 8. Representations and Warranties. At the time of each deposit of funds
to the Cash Collateral Account, the Borrower represents and warrants as follows:

(a) The chief place of business and chief executive office of the Borrower and
the office where the Borrower keeps its records concerning the Collateral are
located at the address first specified above for the Borrower.

(b) The Borrower is the legal and beneficial owner of the Collateral free and
clear of any Lien, except for the security interest created by this Agreement.
No effective financing statement or other instrument similar in effect covering
all or any part of the Collateral is on file in any recording office, except
such as may have been filed in favor of the Collateral Agent relating to this
Agreement under the name of the Borrower.

(c) This Agreement and the pledge and assignment of the Collateral and the
making of the filings pursuant hereto create a valid and perfected first
priority security interest in the Collateral, securing the payment of the
Secured Obligations, and all filings and other actions necessary or desirable to
perfect and protect such security interest have been duly taken.

(d) No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party is required either (i) for the grant by the
Borrower of the assignment and security interest granted hereby or for the
execution, delivery or performance of this Agreement by the Borrower, (ii) for
the perfection or maintenance of the pledge, assignment and security interest
created hereby (including the first priority nature of such pledge, assignment
or security interest), except for the filing of financing and continuation
statements under the Uniform Commercial Code, which financing statements have
been duly filed, or (iii) for the exercise by the Collateral Agent of its rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement.

(e) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation. The Borrower
has all necessary power and authority, and the legal right, to make, deliver and
perform this Agreement, and to consummate the transactions contemplated hereby.
The Borrower has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly executed and delivered on behalf of the Borrower. This Agreement
constitutes, a legal, valid and binding obligation of the Borrower, enforceable
against it accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4



--------------------------------------------------------------------------------

(f) The execution, delivery and performance by the Borrower of this Agreement
will not violate any laws applicable to the Borrower or any contractual
obligation of the Borrower.

Section 9. Further Assurances; Covenants.

(a) The Borrower agrees that from time to time, at the expense of the Borrower,
the Borrower will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may request, in order to perfect and protect any
pledge, assignment or security interest granted or purported to be granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, the Borrower will: (i) if any Collateral shall be
evidenced by a promissory note or other instrument, deliver and pledge to the
Collateral Agent hereunder such note or instrument duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to the Collateral Agent; and (ii) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Collateral
Agent may request, in order to perfect and preserve the pledge, assignment and
security interest granted or purported to be granted hereby.

(b) The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral without the signature of the Borrower where permitted
by law. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.

(c) The Borrower will furnish to the Collateral Agent from time to time reports
and statements in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

(d) The Borrower hereby agrees that, so long as any Secured Obligations shall
remain unpaid or any Letter of Credit shall be outstanding, the Borrower shall:

(i) Financial Statements. Furnish to each Lender the financial statements
required under Section 10.1(a)(vi) of the Credit Agreement.

(ii) Certificates; Other Information. Furnish to each Lender:

(A) promptly give notice to the Collateral Agent, the Administrative Agent and
each Lender of any default in the performance of any obligation hereunder or
under any Letter of Credit or the occurrence of any event described in
Section 9.1 of the Credit Agreement; and

 

5



--------------------------------------------------------------------------------

(B) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

(iii) Inspection of Property; Books and Records; Discussions. Keep proper books
of records and account in which full, true and correct entries in conformity
with GAAP and in all material respects in conformity with all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities; and permit representatives of any Lender and any Agent to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants, provided that discussions with the independent certified
accountants shall be arranged by the Borrower.

Section 10. Place of Perfection; Records. The Borrower shall keep its chief
place of business and chief executive office and the office where it keeps its
records concerning the Collateral at the location specified in Section 8(a). The
Borrower will hold and preserve such records, and will permit representatives of
the Collateral Agent at any time during normal business hours to inspect and
make abstracts from such records and chattel paper.

Section 11. Transfers and Other Liens. The Borrower shall not (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral except for the pledge,
assignment and security interest created by this Agreement.

Section 12. Collateral Agent Appointed Attorney-in-Fact. The Borrower hereby
irrevocably appoints the Collateral Agent the Borrower’s attorney-in-fact, with
full authority in the place and stead of the Borrower and in the name of the
Borrower or otherwise, from time to time in the Collateral Agent’s discretion,
to take any action and to execute any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above, and

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Collateral or the rights of the Collateral Agent with respect to any of
the Collateral.

Section 13. Collateral Agent May Perform. If the Borrower fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by the Borrower under
Section 16(b).

 

6



--------------------------------------------------------------------------------

Section 14. The Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not the Collateral Agent or any Secured Party has or
is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Wells Fargo accords its own property.

Section 15. Remedies. If (i) the Borrower fails to make any payment to the
Collateral Agent for deposit to the Cash Collateral Account required by
Section 3.13 of the Credit Agreement within five days after any such payment
becomes due in accordance with the terms of the Credit Agreement or pay any
amounts drawn under the Letters of Credit when due (to the extent not paid
pursuant to Section 7(b) hereof), (ii) the Borrower defaults in the performance
or observance of any other obligation hereunder or under a Letter of Credit and
such default shall continue unremedied for a period of 5 days or (iii) an Event
of Default under the Credit Agreement shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of New York at such time (the “N.Y.
Uniform Commercial Code”) (whether or not the N.Y. Uniform Commercial Code
applies to the affected Collateral) and also may without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable. The Borrower agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to the Borrower of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(b) All cash proceeds received by the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 16) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations in such order as the
Collateral Agent shall elect. Any surplus of such cash or cash proceeds held by
the Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive such surplus.

 

7



--------------------------------------------------------------------------------

(c) The Collateral Agent may exercise any and all rights and remedies of the
Borrower.

(d) All payments received by the Borrower in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of the Borrower and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

(e) The Collateral Agent may, without notice to the Borrower except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations against the Cash Collateral Account
or any part thereof.

Section 16. Indemnity and Expenses

(a) The Borrower agrees to indemnify the Collateral Agent from and against any
and all claims, losses and liabilities growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses or liabilities resulting from the Collateral Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction.

(b) The Borrower will upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent or the Secured Parties hereunder or
(iv) the failure by the Borrower to perform or observe any of the provisions
hereof.

Section 17. Amendments; Waivers; Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Borrower herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Collateral Agent to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

Section 18. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including facsimile or electronic mail) and,
mailed, electronically mailed, transmitted by facsimile or delivered to the
Borrower or to the Collateral Agent in care of the Administrative Agent, as the
case may be, in each case addressed to it at its address specified in the Credit
Agreement or, as to either party, at such other address as shall be designated
by such party in a written notice to each other party complying as to delivery
with the terms of this Section. All such notices and other communications shall
be effective in accordance with Section 17 of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

Section 19. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the later of the
payment in full in cash of the Secured Obligations and the expiration (without
renewal) of all Letters of Credit, (b) be binding upon the Borrower, its
successors and assigns and (c) inure, together with the rights and remedies of
the Collateral Agent hereunder, to the benefit of the Collateral Agent, the
Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Secured Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitment, the Advances owing to it and any note or
instrument evidencing the Advances held by it to any other Person), and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as
provided in Section 11 of the Credit Agreement.

Section 20. Release and Termination. Upon the later of the payment in full in
cash of the Secured Obligations and the expiration (without renewal) of all
Letters of Credit, the pledge, assignment and security interest granted hereby
shall terminate and all rights to the Collateral then held by the Collateral
Agent shall revert to the Borrower. Upon any such termination, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the Borrower such
documents as the Borrower shall reasonably request to evidence such termination.

Section 21. Invalidity. If any provision of this Agreement shall at any time for
any reason be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, (i) such declaration or decision shall not affect the
validity of any other provision or provisions of this Agreement or the validity
of this Agreement as a whole; (ii) the other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
favor of the Collateral Agent in order to carry out the intentions of the
parties hereto as nearly as may be possible; and (iii) the invalidity and
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction. In
the event that it should transpire that by reason of any law or regulation, or
by reason of a ruling of any court, or by any other reason whatsoever, the
assignment herein contained is either wholly or partly defective, the Borrower
hereby undertakes to furnish the Collateral Agent with an alternative assignment
or alternative security and/or to do all such other acts as, in the sole
reasonable opinion of the Collateral Agent e, shall be required in order to
ensure and give effect to the full intent of this Agreement.

Section 22. Headings. In this Agreement, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Agreement.

Section 23. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

9



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably submits to the jurisdiction of the courts of
the State of New York and of the United States District Court for the Southern
District of New York in any action or proceeding brought against it by the
Agents and the Collateral Agent under this Agreement or under any document
delivered hereunder and the Borrower hereby irrevocably appoints Farkouh,
Furman & Faccio, LLP, 460 Park Avenue, 12th Floor, New York, NY 10022
(Attention: Fred Farkouh), its attorney-in-fact and agent for service of summons
or other legal process thereon, which service may be made by serving a copy of
any summons or other legal process in any such action or proceeding on such
agent and such agent is hereby authorized and directed to accept by and on
behalf of the Borrower service of summons and other legal process of any such
action or proceeding against the Borrower. The service, as herein provided, of
such summons or other legal process in any such action or proceeding shall be
deemed personal service and accepted by the Borrower as such, and shall be legal
and binding upon the Borrower for all the purposes of any such action or
proceeding. Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of the
Borrower to any Agent or the Collateral Agent) against the Borrower in any such
legal action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment. The Borrower will advise the Collateral
Agent promptly of any change of address of the foregoing agent or of the
substitution of another agent therefor. In the event that the foregoing agent or
any other agent appointed by the Borrower shall not be conveniently available
for such service or if the Borrower fails to maintain an agent as provided
herein, the Borrower hereby irrevocably appoints the person who then is the
Secretary of State of the State of New York as such attorney-in-fact and agent.
The Borrower will advise the foregoing agent of the appointment made hereby, but
failure to so advise shall not affect the appointment made hereby.
Notwithstanding anything herein to the contrary, the Agents and the Collateral
Agent may bring any legal action or proceeding in any other appropriate
jurisdiction.

(c) IT IS MUTUALLY AGREED BY AND AMONG THE BORROWER, THE AGENTS AND THE
COLLATERAL AGENT THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY
HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

ERA GROUP INC. By       Name:   Title: